~ Case 1:19-cv-00218-WS-MU Dasemepini-2_Fited 05/06/19 Page 1 of 154 —————_
§§=>, ELECTRONICALLY FILED
a 4/2/2019 4:06 PM

2 02-CV-2019-900917.00
CIRCUIT COURT OF
MOBILE COUNTY, ALABAMA
JOJO SCHWARZAUER, CLERK

IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

     

REGINA ZIRLOTT, as Personal Representative of the
Estate of RICHARD MATTHEW ZIRLOTT,
deceased; REGINA ZIRLOTT, in her individual
capacity and REGINA ZIRLOT'T, as dependent spouse
of RICHARD MATTHEW ZIRLOTT;

CIVIL ACTION NO.: 19-
Plaintiff,

Vv.

DISCOUNTRAMPS.COM, LLC; HD RAMPS, LLC, A
SUBSIDIARY OF DISCOUNTRAMPS.COM, LLC;
METALS USA PLATES AND SHAPES, INC;
SOUTHERN GAS AND SUPPLY, INC.; CYPRESS
EMPLOYMENT SERVICES, LLC; 1-10, whether
singular or plural, individuals, partnerships,
corporations, companies, or other legal entities that
designed, manufactured, marketed, sold, distributed,
retailed, supplied or otherwise placed in the stream of
commerce that certain 60” “EZ Deck Step” Trailer Rub
Rail Portable Ladder in its defective and/or
unreasonably dangerous condition hereinafter
described in this Complaint; 11-20, whether singular or
plural, the individuals, partnerships, corporations,
companies, or other legal entities that designed,
manufactured, marketed, sold, distributed, retailed,
supplied or otherwise placed in the stream of commerce
that certain 60” “EZ Deck Step” Trailer Rub Rail
Portable Ladder (and/or its component parts) and
thereby impliedly warranted that it was merchantable
and/or fit for the purposes for which it was designed;
21-30, whether singular or plural, the individuals,
partnerships, corporations, companies, or other legal
entities that negligently and/or wantonly designed,
manufactured, assembled, inspected, tested, packaged,
labeled, failed to provide adequate warnings for, sold,
installed, repaired and/or maintained that certain 60”
“EZ Deck Step” Trailer Rub Rail Portable Ladder
(and/or its component parts) hereinafter described in
this Complaint; 31-40, whether singular or plural, the
individuals, partnerships, corporations, companies, or
other legal entities that suppressed, concealed, failed to
disclose, and/or to warn Plaintiff and his decedent that
the 60” “EZ Deck Step” Trailer Rub Rail Portable

CGP 0G CGD UG0 COR UGR 6G2 6G0 GG? GOP CO? CO? LOD 60D 60 0G COD GO? COD GOD GOD 60D 60D OD UO? 60? 60? COD COD CO? LON 80D 60D 6) 66P 00? 60D 6D 00? Con 6 6 to cD

EXHIBIT

 

 
Case 1:19-cv-00218-WS-MU Dagurmeniy-2 Filed 05/06/19 Page 2 of 154

Ladder hereinafter described in this Complaint was
defective and/or unreasonably dangerous in that it was
unstable and could not remain on the trailer rub rail
during foreseeable uses; 41-50 are the individuals,
partnerships, corporations, companies, or other legal
entities that engaged in spoliation of material evidence;
51-60 are the individuals, partnerships, corporations,
companies, or other legal entities who engaged in
outrageous conduct and/or intentional infliction of
emotion distress; 61-70, whether singular or plural, the
person, firm, corporation or other entity, whose
negligence, wantonness, or other tortious conduct
caused the death of Plaintiff's decedent, Richard
Matthew Zirlott, all of whose true Iegal names and
identities are unknown at this time but will be
substituted by amendment when ascertained,

OGG OG 0GA GGA GG0 SOO GG OO Ge OG? US Won OGD Gon Om

Defendants.

 

COMPLAINT

 

Plaintiff Regina Zirlott, as Personal Representative of the Estate of Richard Matthew
Zirlott, deceased; Regina Zirlott, in her individual capacity; and Regina Zirlott as dependent spouse
of Richard Matthew Zirlott, files this Complaint against Defendants DiscountRamps.com, LLC,
HD Ramps, LLC, a subsidiary of DiscountRamps.com, LLC, (“HDR”), Southern Gas and Supply,
Inc., Cypress Employment Services, LLC, Metals USA Plates and Shapes, Inc., (‘Metals USA”)
and fictitious defendants 1-70, stating as follows:

IL PARTIES

I, Plaintiff Regina Zirlott, Individually, and as Personal Representative of the Estate
of Richard Matthew Zirlott, deceased, is an adult resident citizen of the State of Alabama. Richard
Matthew Zirlott was a resident of the State of Alabama, and Mobile County, Alabama, when he
died on December 18, 2018 in Mobile County, Alabama. Plaintiff Regina Zirlott brings this

wrongful death action pursuant to Ala. Code Ann, §6-5-410 (1975).

 
Case 1:19-cv-00218-WS-MU Daguimenid-2 Filed 05/06/19 Page 3 of 154

2. Plaintiff Regina Zirlott is the widow and dependent spouse of Richard Matthew
Zirlott and was wholly dependent upon him at the time of and during the 52 week period of time
prior to his death.

3. Defendant DiscountRamps,.com, LLC, is a Wisconsin corporation, which regularly
conducts business in Mobile County, Alabama, and who sold the subject 60” “EZ Deck Step”
Trailer Rub Rail Portable Ladder in Mobile County, Alabama. Defendant HD Ramps, LLC
(“HDR”), is a wholfy-owned subsidiary of DiscountRamps.com, LLC, which regularly conducts
business in Mobile County, Alabama, and who sold the subject 60” “EZ Deck Step” Trailer Rub
Rail Portable Ladder in Mobile County, Alabama. These Defendants regularly conduct business
in the State of Alabama and have an authorized dealership physically in the State of Alabama to
sell their products, including the subject 60° “EZ Deck step” Trailer Rub Rail Ladder. Upon
information and belief, these Defendants operate as a joint venture to sell products designed,
manufactured, and sold by HD Ramps, LLC, nationwide, including specifically the State of
Alabama. ~ These Defendants regularly conduct business in Mobile County, Alabama, and
specifically sold the subject 60” “EZ Deck Step” Trailer Rub Rail Portable Ladder (“Subject
Ladder”) in Mobile County, Alabama, On December 18, 2018, Richard Matthew Zirlott fell from
the Subject Ladder and died as a result of the dangerous and defective conditions of the Subject
Ladder as described in this Complaint.

A, Defendant Southern Gas and Supply, Inc., is an Alabama Corporation whose
principal place of business is in Mobile County, Alabama, and who was at all times pertinent hereto
regularly conducting business in Mobile County, Alabama. Upon information and belief,
Defendant Southern Gas and Supply, Inc. contracted with Defendant DiscountRamps.com LLC

and/or HD Ramps, LLC to purchase and supply the Subject Ladder in Mobile County, Alabama,

 
Case 1:19-cv-00218-WS-MU Daguimenidee Filed 05/06/19 Page 4 of 154

and ultimately sold the Subject Ladder to Metals USA in Mobile County, Alabama. Upon
information and belief, Southern Gas and Supply, Inc. is in the business of supplying commercial
products such as the Subject Ladder, knew the Subject Ladder was intended to be used on the rub
rail of flatbed trailers, and knew or should have known that the marketing, packaging, warnings,
and/or design of the ladder was unreasonably dangerous.

5. Defendant Cypress Employment Services, LLC, is an Alabama Corporation with
its principal place of business in Mobile County, Alabama.

6, Defendant Metals USA is a foreign corporation doing business at all times material
hereto in Mobile County, Alabama, including at the premises where this incident occurred at 1251
Woodland Avenue, Mobile, Alabama.

7. Fictitious Defendants 1-10 are individuals, partnerships, corporations, companies,
or other legal entities that designed, manufactured, marketed, sold, distributed, retailed, supplied
ot otherwise placed in the stream of commerce that certain 60° “EZ Deck Step” Trailer Rub Rail
Portable Ladder in its defective and/or unreasonably dangerous condition hereinafter described in
this Complaint. Plaintiff states that the identities of these fictitious party defendants are otherwise
unknown to Plaintiff at this time, or, if the true names are known to Plaintiff, their identities as
proper party defendants are not known to Plaintiff at this time, and their true names will be
substituted by amendment when ascertained.

8. Fictitious Defendants 11-20 are individuals, partnerships, corporations, companies,
or other legal entities that designed, manufactured, marketed, sold, distributed, retailed, supplied
or otherwise placed in the stream of commerce that certain 60” “EZ Deck Step” Trailer Rub Rail
Portable Ladder (and/or its component parts) and thereby impliedly warranted that it was

merchantable and/or fit for the purposes for which it was designed. Plaintiff states that the

 
Case 1:19-cv-00218-WS-MU Dagaimernia-2 Filed 05/06/19 Page 5 of 154

identities of these fictitious party defendants are otherwise unknown to Plaintiff at this time, or, if
the true names are known to Plaintiff, their identities as proper party defendants are not known to
Plaintiff at this time, and their true names will be substituted by amendment when ascertained,

9, Fictitious Defendants 21-30 are individuals, partnerships, corporations, companies,
or other legal entities that negligently and/or wantonly designed, manufactured, assembled,
inspected, tested, packaged, labeled, failed to provide adequate warnings for, sold, installed,
repaired and/or maintained that certain 60° “EZ Deck Step” Trailer Rub Rail Portable Ladder
(and/or its component parts} hereinafter described in this Complaint. Plaintiff states that the
identities of these fictitious party defendants are otherwise unknown to Plaintiff at this time, or, if
the true names are known to Plaintiff, their identities as proper party defendants are not known to
Plaintiff at this time, and their true names will be substituted by amendment when ascertained.

10. Fictitious Defendants 31-40 are individuals, partnerships, corporations, companies,
or other legal entities that suppressed, concealed, failed to disclose, and/or to warn Plaintiff and
his decedent that the 60” “EZ Deck Step” Trailer Rub Rail Portable Ladder hereinafter described
in this Complaint was defective and/or unreasonably dangerous in that it was unstable and could
not remain on the trailer rub rail during foreseeable uses. Plaintiff states that the identities of these
fictitious party defendants are otherwise unknown to Plaintiff at this time, or, if the true names are
known to Plaintiff, their identities as proper party defendants are not known to Plaintiff at this
time, and their true names will be substituted by amendment when ascertained.

ll. Fictitious Defendants 41-50 are the individuals, partnerships, corporations,
companies, or other legal entities that engaged in spoliation of material evidence. Plaintiff states
that the identities of these fictitious party defendants are otherwise unknown to Plaintiff at this

time, or, if the true names are known to Plaintiff, their identities as proper party defendants are not

 
Case 1:19-cv-00218-WS-MU Dogyument4-2 Filed 05/06/19 Page 6 of 154

known to Plaintiff at this time, and their true names will be substituted by amendment when
ascertained.

12. Fictitious Defendants 51-60 are the individuals, partnerships, corporations,
companies, or other legal entities who engaged in outrageous conduct and/or intentional infliction
of emotion distress. Plaintiff states that the identities of these fictitious party defendants are
otherwise unknown to Plaintiff at this time, or, if the true names are known to Plamtiff, their
identities as proper party defendants are not known to Plaintiff at this time, and their true names
will be substituted by amendment when ascertained.

13. Fictitious Defendants 61-70 are the persons, firms, corporations or other entity,
whose negligence, wantonness, or other tortious conduct caused the death of Plaintiffs decedent,
Richard Matthew Zirlott. Plaintiff states that the identities of these fictitious party defendants are
otherwise unknown to Plaintiff at this time, or, if the true names are known to Plaintiff, their
identities as proper party defendants are not known to Plaintiff at this time, and their true names

will be substituted by amendment when ascertained.

I. JURISDICTION
14. The Court has personal jurisdiction over DiscountRamps.com, LLC, and HDR
because at all times mentioned herein, up to and including the filing of this Complaint, it designed, -
manufactured, distributed, marketed, sold and still sells, distributes and markets its manufactured
products, including 60” “EZ Deck Step” Trailer Rub Rail Portable Ladder and related products, in
Mobile County, Alabama and in the State of Alabama. In addition, the subject 60° “EZ Deck
Step” Trailer Rub Rail Portable Ladder was sold in Mobile County, Alabama, for use at Metals

USA in Mobile County, Alabama, and the subject incident occurred in Mobile County, Alabama.

 
Case 1:19-cv-00218-WS-MU Dogym@nivi-2 Filed 05/06/19 Page 7 of 154

15. DiscountRamps.com, LLC and HDR directly engage in business and directly sell
products in Alabama via authorized dealers, including, Southland Trailers, located in Birmingham,
Alabama.

16. Defendant DiscountRamps.com, LLC, and HDR directly engage in business and
directly market their products on a continuous and frequent basis in Alabama.

17. | The Court has personal jurisdiction over Southern Gas and Supply, Inc. because it
is an Alabama Corporation with its principal place of business in Mobile County, Alabama and at
all times mentioned herein it operates its business and performs services in the State of Alabama,
and in Mobile County, Alabama.

18. The Court has personal jurisdiction over Cypress Employment Services, LLC,
because it is an Alabama Corporation with its principal place of business in Mobile County,
Alabama, and at all times mentioned herein it operates its business and performs services in the
State of Alabama, and in Mobile County, Alabama.

19. This Court has personal jurisdiction over Metals USA because it operates its
business and performs services in the State of Alabama and in Mobile County, Alabama. Metals
USA owns and operates the Metals USA facility where the incident occurred in Mobile County,
Alabama, regularly engages and is engaged in business in Mobile County, Alabama, purchased
the Subject Ladder involved in the incident in Mobile County, Alabama, and holds itself out to the

public as operating a “plates and shapes” facility in Mobile County, Alabama, on its website.

TEL. FACTUAL ALLEGATIONS

20. On December 18, 2018, Richard Matthew Zirlott was killed in Mobile County,

Alabama when the Subject Ladder failed during a foresceable use occurring when Richard

 

 

 
Case 1:19-cv-00218-WS-MU Dasgamenini-? Filed 05/06/19 Page 8 of 154

Matthew Zirlott was descending from a trailer flat bed, causing Richard Matthew Zirlott to fall
over 6 feet and suffer catastrophic injurics.

21. ‘The incident occurred at the premises of Metals USA located at 1251 Woodland
Avenue, Mobile, Alabama.

22, Immediately prior to the fall, Mr. Zirlott had been unloading steel from the bed of
a trailer. The Subject Ladder had been hooked to the trailer rub rail.

23. The Subject Ladder includes a ladder portion of two rub rail mounting members
with hand rails attached to each rub rail mounting member. Each rub rail mounting member

includes a rail slot that is U-shaped and depicted below:

 

 
Case 1:19-cv-00218-WS-MU Dasaunephs? Filed 05/06/19 Page 9 of 154

 

24. The Subject Ladder did not include a lock through opening and fastener in the
bottom of the rail slot that would have secured the ladder to the rub rail. The lack of a through
opening and fastener contributed to the instability of the Subject Ladder and allowed the ladder to
disengage from the rub rail during a foreseeable use, thereby leading to the death of Mr. Zirlott.

25. HD Ramps manufactures and sells 48”, 60”, and 72” Trailer Rub Rail Portable
Ladders whose design includes a lock through opening and a fastener on the bottom of the rub rail
mounting member. A picture of a 48” Trailer Rub Rail Portable Ladder manufactured and sold by

HD Ramps with a through opening and fastener is depicted below:

 
Case 1:19-cv-00218-WS-MU Dogymantt:3 Filed 05/06/19 Page 10 of 154

 

26. The patent for the Trailer Rub Rail Portable Ladder states as follows regarding the

means of securing the ladder to the rub rail:

In use, the rail slots of the two rub rail mounting members are engaged with a rub rail of a

truck trailer. It is preferable to-insert a fastener of a bolt or a lock through the lock through

opening of at least one of the rub rail mounting members to secure the rub rail ladder to the
truck.

See, Patent, Exhibit A.

27, The U-shaped hook of the Subject Ladder mounting member did not include
through openings and thus could not be securely fastened to the rub rail. Further, the U-shaped
hooks of the subject mounting members were shorter than comparable hooks on other comparable
ladders, including the 48” and 72” ladders, thereby adding to the instability of the Subject Ladder.

28. Mr. Zirlott was employed by Cypress Employment Services, LLC, and was

assigned to work at Metals USA.

10

 
Case 1:19-cv-00218-WS-MU Dogwmegtind2, Filed 05/06/19 Page 11 of 154

29. Upon information and belief, Metals USA purchased the Subject Ladder from
Defendant Southern Gas and Supply, Inc., following a request to Southern Gas to obtain the
Subject Ladder. The Subject Ladder was shipped by DiscountRamps.com, LLC to Southern Gas
and Supply, Inc. in Theodore, Mobile County, Alabama.

30. Upon information and belief, the package for the Subject Ladder did not contain
any owner’s manual, warnings manuals, instruction manuals, or any other similar documents
informing the end users of the safe manner to install, secure, and use the Subject Ladder during

foresceable uses of the Subject Ladder.

IV. CAUSES OF ACTION
COUNT I (AEMLD — DESIGN DEFECT AND MANUFACTURING DEFECT)

31. Plaintiff reasserts the allegations in paragraphs !-30 and incorporates the same by
reference herein.

32. At all material times mentioned herein, Defendants DiscountRamps.com, LLC, and
HD Ramps, LLC, a subsidiary of DiscountRamps.com, LLC, Southern Gas and Supply, Inc., and
Fictitious Defendants 1-20 were engaged in the business of designing, manufacturing, marketing,
selling, distributing, retailing, supplying, or otherwise placing in the stream of commerce in Mobile
County, Alabama, ladders and other accessory items, including the Subject Ladder.

33. Defendants DiscountRamps.com, LLC, and HD Ramps, LLC, a subsidiary of
DiscountRamps.com, LLC, Southern Gas and Supply, Inc., and Fictitious Defendants 1-20
designed, manufactured, marketed, sold, distributed, retailed, supplied or otherwise placed in the
stream of commerce in Mobile County, Alabama, that certain 60” Trailer Rub Rail Portable Ladder

at issue in this crvil action.

lt

 
Case 1:19-cv-00218-WS-MU Dogumentns Filed 05/06/19 Page 12 of 154

34. Plaintiff expressly alleges that, to the extent any Defendant is decmed or found to
be a distributor of the Subject Ladder, such Defendant was not merely a conduit of the product,
but rather committed independent acts or omissions that either were causally related to the
product’s defective or unreasonably dangerous condition or were substantial factors in causing the
death of Plaintiff's decedent, including but not limited to improperly marketing, packaging, failing
to include instructions and/or warnings, assembling, selling, testing, inspecting, installing,
matntaining and/or repairing the product.

35. . The Subject Ladder reached Metals USA and ultimately Mr. Zirlott, the ultimate
users, or consumers of the product, without any substantial change in its condition from the time
it was designed, manufactured, marketed, sold, distributed, retailed, supplied, or otherwise placed
in the stream of commerce by Defendants and/or 1-20.

36. When it reached Metals USA and Mr. Zirlott, the Subject Ladder was in a defective
condition and/or in a condition that was unreasonably dangerous for its intended and foreseeable
uses because the Subject Ladder was designed without a fastener or pin or lock or other securing
member to secure the opening of the rub rail mounting members to the rub rail thereby rendering
the Subject Ladder dangerous and unstable, a defective condition made worse and more dangerous
by the shortened rub rail mounting members utilized on the 60” Subject Ladder design but not on
the 48” and 72” designs.

37. At ail times material hereto, the Subject Ladder and its component parts were in a
defective and unreasonably dangerous condition because of the following acts and omissions:

a. Failure to design the Subject Ladder with sufficient stability to

prevent failure during foreseeable use;

12

 
Case 1:19-cv-00218-WS-MU Dogwrenits Filed 05/06/19 Page 13 of 154

 

b. Failure to design the Subject Ladder so that it remained secure
during foreseeable loading forces occurring during ascent and
descent.

c. Failure to include safety features such as a locking pin, lock,
or other securing member which was part of the design In the
patent for the Subject Ladder, and which was part of the design
of similar ladders manufactured and sold by
DiscountRamps.com, LLC;

d. Shortening the opening of the rub rail mounting members
thereby increasing the instability of the Subject Ladder;

e. Alternatively, the failure of the Subject Ladder to include a
locking pin, lock, or other securing device and/or shortening
the rub rail mounting members and/or fail to include holes in
the rub rail mounting members to secure same was a
manufacturing defect;

f. —_‘ Failure to warn of the instability of the Subject Ladder during
foreseeable use and including a strap warning with no
application to the product, because it includes no straps.

38. Safer alternative designs existed and were feasible at the time of the subject
accident, including the through hole and locking pin, which was part of the design in the patent.
39. While being put to a foreseeable and intended use by Mr. Zirlott on or about

December 18, 2018, the Subject Ladder failed, and Mr. Zirlott died as a proximate result.

13

 
Case 1:19-cv-00218-WS-MU Dogwmatntr2 Filed 05/06/19 Page 14 of 154

40. As a proximate result of the Subject Ladder’s defective and/or unreasonably
dangerous condition, Mr. Zirlott suffered catastrophic injuries from which he died.

WHEREFORE, Plaintiff Regina Zirlott, as Personal Representative of the Estate of
Richard Matthew Zirlott, and as Dependent Spouse of Richard Matthew Zirlott, demands punitive
damages from Defendants DiscountRamps.com, LLC, HDR, Southern Gas and Supply, Inc., and
Fictitious Defendants in an amount in excess of the minimum jurisdictional limits of this Court,
plus interest and costs.

COUNT IT (AEMLD — FAILURE TO WARN)

41. Plaintiff reasserts the allegations in paragraphs [-40 and incorporates the same by
reference herein.

42, Defendants HD Ramps, DiscountRamps.com, Southern Gas and Supply, Inc., and
Fictitious Defendants 1-20 knew or reasonably should have known that the Subject Ladder posed
an unreasonably dangerous risk of catastrophic injury and/or death to users of the Subject Ladder.

43. Defendants HD Ramps, DiscountRamps.com, and Southern Gas and Supply, Inc.,
and Fictitious Defendants 1-20 knew or reasonably should have known about the unreasonably
dangerous condition posed by the inability to secure the mounting member to the rub rail and did
not give an adequate warning to persons reasonably likely to be injured by the product. Defendants
HD Ramps, DiscountRamps.com, and Southern Gas and Supply, Inc., and Fictitious Defendants
1-20 knew or reasonably should have known the failure to provide any instructions or warnings
addressing the installation and securing of the Subject Ladder to a flat bed trailer rendering the
Subject Ladder unreasonably dangerous and knew or should have known including a warning
sticker on the Subject Ladder referencing the use of straps that do not exist rendered the Subject

Ladder unreasonably dangerous.

14

 
Case 1:19-cv-00218-WS-MU Dogumaginss Filed 05/06/19 Page 15 of 154

44. As a proximate result of Defendants HD Ramps, DiscountRamps.com, LLC, and

HD Ramps, LLC, a subsidiary of DiscountRamps.com, LLC, Southern Gas and Supply, Inc., and
1-20°s failure to warn, Mr. Zirlott suffered catastrophic injuries from which he died.

WHEREFORE, Plaintiff Regina Zirlott, as Personal Representative of the Estate of

Richard Matthew Zirlott, and as Dependent Spouse of Richard Matthew Zirlott, demands punitive

damages from Defendants DiscountRamps.com, LLC, HDR, Southern Gas and Supply, Inc., and

Fictitious Defendants in an amount in excess of the minimum jurisdictional limits of this Court,

plus interest and costs.

COUNT UI (NEGLIGENCE)

45. Plaintiff reasserts the allegations in paragraphs 1-44 and incorporates the same by
reference herein.

46, At all material times described herein, Defendants DiscountRamps.com, LLC, and
HD Ramps, LLC, a subsidiary of DiscountRamps.com, LLC, Southern Gas and Supply, Inc., and
1-40 were engaged in the business of designing, manufacturing, marketing, packaging, selling,
distributing, retailing, supplying, inspecting, servicing, repairing, and/or maintaining the Subject
Ladder and related products for the purpose of using the Subject Ladder on trailer rub rails.

47, Defendants designed, manufactured, marketed, sold, distributed, packaged,
retailed, supplied, inspected, serviced, repaired, and/or maintained the Subject Ladder at issue in
this civil action.

48. Plaintiff expressly alleges that, to the extent any Defendant is deemed or found to
be a distributor of the Subject Ladder, such Defendant was not merely a conduit of the product,
but rather committed independent acts or omissions that either were causally related to the

product’s defective or unreasonably dangerous condition or were substantial factors in causing the

 
Case 1:19-cv-00218-WS-MU Doguma@pinss Filed 05/06/19 Page 16 of 154

death of Plaintiff's decedent, including but not limited to, improperly marketing, packaging, failing
to include instructions and/or warnings, assembling, selling, testing, inspecting, installing,
maintaining and/or repairing the product.

49. On or about December 18, 2018, the Subject Ladder fatled to perform or operate in
its intended manner in that it failed during a foreseeable use, causing Mr. Zirlott to fall and suffer
catastrophic injuries causing his death.

50. The failure of the Subject Ladder to perform or operate in its intended manner was
caused by the negligence of one or more of the Defendants, or by the combined and concurring
negligence of two or more or all! of the Defendants in one or more of the following respects:

a, Negligently designing the Subject Ladder;

b. Negligently manufacturing the Subject Ladder;

c. - Negligently assembling the Subject Ladder;

d. Negligently inspecting the Subject Ladder;

e. Negligently testing the Subject Ladder;

F. Negligently packaging the Subject Ladder;

g. Negligently labeling the Subject Ladder;

h. Negligently selling the Subject Ladder; and

i, Negligently failing to include any instructions or warnings
about use of the Subject Ladder and/or negligently failing to
include instructions or warnings in the packaging sent to
Metals USA in Mobile County, Alabama.

5S]. As a proximate result of the Defendants’ negligence, Mr. Zirlott suffered
catastrophic injuries from which he died.

WHEREFORE, Plaintiff Regina Zirlott, as Personal Representative of the Estate of

Richard Matthew Zirlott, and as Dependent Spouse of Richard Matthew Zirlott, demands punitive

16

 
Case 1:19-cv-00218-WS-MU DogyuMaAnin:s Filed 05/06/19 Page 17 of 154

damages from Defendants DiscountRamps.com, LLC, HDR, Southern Gas and Supply, Inc., and
Fictitious Defendants 1-40, 60-70, in an amount in excess of the minimum jurisdictional limits of
this Court, plus interest and costs.

COUNT EV (WANTONNESS)

52. Plaintiff reasserts the allegations in paragraphs 1-51 and incorporates the same by
reference herein,

53. At all material times described herein, Defendants HD Ramps,
DiscountRamps.com, LLC, and HD Ramps, LLC, a subsidiary of DiscountRamps.com, LLC,
Southern Gas and Supply, Inc., and 1-40 were engaged in the business of designing,
manufacturing, marketing, packaging, selling, distributing, retailing, supplying, inspecting,
servicing, repairing, and/or maintaining the Subject Ladder and related products for the purpose
of using the Subject Ladder on trailer rub rails.

54. Defendants designed, manufactured, marketed, sold, distributed, packaged,
retailed, supplied, inspected, serviced, repaired, and/or maintained the Subject Ladder at issue in
this civil action.

55. Plaintiff expressly alleges that, to the extent any Defendant is deemed or found to
be a distributor of the Subject Ladder, such Defendant was not merely a conduit of the product,
but rather committed independent acts or omissions that either were causally related to the
product’s defective or unreasonably dangerous condition or were substantial factors in causing the
death of Plaintiff's decedent, including but not limited to, improperly marketing, packaging, failing
to imciude instructions and/or warnings, assembling, selling, testing, inspecting, installing,

maintaining and/or repairing the product.

17

 
Case 1:19-cv-00218-WS-MU Doguma@ntns3 Filed 05/06/19 Page 18 of 154

56, On or about December 18, 2018, the Subject Ladder failed to perform or operate in
its intended manner in that it failed during a foreseeable use, causing Mr. Zirlott to fall and suffer
catastrophic injury.

57, The failure of the Subject Ladder to perform or operate in its intended manner was
caused by the wantonness of one or more of the Defendants, or by the combined and concurring
wantonness of two or more or all of the Defendants in one or more of the following respects:

a. Wantonly designing the Subject Ladder;

b. Wantonly manufacturing the Subject Ladder;
c. Wantonly assembling the Subject Ladder;

d. Wantonly inspecting the Subject Ladder;

e. Wantonly testing the Subject Ladder;

f Wantonly packaging the Subject Ladder;
g. Wantonly labeling the Subject Ladder;
h. Wantonly selling the Subject Ladder; and
i. Wantonly failing to include any instructions or warnings
about use of the Subject Ladder and/or negligently failing to
include instructions or warnings in the packaging sent
Metals USA in Mobile County, Alabama.
58. As a proximate result of the Defendants’ wantonness, Mr. Zirlott suffered
catastrophic injuries causing his death.
WHEREFORE, Plaintiff Regina Zirlott, as Personal Representative of the Estate of
Richard Matthew Zirlott, and as Dependent Spouse of Richard Matthew Zirlott, demands punitive
damages from Defendants DiscountRamps.com, LLC, HDR, Southern Gas and Supply, Inc., and

lictitious Defendants 1-40, 60-70, in an amount in excess of the minimum jurisdictional limits of

this Court, plus interest and costs.

18

 
Case 1:19-cv-00218-WS-MU Dogumentd2 Filed 05/06/19 Page 19 of 154

COUNT VI (OUTRAGE)

59. Plaintiff, Regina Zirlott, in her individual capacity, reasserts the allegations in
paragraphs 1-58 and incorporates the same by reference herein.

60. Defendants Cypress Employment Services, Inc., Metals USA, and 51-60 engaged
in outrageous conduct immediately following the fall of Mr. Zirlott. Said Defendants failed to
inform Plaintiff Regina Zirlott of the accident, failed to inform her that Mr. Zirlott’s injuries were
life-threatening, failed to inform her that Mr. Zirlott had been taken to the hospital, failed to inform
the hospital of Mr. Zirtott’s actual name, and failed to inform her that Mr. Zirlott was dying until
it was too late. Ultimately, Mrs. Zirlott found her husband, already expired, admitted to the hospital
under an alias name. At no time did Cypress, Metals USA, and/or Fictitious Defendants 51-60
inform Mrs. Zirlott of the fall, the fact Mr. Zirlott was grievously injured, the fact he was being
transported to the hospital from Metals USA, the fact he was admitted to the hospital, the fact he
was admitted to the hospital, the fact that he died, or the fact that he died as “Eighty-Two Stat
Jupiter,” an alias name. Defendants’ conduct is outrageous in character and so extreme as to go
beyond all possible bounds of decency and is atrocious and utterly intolerable in a civilized society.
As a proximate result, Mrs. Zirlott suffered extreme mental anguish, had to conduct a personal
search for her husband in the middle of the night, only to find him already deceased at the hospital
with Metals USA and Cypress already there. Mrs. Zirlott suffered and continues to suffer extreme
mental anguish over from Defendants’ egregious conduct, lost the opportunity to be with her
husband in the last moments of his life, lost the opportunity to make decisions regarding the last
moments of his life, and is haunted by the memory of searching for him only to find him already

deceased as Mr. “Eighty-Two Stat Jupiter” with Cypress and Metals USA looking on.

19

 
Case 1:19-cv-00218-WS-MU Dogsum@ninss Filed 05/06/19 Page 20 of 154

6E. As a result of the Defendants’ outrageous conduct, the Plaintiff has suffered
extreme and severe mental anguish far behind the mental anguish naturally suffered from losing
her husband,

WHEREFORE, Plaintiff Regina Zirtott, individually, demands compensatory and punitive
damages from Defendants Cypress Employment Services, Inc., Metals USA, 51-60, plus interest
and costs.

COUNT VIE (WORKER’S COMPENSATION)

62, On or about December 18, 2018, Richard Matthew Zirlott, while working within
the line and scope of his employment with Defendant, Cypress Employment Services, Inc., was
grievously injured when he fell off of flatbed on the premises of USA Metals.

63. Defendant Cypress Employment Services, Inc., received prompt actual notice of
the injury.

64. Defendant Cypress Employment Services, Inc., was subject to the Worker’s
Compensation laws of the State of Alabama at the time of said work related accident.

65, Plaintiff Regina Zirlott is the widow and dependent spouse of Richard Matthew
Zirlott and was wholly dependent upon him at the time of and during the 52-week period of time
immediately prior to his death pursuant to Ala.Code §25-5-61(1) (1975).

66. The average weekly wage of Richard Matthew Zirlott for the 52-week period of
time prior to his death was approximately $700.00.

67. Plaintiff Regina Zirlott, as the wholly supported spouse of Richard Matthew Zirlott
at the time of his death, is entitled to worker’s compensation benefits pursuant to the provisions of
§25-5-60, et. seq., of the Code of Alabama, in an amount equal to 66 2/3 average weekly wage of

Richard Matthew Zirlott for a period of not more than 500 weeks.

20)

 
Case 1:19-cv-00218-WS-MU DoguMmaegtirs Filed 05/06/19 Page 21 of 154

WHEREPORE, Plaintiff Regina Zirlott, as personal representative of the Estate of Richard
Matthew Zirlott, pray this Court will take Jurisdiction over this matter, that notice be given to
Detendant Cypress Employment Services, Inc., and a hearing be heid, all in accordance with the
Laws of the State of Alabama and the rules of this Honorable Court. The Plaintiff further prays
that, upon such hearing, the Court will enter an Order awarding worker's compensation death
benefits against the Defendant, Cypress Employment Services, Inc., as provided by law, and for

such other, and different relief to which she may be entitled, the premises considered,

21

 
Case 1:19-cv-00218-WS-MU Dogum@hinr4 Filed 05/06/19 Page 22 of 154

REGINA ZIRLOTT, as Pérsonal Representative of
the Estate of Richard Matthew Zirlott, Dec’d; Regina

Zirlott Individually and as Dependent Spouse of
Richard Matthew Zirlott, Dec’d

STATE OF ALABAMA)
COUNTY OF MOBILE)

Before me the undersigned Notary Public in and for said State and County personally
appeared REGINA ZIRLOTT, who, being known to me and by me first duly sworn, deposes and
says that the facts stated in the foregoing pleading are true and correct.

Sworn to and subscribed before me on this 2a, of Mavch , 2019,

NOTARY PUBLIC
My Commission Expires: > | LO | ZO

' i

    
    
 

   
    

 

(en MURRIAH D. BARNETTE
ai .3 | My Commission Expires
Ye

Lee isu i

 

ATTORNEYS FOR PLAINTIFF

/s_ Desmond ¥. Tobias
DESMOND V. TOBIAS (TOB002)
desi@tmclawyers.com
JASON 8S. McCORMICK (MCC118)
jason(étmclawyers.com
BRYAN E. COMER (COMOI5)
bryan@tmeclawyers.com
Tobias, McCormick & Comer, LLC
1203 Dauphin Street
Mobile, Alabama 36604
Telephone: (251) 432-5001
Facsimile: (251) 432-0714

Plaintiff respectfully demands a trial by jury.

/s Desmond V. Tobias
DESMOND V. TOBIAS

 
Case 1:19-cv-00218-WS-MU Dogynianidss Filed 05/06/19 Page 23 of 154

Defendants may be served by certified mail at the following addresses:

DiscountRamps.com, LLC

c/o Gerald W. Ziegler, Registered Agent
760 8. Indiana Avenue

West Bend, WI 53095-4050

HD Ramps, LLC

c/o Gerald W. Ziegler, Registered Agent
760 S, Indiana Avenue

West Bend, WI 53095-4050

Southern Gas and Supply, Inc.

c/o Kevin Kennedy, Registered Agent
5500 East Rite Road

Theodore, Al 36582-1628

Cypress Employment Services, LLC

c/o Christopher M. Gill, Registered Agent
104 Saint Francis Street, Suite 300
Mobile, AL 36602

Metals USA Plates and Shapes, Inc.
c/o CT Corporation System

2 North Jackson Street, Ste. 605
Montgomery, AL 36104

23

 
(12)

  

4/2/2019 4:06 PM
02-CV-2019-960917,06
CIRCUIT COURT OF

 
 

United States Patent

Beilstein

MOBILE COUNTY, ALABAMA
JOJO SCHWARZAUER, CLERK

US 8,040,820 BL
Feb. 4, 2014

(10) Patent No.:
(45) Date of Patent:

 

(54)

(76)

(*)

(21)
(22)
(51)
(52)

(58)

(56)

 
  
   

 

TRAILER RUB RAH, PORTABLE LADDER
Inventor: Richard RB. Beilstein, Cedarburg, WI
(US}
Notice: Subject te any disclaimer, the term of this
patent is extended or adjusted under 35
USS.C. 154(b) by 84 days.
Appl. Ne.: 13/328,077
Filed: Dec. 16,2011
Iné. Ci.
BO6C 1/00 (2006.01)
US. Cl,
USPC we. 182/127, 182/106; 182/206; 114/362
Field of Classification Search
USPC vans 182/97, 106, 127, 206, 64.1, 68.1;
280/163; 114/362
See application file for complete search history.
References Cited
U.S. PATENT DOCUMENTS
3,973,646 A * S/1976 Martinez oo 182/97
4,017,693 A * 4/1977 Stacker, Sr. 280/563
4,153,137 A *® 5/1979 Johnson ... vee 182/97
4,199,041 A * 4/1980 Gutner . » 182/206
4,798,262 A * I/1989 Margolies 182/106
4,819,296 A * 4/1989 Wilkins noc 16/82
4,823,910 A *  AMI9B9 Day scence LB2Bd
5,024,292 A 6/199£ Gilbreath et al.
5,213,367 A * 5/1993 Norman etal. ........-. 280/837
5,687,813 A 14/1997 Bensch
5,887,540 A * 3/1999 Krish, In ssn 114/362
5,041,342 A * 8/1909 Lee .......... we 182/95
5,964,317 A * [0/999 Lattava oe EBZ/E27

 

 

 

  
  
   

  

6,003,633 A ® 121999 Robson ccccececnee [S227
6.290113 BL*® 92001 Plyler .. . DIALS
6.505,708 B2* 172003 TaBrash occa. PR2L27
6.578,666 BI 62003 Miller
6860117 B2" 3/2005 Moss vceccccseee. E8223
6,905,153 B2* 6/2005 Murray ctal. .. .. 293/115
7,516,997 B2* 4/2009 Kuznarik et al. cos 296/62
8,104,577 Bl* 2012 Reed wu... . L82/127
8,474,576 B2* 72053 Renish . . 182/129
2003/0188923 AL* 16/2003 Moss ... we 182/23
2004/0129497 Al* 7/2004 Weiss ... .. 182/163
9005/0092800 Al* 5/2005 Wilson . . 224/513
2005/0121260 Al* 6/2005 Leng ........ .. 182/156
2005/O173191 AL* 8/2005 Linzmayer ... seve L827
2005/0211502 Al* 9/2005 LaBrash ...... cece L82/127
2010/0089698 Al* 4/201G Brodsack .  L82/127
2010/0096215 AL® 4/2010 MeParlane cc. 182/106

* cited by examiner

Primary Examiner — Katherine Mitchell
Assistant Examiner — Daniel Cahn
(74) Attorney, Agent, or Firni — Donald J. Ersiler

(57) ABSTRACT

A trailer rub rail portable ladder includes a ladder portion and
two rub rail mounting members. Onc end of a hand rail may
be attached to each rub rail mounting member. The ladder
portion preferably includes two ladder side rails, a plurality of
step members and two ladder hinge members. The plurality of
step members are retained between the two ladder side rails.
The ladder hinge member is attached to one end of the ladder
side rail. Each rub raif mounting member includes a rail slot
and a pivot hole. A pivol pin is inserled through each ladder
hinge member and each rub rai] mounting member to pivot-
ally retain thereof relative to each other, The rub rail slots of
the two rub rail mounting members are engaged witha rub rail
ofa track trailer.

13 Claims, 7 Drawing Sheets

EXHIBIT A

 
 

 

 

 

 

 

 

 

st baal
LO ro
a
4 a
O x
= —
® z
o oo ©
Oo wn N Le
5 a
a Lo st
— —_— mcm
3
S \ \
Lo
oO ® \ \
Oo if bn
@
re _
@
Bs | Ww +
— —
a
et ou
2 i: \ \
Ee oS ,
oe
o
a a
=
=
5 a
> <
d 3
S cy
©
o
“A
Oo
2 i
3 =
o> 2
a oS
“4 i
% .
& hy
 

Case 1:19-cv-00218-WS-MU Dogumentd.2 Filed 05/06/19 Page 26 of 154

US 8,640,826 B1

Sheet 2 of 7

Feb. 4, 2014

U.S. Patent

12

 

 

 

HIG. la

 
Case 1:19-cv-00218-WS-MU Doguméntd.2 Filed 05/06/19 Page 27 of 154

U.S. Patent Feb. 4, 2014 Sheet 3 of 7 US 8,640,826 B1

_)

 

 

 

 

 

 

 

 
Case 1:19-cv-00218-WS-MU Dogument.1.2 Filed 05/06/19 Page 28 of 154

U.S. Patent Feb. 4, 2014 Sheet 4 of 7 US 8,640,826 B1

 

 

 

 

 

 

 

 

 
Case 1:19-cv-00218-WS-MU Dogument 4-2 Filed 05/06/19 Page 29 of 154

U.S, Patent Feb. 4, 2014 Sheet 5 of 7 US 8,640,826 BI

FIG. 3

 

 

 
Case 1:19-cv-00218-WS-MU DogyMEentd:4 Filed 05/06/19 Page 30 of 154

U.S. Patent Feb. 4, 2014 Sheet 6 of 7 US 8,640,826 B1

HG. 4

 

 

 

 

 
Case 1:19-cv-00218-WS-MU DOGUMEnL d34 Filed 05/06/19 Page 31 of 154

U.S. Patent Feb. 4, 2014 Sheet 7 of 7 US 8,640,826 B1

FIG. 5

 

3]

— 25 FIGS. 6

29

2/

 
Case 1:19-cv-00218-WS-MU Docgument.1.2 Filed 05/06/19 Page 32 of 154

US 8,640,826 Bl

1
TRAILER RUB RAIL PORTABLE LADDER

BACKGROUND OF THE INVENTION

1. Fiekl of the Invention

The present invention relates generally to truck trailers and
more specifically ta a leailer rub rai] portable ladder, which
may be removably secured to the rub rail of a truck trailer.

2. Discussion of the Prior Art

US. Pat. No. 4,199,041-to Gunter discloses a bunk bed-
ladder arrangement. U.S. Pat. No. 5,024,292 to Gilbreath et
al, discloses 4 portable ladder assemybly for truck trulers. U.S.
Pat. No. 5,687,813 to Bensch discioses a vehicle boarding
device. U.S, Pat. No. 6,578,666 to Miller discloses a portable
safety ladder assembly for a truck traifer.

Accordingly, there is a clearly felt need in the art for a
trailer rub rail portable ladder, which may be removably
secured to the nub rail of a truck trailer with a locking device
or the like.

SUMMARY OF THE INVENTION

‘The present invention provides a trailer rb rail portable
ladder, which may be removably secured to the rub rail of a
truck trailer. The trailer rb rail portable ladder (rub rail
ladder) includes a ladder portion and two rub raif mounting
members, One end of a hand rail may be attached to each rub
rail mounting member. The ladder portion preferably
includes two ladder side rails, a plurality of step members and
two ladder hinge members, Que end of each step member is
aitached to one of the two ladder side rails and the other end
ofeach step member is altached to the other one of the twa
ladder side rails. The ladder hinge member is attached to one
end of the ladder side rail. The ladder hinge member includes
a through opening. A fastener is retained in the through open-
ing and preferably extends from the ladder hinge member.

Each rub rail mounting member preferably includes a rail
slot, a pivot hole and a lock through opening. The rail slot is
formed in one end of the rub rail mounting member and a
hand rail slot may be formed in an opposing end of the rub
mail mounting member. The hand rail slot preferably has a
substantial V-shape. The fastener retained in each ladder
hinge member is inserted through the pivot hole of the rub rail
mounting member. The rub rail mounting member is prefer-
ably pivotally retained on the ladder side rail with a nut. One
end of the hand rail is shaped to be received by the hand rail
slot. The hand rail is preferably attached to the mb rail mount-
ing member with welding.

In use, the rail slots of the two rub rai] mounting members
are engaged with amb rail of a truck trailer. It is preferable to
insert a fastener or a bolt of a lock through the lock through
opening of at least one of the rub rail mounting members to
secure the rub rail jadder to the truck trailer.

Accordingly, it is an object of the present invention to
provide a rub rail ladder, which may be removably secured to
the rub rail of a truck trailer with a locking device or the like.

These and additional objects, advantages, features and
benefits of the present invention will become apparent from
the following specification.

BRIEF DESCRIPTION OF THE DRAWINGS

FIG. 1 is a perspective view of a rub rail ladder in accor-
dance with the present invention,

FIG. ia is a perspective view of a rub gail ladder with
wheels retained on a bottom of fadder portion in accordance
wih the present invention.

ww

2

25

30

35

40

45

50

55

60

65

2

FIG. 2 is a perspective view of a rub rail ladder attached to
a rub rai] of a truck trailer in accordance with the present
invention,

FIG, Ze is a perspective view of a mb rail ladder with
wheels retained on a bottom of a ladder portion and the rub
rail ladder atlached to arub rail ofa truck trailer in accordance
with the present mvention.

FiG. 3 is an enlarged perspective view of a first ladder
hinge member before pivotal engagement with a first rub rail
mounting member of a rub rail ladder in accordance with the
present invention.

FIG. 4 is an enlarged perspective view of a second Jadder
hinge member before pivotal engagement with # second rub
rail mounting, member of a rub rail ladder in accordance with
ihe present invention.

FIG, 5 is an enlarged perspective view ofa bottom end ofa
ladder side rail of a fadder portion with a wheel pivotally
retained therein of a rub rat! ladder mm accordance with the
present invention.

FIG. 6 is an enlarged side view ofa botlom end of a ladder
side rail of a ladder portion with a whee! pivotally retained
therein of a rub rail ladder in accordance with the present
invention.

DETAILED DESCRIPTION OF THE PREFERRED
EMBODIMENTS

With reference now io the drawings, and particularly to
PIG. 1, there is shown a perspective view of a rub rail ladder
1. The rub rail ladder 1 includes a ladder portion 10 and two
rb rail mounting members 12. One end ofa hand rail 14 may
be attached to each rub rail mounting member 12. The hand
rail 14 is preferably fabricated from a rectangular tube and an
opening end terminated with an end cap 15. The jadder por-
tion 10 preferably includes two ladder side rails 16, a plurality
of step members 18 and two ladder hinge members 20. The
ladder side rails 16 are preferably fabricated ftom a rectan-
gular tube, One end of each step member 18 is attached to one
of the two ladder side rails 16 with welding or any other
suitable method and the other end of each step member 18 is
attached to the other one of the two ladder side rails 16 with
welding or any other suitable method. Each ladder side rail 16
is preferably fabricated from an rectangular tube. Each step
member 18 is preferably fabricated from an extruded rectan-
gular tube. A plurality of lengthwise projections 22 are pref-
erably formed on a top of each step member 18 to improve
prip with footwear. The ladder hinge member 20 is attached to
one end of the ladder side rail 16 with welding or any other
suitable method,

With reference to FIGS. 5-6, it is preferable to pivotally
attach a wheel 25 to a bottom end of each ladder side rail 16.
The wheel 25 includes an axle 27 and a wheel portion 29. The
wheel portion 29 is rotatably retained on the axle 27. A
portion of the wheel portion 29 is preferably retained in an
inner perimeter of the iadder side rail 16. Preferably, each end
of the axle 27 is secured to opposing walls of the ladder side
rail 16 with welding any other suitable attachment method. A
welding flat 31 is preferably formed on each end of the axle
27, if welding is used for the attachment method,

With reference to FIGS. 3-4, a square through opening 24
preferably is formed through ladder hinge member 20. It is
preferable io use the square through opening 24, when a
carriage bolt 26 is used for as a pivot pin. A hex nut 28 is
threaded on to the carriage bolt 26 to pivotally retain the
ladder portion 10 relative to one of the two rub rail mounting
members 12, However, the ladder portion 10 may be pivotally

 
Case 1:19-cv-00218-WS-MU Dogumentd;2 Filed 05/06/19 Page 33 of 154

US 8,640,826 BI

3

relained relative to the two rub rail mounting members 12
with any suilable method or device.

Each rub rail mounting member 12 includes a rail slot 36,
apivot hole 32 and a lock through opening 34. The rail slot 30
is formed in one end of the rub rail mounting member 12 and
a hand rail slot 36 may be formed in an opposing end of the
rub rail mounting member 12. The hand rai] slot 36 preferably
has a substantial V-shape. The one end of the hand rail I4 is
shaped to be received by the hand rail slot 36. The handrail 14
is preferabiy attached to the rub rail mownling member [2
with welding. It is preferably to rcinforce the pivot hole 32
with a steel bushing 38. The rail slot 30 creates a first lock
finger 40 and a second lock finger 42. The lock through
opening 34 is formed through the first and second lock fingers
46, 42 and substantially perpendicular te the rail sloi 30.

in use, the rail slots 30 of the two ruth rail mounting mem-
bers £2 are engaged with a rub rail £02 of a truck trailer 160.
It is preferable to insert a lock 14 or a fastener through the
lock through opening 34 of at Jeast one of the mb rail mount-
ing members 12 to secure the rub rail ladder 1 to the inick
trailer 100. Either a bottom end of each ladder side rail 16
rests on a support surface or the wheels 25 rest on a support
surface, after attachment to the rub rail 162.

While particular embodiments of the invention have been
shown and described, it will be obvious to those skifled in the
art that changes and modifications may be made without
departing from the invention in its broader aspects, and there-
fore, the aim in the appended claims is to cover all such
changes and modifications as fall within the true spirit and
scope of the invention.

Tclaim:
1. A trailer rub rail portable ladder, comprising:
two rub rail mounting members, each one of said two rub
rail mounting members respectively includes a rub rail
slot formed in respective ends of said two rub rail mount-
ing members and are sized to receive a rub rail of a
semi-trailer, said rub rail slots respectively create first
and second Jock fingers, wherein a lock through opening
is formed through said first and second lock fingers of
said mounting members, said lock through openings are
sized to receive one of a bolt of a locking device and a
fastener, said one of the locking device and the fastener
preventing said ivailer rub rail portable ladder from
. being removed from the rub rail; and
one end of at least one hand rail is attached to at least one
of said two rub rail mounting members; and
a ladder portion includes two ladder side rails and a plu-
rality of step members, said plurality of step mentbers
are retained between said two ladder side rails, said two
ladder side rails respectively have one end which is
pivotally retained relative to said rub rail mounting,
members, said Jadder portion pivotable between a use
position and a retracted position when said rub rail slots
receive the rub rail, wherein a portion of said ladder
portion is retained behind the rub rail when in said
retracted position, all of said plurality of step members
are located above the rub rail when in said retracted
position, and all of said plurality of step members are
located below and in front ofa top surface of the rub rail
when in said use position.
2. The trailer rub rail portable ladder of claim 1, farther
comprising:
a substantially V-shaped hand rail slot is formed in said at
least one of said two rub rail mounting members to
receive said one end of at least one hand rail.

wn

10

45

ah

a5

30

33

40

45

6G

65

4

3. The traifer rub rail portable ladder

said one end of at least one hand rail is one end of a first
hand rail and one end of a second hand rail, and a
substantially V-shaped hand rail slot is formed in each
one of said two rub rail mounting members to respec-
lively receive said ends of said first and second hand
rails.

4, The trailer rub rail portable ladder of claim 1 wherein:

an opposing cnd of said at least one hand rail is terminated
with an end cap.

8. The trailer rub rail portable ladder of claim 1, further

comprising:

a ladder hinge member is attached to one end of each said
ladder side rai], satd wo rub rail mounting members are
pivotally retained relative to said (wo ladder hinge mem-
bers.

6. The trailer rub rail portable ladder of claim 5, further

comprising:

8 pivot pin is used to pivotally retain one of said two ladder
hinge members relative to one of said two rub rail
mounting members.

7. The trailer mb rail portable ladder of claim 1 wherein:

a plurality of lengthwise projections are formed on a top of
each one of said plurality of step members.

8. The trailer rub rail portable ladder of claim 1 wherein:

said two ladder side raiis, said plurality of step members
and said ai least one hand rail are each fabricated from a
tubular material.

9. The trailer rub rail portable ladder of claim 1, further

comprising:

each one of said tadder side rails are fabricated from a tube,
wherein each one of said ladder side rails respectively
has a wheei having an axle, each of said wheels is par-
tially inserted into a perimeter of a tubular cross section
of said ladder side rails respectively, and ends of each of
said axles are attached to said tubes.

10. A trailer rub rail portable ladder, comprising:

two rub rail mounting members, each one of said (wo rub
rail mounting members respectively includes a rub rail
slot formed in one end of said two rub rail mounting
tembers, a thickness of said rub rail slots is rigidly
defined;

each one of said two rub rail mounting members respec-
tively having one end of a hand rail attached thereto,
each one of said two rub rail mounting members respec-
tively having a substantially V-shaped hand rail slot to
receive said ends of said hand rails; and

a ladder portion includes two ladder side rails and a phi-
tality of step members, said plurality of step members
are relained belween said two ladder side rails, said two
ladder side rails respectively have one end which is
pivotally retained relative to said rub rai] mounting
members, wherein said rub rail slots are sized to receive
a rub rail of a semi-trailer, said ladder portion pivotable
between a use position and a retracted position when
said rub rail slots receive the rub rail, wherein a portion
of said ladder portion is retained behind the rub rail when
in said retracted position, all of said plurality of step
members are located above the rib rail when in said
retracted position, and all of said plurality of step mem-
bers are located below and in front ofa top surface of the
rub rai] when in said use position.

11. The trailer mb rail portable ladder of claim 10 wherein:

an opposing end of each of said hand rails respectively is
terminated with an end cap.

12. The trailer rub rail portable ladder of claim 16, further

comprising:

 
Case 1:19-cv-00218-WS-MU Dogumgnid:4 Filed 05/06/19 Page 34 of 154

US 8,640,826 BI
5 6

a ladder hinge member is aliached to one end of each said
ladder side rai], said two nab raj] mounting members are
pivotally retained relative lo said pve ladder hinge mem-
bers.

13. The trailer rub rail portable ladder of claim 12, further

comprising:

a pivot pin is used to pivotally retain one of said two ladder
hinge members relative to one of said lwo rub rail
mounting members.

Ml

kok ok & 10

 
Case 1:19-cv-00218-WS-MU— Dogumaninra Filed 05/06/29--Page 35 of 154 =
SE, UC LECTRONICALLY FILED
4/2/2019 4:06 PM
62-CV-2019-900917.00
CIRCUIT COURT OF
MOBILE COUNTY, ALABAMA
JOJO SCHWARZAUER, CLERK

IN ‘THE CIRCULT COURT OF MOBILE COUNTY, ALABAMA

 

REGINA ZIRLOTT, as Personal Representative of the
Estate of RICHARD MATTHEW ZIRLOTT,
deceased; REGINA ZIRLOTT, in her individual
capacity and REGINA ZIRLOTT, as dependent spouse
of RICHARD MATTHEW ZIRLOTT;
CIVEL ACTION NO.: 19-

Plaintiff,

Vv.

DISCOUNTRAMPS.COM, LLC; HD RAMPS, LLC, A
SUBSEDIARY OF DISCOUNTRAMPS.COM, LLC;
METALS USA PLATES AND SHAPES, INC;
SOUTHERN GAS AND SUPPLY, INC.; CYPRESS
EMPLOYMENT SERVICES, LLC; 1-10, whether
Singular or plural, individuals, partnerships,
corporations, companies, or other legal entities that
designed, manufactured, marketed, sold, distributed,
retailed, supplied or otherwise placed in the stream of
commerce that certain 60” “EZ Deck Step” Trailer Rub
Rail Portable Ladder in its defective and/or
unreasonably dangerous condition hereinafter
described in this Complaint; £1-20, whether singular or
plural, the individuals, partnerships, corporations,
companies, or other legal entities that designed,
manufactured, marketed, sold, distributed, retailed,
supplied or otherwise placed in the stream of commerce
that certain 60” “EZ Deck Step” Trailer Rub Rail
Portable Ladder (and/or its component parts) and
thereby impliedly warranted that it was merchantable
and/or fit for the purposes for which it was designed;
21-30, whether singular or plural, the individuals,
partnerships, corporations, companies, or other legal
entities that negligently and/or wantonly designed,
manufactured, assembled, inspected, tested, packaged,
labeled, failed to provide adequate warnings for, sold,
installed, repaired and/or maintained that certain 60”
“EZ Deck Step” Trailer Rub Rail Portable Ladder
(and/or its component parts) hereinafter described in
this Complaint; 31-40, whether singular or plural, the
individuals, partnerships, corporations, companies, or
other legal entities that suppressed, concealed, failed to
disclose, and/or to warn Plaintiff and his decedent that
the 60” “EZ Deck Step” Trailer Rub Rail Portable

0 CGA COR CGR UEP 0GN OGD GOR 000 06R UG0 60? COT COP UO LOO UO0 LOD SO? 607 001 COD LOD UD? 6G? WDD LOD OD 00> COD GO? GOD LO? 6D COD Gon LO 00d LoD Uo) 8on 0D 6on oD

 

 

 

 
Case 1:19-cv-00218-WS-MU Dogymiaiitne3 Filed 05/06/19 Page 36 of 154

Ladder hereinafter described in this Complaint was
defective and/or unreasonably dangerous in that it was
unstable and could not remain on the trailer rub rail
during foreseeable uses; 41-50 are the individuals,
partnerships, corporations, companies, or other legal
entities that engaged in spoliation of material evidence;
51-60 are the individuals, partnerships, corporations,
companies, or other legal entities who engaged in
outrageous conduct and/or intentional infliction of
emotion distress; 61-70, whether singular or plural, the
person, firm, corporation or other entity, whose
negligence, wantonness, or other tortious conduct
caused the death of Plaintiff’s decedent, Richard
Matthew Zirlott, all of whose true legal names and
identities are unknown at this time but will be
substituted by amendment when ascertained,

GOR UGA COR COR COR GOR CO? GO LOD UOT 00> WOO Lon son con

Defendants.

 

APPLICATION FOR EMPLOYMENT OF ATTORNEY

 

Comes now, Plaintiff Regina Zirlott, as Personal Representative of the Estate of Richard
Matthew Zirlott, deceased; Regina Zirlott, in her individual capacity; and Regina Zirlott as
dependent spouse of Richard Matthew Zirlott, and shows unto this Honorable Court that she is the
Plaintiff in the above-styled suit; that Richard Matthew Zirlott, deceased, was an employee as
defined in the Worker’s Compensation laws of the State of Alabama, and that he suffered injuries
and death as set out in the Complaint, while working in the line and scope of his employment with
Cypress Employment Services, LLC, and Fictitious Parties 51-70, whose names are otherwise
unknown to the Plaintiff; and that the Plaintiff prays for permission to secure the services of an
attorney to represent her in said matter. She requests permission to secure the services of Desmond
V. Tobias, Esquire, and the law firm of Tobias, McCormick & Comer, LLC, 1203 Dauphin Street,

Mobile, Alabama 36604.

 
Case 1:19-cv-00218-WS-MU Dogumenttr4 Filed 05/06/19 Page 37 of 154

(nos. rou a hort

REGINA ZIRLOTT, as Pelgonal Representative of the
Estate of Richard Matthew Zirlott, Dec’d; Regina Zirlott
Individually and as Dependent Spouse of Richard Matthew
Zirlott, Dec’d

 
Case 1:19-cv-00218-WS-MU—Dogunipnine2 Fited-05/06/19 Page 38 of 154

® ELECTRONICALLY FILED
4/2/2019 4:06 PM
02-CV-2019-900917.00
CIRCUIT COURT OF
MOBILE COUNTY, ALABAMA
JOJO SCHWARZAUER, CLERK.

 

IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

REGINA ZIRLOTT, as Personal Representative of the
Estate of RICHARD MATTHEW ZIRLOTT,
deceased; REGINA ZIRLOTT, in her individual
capacity and REGINA ZIRLOTT, as dependent spouse
of RICHARD MATTHEW ZIRLOTT;

Plaintiff,

Vv.

DISCOUNTRAMPS.COM, LLC; HD RAMPS, LLC, A
SUBSIDIARY OF DISCOUNTRAMPS.COM, LLC;
METALS USA PLATES AND SHAPES, INC;
SOUTHERN GAS AND SUPPLY, INC.; CYPRESS
EMPLOYMENT SERVICES, LLC; [{-10, whether
singular or plural, individuals, partnerships,
corporations, companies, or other legal entities that
designed, manufactured, marketed, sold, distributed,
retailed, supplied or otherwise placed in the stream of
commerce that certain 60” “EZ Deck Step” Trailer Rub
Rail Portable Ladder in its defective and/or
unreasonably dangerous condition hereinafter
described in this Complaint; 11-20, whether singular or
plural, the individuals, partnerships, corporations,
companies, or other legal entitics that designed,
manufactured, marketed, sold, distributed, retailed,
supplied or otherwise placed in the stream of commerce
that certain 60” “EZ Deck Step” Trailer Rub Raii
Portable Ladder (and/or its component parts) and
thereby impliedly warranted that it was merchantable
and/or fit for the purposes for which it was designed;
21-30, whether singular or plural, the individuals,
partnerships, corporations, companies, or other legal
entities that negligently and/or wantonly designed,
manufactured, assembied, inspected, tested, packaged,
labeled, failed to provide adequate warnings for, sold,
installed, repaired and/or maintained that certain 60”
“EZ Deck Step” Trailer Rub Rail Portable Ladder
(and/or its component parts) hereinafter described in
this Complaint; 31-40, whether singular or plural, the
individuals, partnerships, corporations, companies, or
other legal entities that suppressed, concealed, failed to
disclose, and/or to warn Plaintiff and his decedent that
the 60” “EZ Deck Step” Trailer Rub Rail Portable

CGR COP CGR COR UGG 607 GOR COP UG SOR UOT UO GOD GOD 0G) WOR On 0) GO? CG? GO LON GO UD 0D 6? OP 40D GOD GOD USD OOP 400 LOD 6G? GO) 6D LOD con COD CoD Gon 6 CoD

CIVIL ACTION NO.: 19-

 

 
Case 1:19-cv-00218-WS-MU Dogumefinr2 Filed 05/06/19 Page 39 of 154

Ladder hereinafter described in this Complaimt was
defective and/or unreasonably dangerous in that it was
unstable and could nof remain on the trailer rub rail
during foreseeable uses; 41-50 are the individuals,
partnerships, corporations, companies, or other legal
entities that engaged in speliation of material evidence;
51-60 are the individuals, partnerships, corporations,
companies, or other jegal entities who engaged in
outrageous conduct and/or intentional infliction of
emotion distress; 61-70, whether singular or plural, the
person, firm, corporation or other entity, whose
negligence, wantonness, or other tortious conduct
caused the death of Plaimtiff's decedent, Richard
Matthew Zirlott, all of whose true legal names and
identities are unknown at this time but will be
substituted by amendment when ascertained,

0G? GO COD COR SO? UOT COO 00 LG? UGS Ot LO) 6 COP GOP

Defendants.

 

ORDER

 

The foregoing having been submitted, and the Court being of the opinion that said
permission should be granted, the said Plaintiff Regina Zirlott, as Personal Representative of the
Estate of Richard Matthew Zirlott, deceased; Regina Zirlott, in her individual capacity; and Regina
Zirlott as dependent spouse of Richard Matthew Zirlott, is hereby permitted and authorized to
employ Desmond V. Tobias, Esq., and the law firm of Tobias, McCormick & Comer, LLC, to
represent her in a claim for worker’s compensation death benefits arising out of an accident
allegedly sustained in the line and scope of the deceased’s employment by Cypress Employment

Services, LLC, and fictitious parties 51-70, whose names are otherwise unknown to the Plaintiff,

DONE this day of » 2019.

 

CIRCUIT JUDGE

 
mon — Case 1:49-cv-00218-WS-MU~ Dogumehinra Fited-05/06/19 - Page 40-0f 454

6% ELECTRONICALLY FILED
el 4/2/2019 4:06 PM

eee’ = 02-CV-2019-900917.00

CIRCUIT COURT OF

MOBILE COUNTY, ALABAMA

JOJO SCHWARZAUER, CLERK

IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

  

REGINA ZIRLOTT, as Personal
Representative of the Estate of RICHARD
MATTHEW ZIRLOTT, deceased; REGINA
_AIRLOTT, in her individual capacity and
REGINA ZIRLOTT, as dependent spouse of
RICHARD MATTHEW ZIRLOTT; 02-CV-2019-
Plaintiff,
¥.

DISCOUNTRAMPS,COM, LLC; lID
RAMPS, LLC, A SUBSIDIARY OF
DISCOUNTRAMPS.CGM, LLC; METALS
USA PLATES AND SHAPES, INC;
SOUTHERN GAS AND SUPPLY, INC;
CYPRESS EMPLOYMENT SERVICES,
LLC; et al.

2GA 0G COR GOD LOA GOD USD GOR SOF LO? GOT GOD 0On GOD COD Lon LOD C00 Yon Bon

Defendants.

 

INTERROGATORIES TO DEFENDANT
DISCOUNTRAMPS.COM, LLC

 

Plaintiff in the above styled cause, pursuant to Rule 33 of the Alabama Rules of Civil
Procedure, propound the following interrogatories to Defendant DiscountRamps.com, LLC, to be
answered and responded to fully and completely within the time required by law:

You are reminded that under the provisions of Rule 26 you are under a duty to seasonably
supplement your response with respect to any question directly addressed to: (a) the identity and
location of persons having knowledge of discoverable matters; and (b) the identity of each
person expected to be called as an expert witness at trial, the subject matter on which they are

expected to testify and the substance of their testimony.

1

 

 
Case 1:19-cv-00218-WS-MU  Dogumenttre Filed 05/06/19 Page 41 of 154

You are under a duty to seasonably amend a prior response if you obtain information
upon the basis of which: (a) you know that the response was incorrect when made; or (b) you
know that the response, though correct when made is no Jonger true, and the circumstances are
such that a failure to amend the response ts, in substance, a knowing concealment.

Any such supplemental response is to be filed and served upon counsel of record for the
Plaintiff within fifteen (15) days after receipt of such information.

DEFINITIONS AND INSTRUCTIONS

1, Unless otherwise indicated, the use in the interrogatories of the name of any party,
person or business organization shall specifically include all agents, employees, shareholders,
owners, officers, directors, joint venturers, representatives, general partners, limited partners,
predecessors, successors, attorneys, divisions, subsidiaries, parent corporations, affiliates and all
other persons acting or purporting to act through, on behalf of, at the direction of, or under the
control of the subject party, person or business organization, and this includes, and is not limited
to those entities operating under or for Defendant DiscountRamps.com, LLC.

2. For purposes of interpreting or construing the scope of the interrogatories, all
terms shall be given their most expansive and inclusive interpretation unless otherwise
specifically limited by the language of an individual interrogatory. This includes, without

limitation, the following:

a. Construing "and" as well as "or" in the disjunctive or conjunctive
as necessary to make the interrogatory more inclusive;

b. Construing the singular form of the word to include the plural and
the plural form to include the singular;

c. Construing the masculine to include the feminine and vice versa;
and

d. Construing the term "including" to mean including, but not limited
to.

 
Case 1:19-cv-00218-WS-MU Dogumentds? Filed 05/06/19 Page 42 of 154

3. The term "person" includes natural persons, groups of natural persons acting in a
collegial capacity (e.g., a committee or council), corporations, partnerships, associations, joint
ventures, and any other incorporated or unincorporated business, governmental, public, social or
legal entity. A reference to any person shal! include, when applicable, its subsidiaries, controiled
persons, controlling persons, shareholders, officers, directors, employees, agents, or other
persons acting or purporting to act on its behalf.

4A. “Document” includes without limitation the original and all copies, including
non-identical copy (whether different from the original because of notes made on or attached to
such copy or otherwise) or all papers, emails, electronic information created, stored, or retrieved
and processed in electronic, magnetic or digital form, computer files, books, accounts, graphs,
charts, photographs, electronic or videotape recordings, data, and other data compilations
(including electronic data) from which information can be obtained; all notes handwritten or
otherwise, memoranda, analyses, reports, studies, forecasts, work papers and minutes of
meetings and all other writings, however denominated. Documents located on premises other
than your premises and non-privileged documents possessed by your agents, representatives or
attorneys, but in your possession, custody and control, are specifically included.

5. The term “communication,” or any variant thereof, means any contact between
two or more persons by which any information or knowledge is transmitted or conveyed between
two or more persons and shall include, without limitation, written contact by means such as
letters, memoranda, telegrams, telecopies, telexes, e-mails, or any other document, and any oral
contact, such as face-to-face meetings or telephone conversations and any writing, documents, or
notes reflecting such communications.

6. “Identify” or “Identification,” as used herein means:

 
Case 1:19-cv-00218-WS-MU Dogume@ftd;% Filed 05/06/19 Page 43 of 154

(a) when used in reference to a natural person, to state (i) the person’s
name, (ii) occupation and employment position, (iti) educational
and professional background, (iv) present or last known residential
and employment addresses, (v) telephone numbers, and (vi) the
relevant facts which the person possesses;

(b) when used in reference to an entity other than a natural person, to
state (1) its full name and type of entity, (ii} present or last known
address of its principal office or place of business, (ili) state and
date of incorporation if a corporation, and (iv) the relevant facts
which the entity possesses;

(c) when used in reference to a document, to state (i) its date of
authorship/execution and author or signatories, (ii) subject matter,
(ii) all names and address of recipients, (iv) type of document (for
example, letter, memorandum, telegram, chart, facsimile) and any
other means of identifying it, (v) its, present location and custodian,
and (vi} the name and address of each person having custody or
control of each copy of the document. If the document is not an
original, identify the person having custody or control of the
original. If any such document was but is no longer in your
possession or subject to your control, state what disposition was
made of it:

(d) when used in reference to an oral communication, to state (1) the
speaker, (ii) the person spoken to, (iii) the medium of the
communication, (iv) any other persons who were present or in a
position to hear, (v) the date, (vi) the place of communication, and
(vii) the substance of such communication;

(e) when used in reference to a written communication, identify (i) it
and all documents which relate in any way to the communication,
consistent with paragraph (c) above, (ii) identify all persons who
have seen each such written communication, and (ili) the substance
of each such written communication; and

(f} when used in reference to a fact to: (1) state the substance of the
fact, and (ii) state how, when and from whom you learned of the
fact, inchiding the identification of any document or
communication from which you learned of the fact.

7. “Plaintiff”? means Regina Zirlott, as Personal Representative of the Estate of

Richard Matthew Zirlott, and her agents and representatives.

 
Case 1:19-cv-00218-WS-MU Dogumenty:2 Filed 05/06/19 Page 44 of 154

8. “Defendant,” “you” and “your” mean Defendant DiscountRamps.com, LLC, and
all persons and entities described in instruction number one.

9, “Incident” means the December 18, 2018 incident involving Richard Matthew
Zirlott and Defendant’s 60” EZ Deck Step Trailer Rub Rail Portable Ladder.

10. The “Subject Ladder” means the 60” EZ Deck Step Trailer Rub Rail Portable

Ladder that was involved in the Incident giving rise to this case.

INTERROGATORIES
l. Is your name or corporate name, as the case may be, stated correctly in the
Complaint filed in this action? If not, please state the correct name by which you may sue or be

sued in a court of law.

ANSWER:

2. State the name, address and relationship to you of all persons answering these
interrogatories or contributing information to the answers to these interrogatories.

ANSWER:

3. State your role in the design, manufacture, assembly, distributive chain, sale,
repair and/or maintenance of the 60” “EZ Deck Step” Trailer Rub Rail Portable Ladder (“Subject
Ladder”) and/or its component parts. If you claim that you have had no such role, identify the
person or entity that did have such role.

ANSWER:

 
Case 1:19-cv-00218-WS-MU Dogymanttre Filed 05/06/19 Page 45 of 154

4, Please list amy and all standards which pertain to the design, manufacture,
assembly, repair, service, inspection and/or maintenance of the Subject Ladder or other similar
EZ Deck Step Ladders, including, but not limited to, all standards promulgated by local, state or
governmental agencies, bureaus, commissions or industry groups.

ANSWER:

5. Please state whether any notice, warning, brochure, instruction, pamphlet or other
printed material has ever been published and/or distributed which contains warnings concerning
the possibility of injury resulting from the operation and/or use of the Subject Ladder or other
similar EZ, Deck Step Ladders. If so, please identify each publication and/or item distributed,
including, but not iimited to, the title and date of each such publication and/or item, who
published the material and to whom the material was distributed.

ANSWER:

6. Please state the dates and places where the Subject Ladder was designed,
assembled, manufactured, distributed, serviced, maintained and/or inspected.

ANSWER:

7. State the name, business address, business telephone number, business
occupation, residence address and residence telephone number of each individual known to you,

your attorneys, your insurance adjusters, or any of your agents, servants or employees who has

 
Case 1:19-cv-00218-WS-MU Dogumahintre Filed 05/06/19 Page 46 of 154

any knowledge concerning the allegations in the Complaint and, as to each such person so
identified, state what you understand or believe to be the substance of such knowledge.

ANSWER:

8. Identify each and every unsafe condition or defect in the Subject Ladder as the
same existed on the date of the incident made the basis of this suit.

ANSWER:

9. Identify the name, last known address, and telephone number of each and every
person who made any complaint or criticism to you regarding the EZ Deck Step Ladder product
line.

ANSWER:

10. Identify the name, last known address, and telephone number of each and every
person who made any complaint or criticism to you regarding the risk of an EZ Deck Step
Ladder product disengaging from a flatbed.

ANSWER:

li. Identify the person or persons with the most knowledge relating to the decision to
not provide the 60” EZ Deck Step Ladder with a lock through opening and a fastener and
describe said person or persons job title and role in said decision.

ANSWER:

 
Case 1:19-cv-00218-WS-MU Dogyume@nittre Filed 05/06/19 Page 47 of 154

12. Identify the person or persons with the most knowledge relating to the decision to
shorten the length of the rub rail mounting members on the Subject Ladder and describe said
person’s job title and job description.

ANSWER:

13. Do you contend that the act or acts of any party other than you in any way caused
and/or contributed to the incident made the basis of this suit? If so, please state the full name and
last known address of such other party and describe in detail the act or acts of such other party
which you contend caused and/or contributed to the incident made the basis of this suit.

ANSWER:

14. State whether you contend Richard Matthew Zirlott was guilty of any negligence,
carelessness, etc., which in any way contributed to his injuries and death on December 18, 2018,
and, if so, describe with specificity the nature of such negligence, carelessness, etc., upon which
you rely in so contending.

ANSWER:

15. Please state whether you have ever been cited, criticized, reprimanded or had any
action taken against you by anyone whatsoever because of alleged violations of any federal, state
or local statute or regulation with regard to the design, manufacture, distribution, sale, repair or

maintenance of EZ Deck Step Ladders similar to the Subject Ladder. If so, please state the

 
Case 1:19-cv-00218-WS-MU Dogemaninrs Filed 05/06/19 Page 48 of 154

details of each. action, including, but not limited to, the nature of cach action, by whom each
action was taken, the reason for each action, and the disposition of each action.

ANSWER:

16. Please state whether any other claims or lawsuits of any type or kind have been
filed against you arising from the same or substantially similar allegations as those contained in
Plaintiff's Complaint. Ifso, please specify the following:

(a) The identities of the parties;

(b) The identities of the parties’ attorneys (including names, addresses and
telephone numbers);

(c) The present legal status of such claim or lawsuit (e.g., in pretrial
discovery, on appeal, etc.); and

(d) Please attach a copy of the claim/complaint and your response to the claim
or complaint to your answers to these interrogatories.

ANSWER:

17. Are you a parent company, subsidiary, branch, division or affiliated in any way,
either directly or indirectly, to another corporation or other form of business entity? If your
answer is in the affirmative, please state the following:

(a) The name, address and telephone number of the principal place of business

of each such business entity; and

(b) Your relationship with each business entity (.e., parent, subsidiary,

branch, division, etc.).

ANSWER:

 
Case 1:19-cv-00218-WS-MU Dogumaginee Filed 05/06/19 Page 49 of 154

18, Please give the name, last known address, and telephone number of all witnesses
from whom any of the Defendants, or anyone acting on behalf of the Defendants, have obtained
statements regarding the incident made the basis of this action.

ANSWER:

19. At the time of the incident made the basis of this action, did you have liability
insurance which covered the incident made the basis of Plaintiff's Complaint? If so, please state
the names and addresses of any and all insurance companies which furnished you with liability
insurance coverage, the policy number and the limits of each such policy.

ANSWER:

20. State the name and address of each person you expect to call as an expert witness
at the trial of this matter and, for each such expert, please state the qualifications of each expert,
the subject matter on which they are expected to testify and the substance of the facts and
opinions to which they are expected to testify.

ANSWER:

21. Describe in detail each and every adjustment, repair, modification, service and/or
maintenance made on the Subject Ladder involved in the incident made the basis of this action.
Include in your response the person/entity that made same and the date of each such adjustment,
repair, modification, service and maintenance.

ANSWER:

10

 
Case 1:19-cv-00218-WS-MU Dogyum@ntnr2 Filed 05/06/19 Page 50 of 154

22. Describe the sale of the subject ladder, mcluding the dates it was sold, shipped

and delivered and to whom the sale occurred.

ANSWER:

23. ‘State why the subject ladder did not include a through opening and fastener.

ANSWER: |

24. Describe all materials shipped with the subject ladder, including manuals,
warnings, and pamphlets, including any information on the product.

ANSWER:

25. Describe any testing or engineering analysis conducted by this Defendant on the

subject ladder.

ANSWER:

26. Describe any information available electronically regarding the subject ladder and

produce same.

ANSWER:

27. List the number of products shipped to the State of Alabama by this Defendant in

the past five years.

ANSWER:

1

 
Case 1:19-cv-00218-WS-MU Dogumanin:s Filed 05/06/19 Page 51 of 154

28. Identify the person with the most knowledge of drafting the warnings on the

Subject Ladder.

ANSWER:

ATTORNEYS FOR PLAINTIFF

/s Desmond V. Tobias
DESMOND V. TOBIAS (TOB002)
desi@tmclawyers.com
JASON S. MeCORMICK (MCC118)

jason@tmclawyers.com
BRYAN E. COMER (COMO0O15)

bryan@tmclawyers.com

Tobias, McCormick & Comer, LLC
1203 Dauphin Street

Mobile, Alabama 36604
Telephone: (251) 432-5001
Facsimile: (251) 432-0714

TO BE SERVED WITH THE COMPLAINT.

12

 
Case 1:19-cv-00218-WS-MU- Dogumemidrs Filed-05/06/19—-Page 52 of 154. ~ -----—

4/2/2019 4:06 PM
02-CY-2019-9009 17.00
CIRCUIT COURT OF
MOBILE COUNTY, ALABAMA
JOJO SCIIWARZAUER, CLERK.

IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

 

REGINA ZIRLOTT, as Personal
Representative of the Estate of RICHARD
MATTHEW ZIRLOTE, deceased,

Plaintiff,
02-CV-2019-
Vv.

DISCOUNTRAMPS.COM, LLC; HD
RAMPS, LLC, A SUBSIDIARY OF
DISCOUNTRAMPS, LLC; METALS USA
PLATES AND SHAPES, INC.; SOUTHERN
GAS AND SUPPLY, INC.; CYPRESS
EMPLOYMENT SERVICES, LLC; et al.

Defendants.

CO OR KOR SO 6On Go LOO GO GO GOA oO Oo? Loe bon ton too won

 

REQUEST FOR PRODUCTION TO DEFENDANT
DISCOUNTRAMPS.COM, LLC

 

Plaintiff in the above styled cause, pursuant to Rule 34 of the Alabama Rules of Civil
Procedure, propounds the following requests for production to Defendant DiscountRamps.com,
LLC, to be answered and responded to fully and completely within the time required by law.
The following requests for production include all items and/or documents, whether available -
and/or maintained in written form, via computer technology, by electronic and/or digital means

or otherwise.

DEFINITIONS AND INSTRUCTIONS
1. Unless otherwise indicated, the use in the requests of the name of any party,

person or business organization shall specifically include all agents, employees, shareholders,

 

 
Case 1:19-cv-00218-WS-MU Dogumahinr4 Filed 05/06/19 Page 53 of 154

owners, officers, directors, joint venturers, representatives, general partners, limited partners,
predecessors, successors, altorneys, divisions, subsidiaries, parent corporations, affiliates and all
other persons acting or purporting to act through, on behalf of, at the direction of, or under the
control of the subject party, person or business organization, and this includes, and is not limited
to those entities operating under or for Defendant DiscountRamps.com, LLC.

2. For purposes of interpreting or construing the scope of the requests, alf terms shall
be given their most expansive and inclusive interpretation unless otherwise specifically limited

by the language of an individual request. This includes, without limitation, the following:

a. Construing "and" as well as "or" in the disjunctive or conjunctive
as necessary to make the Request more inclusive;
b, Construing the singular form of the word to include the plural and
the plural form to include the singular;
c. Construing the masculine to include the feminine and vice versa;
and
d. Construing the term "including" to mean including, but not limited
to.
3. The term "person" includes natural persons, groups of natural persons acting in a

collegial capacity (e.g., a committee or council}, corporations, partnerships, associations, joint
ventures, and any other incorporated or unincorporated business, governmental, public, social or
legal entity. A reference to any person shall include, when applicable, its subsidiaries, controlled
persons, controlling persons, shareholders, officers, directors, employees, agents, or other
persons acting or purporting to act on its behalf.

4. “Document” includes without limitation the original and all copies, including
non-identical copy (whether different from the original because of notes made on or attached to
such copy or otherwise) or all papers, emails, electronic information created, stored, or retrieved
and processed in electronic, magnetic or digital form, computer files, books, accounts, graphs,

charts, photographs, electronic or videotape recordings, data, and other data compilations

 
Case 1:19-cv-00218-WS-MU Dogumagins4 Filed 05/06/19 Page 54 of 154

(including electronic data} from which information can be obtained; all notes handwritten or
otherwise, memoranda, analyses, reports, studies, forecasts, work papers and minutes of
meetings and all other writings, however denominated. Documents located on premises other
than your premises and non-privileged documents possessed by your agents, representatives or
attorneys, but in your possession, custody and control, are specifically included.

5. The term “communication,” or any variant thereof, means any contact between
two or more persons by which any information or knowledge is transmitted or conveyed between
two or more persons and shall include, without limitation, written contact by means such as
letters, memoranda, telegrams, telecopies, telexes, e-mails, or any other document, and any oral
contact, such as face-to-face meetings or telephone conversations and any writing, documents, or
notes reflecting such communications.

6. “Identify” or “Identification,” as used herein means:

(a) when used in reference to a natural person, to state (i) the person’s
name, (i1} occupation and employment position, (iii) educational
and professional background, (iv) present or last known residential
and employment addresses, (v) telephone numbers, and (vi) the
relevant facts which the person possesses;

(b}) when used in reference to an entity other than a natural person, to
state (i) its full name and type of entity, (ii) present or last known
address of its principal office or place of business, (iii) state and
date of incorporation if a corporation, and (iv) the relevant facts
which the entity possesses;

(c) when used in reference to a document, to state (i) its date of
authorship/execution and author or signatories, (ii) subject matter,
(iif) all names and address of recipients, (iv) type of document (for
example, letter, memorandum, telegram, chart, facsimile) and any
other means of identifying it, (v) its present location and custodian,
and (vi) the name and address of each person having custody or
control of each copy of the document. If the document is not-an
original, identify the person having custody or control of the
original. If any such document was but is no longer in your

 
Case 1:19-cv-00218-WS-MU Dogumaninra Filed 05/06/19 Page 55 of 154

possession or subject to your control, state what disposition was
made of it;

(d) when used in reference to an oral communication, to state (1) the
speaker, (i) the person spoken to, (iti) the medium of the
communication, (iv) any other persons who were present or in a
position to hear, (v) the date, (vi) the place of communication, and
(vii) the substance of such communication;
(c) when used in reference to a written communication, identify () it
and all documents which relate in any way to the communication,
consistent with paragraph (c) above, (it) identify all persons who
have seen each such written communication, and (iii) the substance
of each such written communication; and
(f} when used in reference to a fact to: Gi) state the substance of the
fact, and (ii) state how, when and from whom you learned of the
fact, including the identification of any document or
communication from which you learned of the fact.
7. “Plaintiff”? means Regina Zitrlott, as Personal Representative of the Estate of
Richard Matthew Zirlott, and her agents and representatives.
8, “Defendant,” “you” and “your” mean Defendant DiscountRamps.com, LLC, and
all persons and entities described in instruction number one.
9, “Incident” means the December 18, 2018 incident involving Richard Matthew
Zirlott and Defendant’s 60” EZ Deck Step Trailer Rub Rail Portable Ladder.
10. The “Subject Ladder” means the 60” EZ Deck Step Trailer Rub Rail Portable

Ladder that was involved in the Incident giving rise to this case.

REQUESTS FOR PRODUCTION
1. Produce all purchase and sales documents, invoices, contracts, warranty records,
service records, and other documents and communications that refer to, discuss or reflect the

Subject Ladder.

 
Case 1:19-cv-00218-WS-MU Dogumantnrs Filed 05/06/19 Page 56 of 154

2, Produce all advertising and promotional documents, including but not limited to
literature, brochures, pamphlets, photographs, video, internet and magazine campaigns,
television advertisements and catalogs provided to authorized dealers and/or potential end-
consumers for the 60” “EZ Deck Step” Trailer Rub Rail Portable Ladder from 2010-present.

3, Produce all documents requested or obtained by You from any third-party in
comection with Your efforts to discover information from third parties regarding this case,
whether obtained informally through the use of authorizations provided by Plaintiff, or through

formal process, subpoena, deposition on written questions or other third party discovery

technique.
4, Produce all photographs and videos that reflect any Plaintiff or the Incident.
5. Produce all photographs, diagrams, drawings, and videos of 1) the Subject Ladder

or ii) the Incident scene.

6. Produce all accident reports, investigation reports, notes of investigation, or
witness statements relating to the Incident or Plaintiff.

7. Produce all communications and documents exchanged with or obtained from any
third party relating to the Incident or Plaintiff, including but not limited to, any witnesses to the
Incident, parents or family members of witnesses to the Incident, Plaintiff's medical care
providers, or first responders appearing at the Incident scene.

8, Produce all documents supporting each of Your affirmative defenses,

9. Produce all documents that reflect the patents and/or design specifications of the

60” “EZ Deck Step” Trailer Rub Rail Portable Ladder.

 
Case 1:19-cv-00218-WS-MU Dogumalntrr2 Filed 05/06/19 Page 57 of 154

10. Produce all documents distributed to consumers, retailers or distributors that refer
to, discuss, or reflect safety notices and communications or user instructions for the Subject
Ladder,

li. Produce the Owners Manuals (and supplements thereto) for the Subject Ladder
for all years from the date of initial manufacture to present.

12. Produce all internal emails, memoranda, and other documents showing what You
knew about hazards regarding the 60” “EZ Deck Step Ladder,” and when You knew.

13. Produce copies of depositions of Your employees and officers from any other
lawsuits filed against You arising out of falls associated with Your EZ Deck Step Ladder
products.

14, | For the Subject Ladder, produce the Bill of Lading, Unit Inquiry, Purchase Order,
Invoice for Original Sale, and Certificate of Origin.

15. Produce all Engineering Change Orders and Manufacturing Documents related to
the 60” EZ Deck Step Ladder.

16. Produce all Service Bulletins applicable to the Subject Ladder.

17, Produce all documents and communications between You and any other
Defendant in this action.

18. Produce all documents relatmg to Your field testing (or field testing conduct on
Your behalf by third parties) of safety devices to address the risk of ladders disengaging from
flatbed trucks.

19. Produce all documents and communications addressing consumer complaints

regarding the risk of an EZ Deck Step Ladder product disengaging from a flatbed.

 
Case 1:19-cv-00218-WS-MU Dogumeahtnt4 Filed 05/06/19 Page 58 of 154

20, Produce all documents received by You wherein it was determined or alleged that
on any of Your EZ Deck Step Ladder products disengaged from a flatbed and injured the
product’s user(s).

21. Produce all marketing planning documents for the 60” EZ Deck Step Ladder.

22, Produce the product overview for the 60” EZ Deck Step Ladder.

23. Produce all training and instructional documents, photographs and videos
provided to consumers or authorized dealers of the 60” EZ Deck Step Ladder.

24, Produce all reports, studies, analysis, research and memoranda regarding Your
marketing strategies for the 60” EZ Deck Step Ladder.

25. Produce all draft and final post-sale warnings, recall notices, advisories, safety
alerts, or similar documents prepared or issued by You, one of Your retailers, or any government
agency for the 60” EZ Deck Step Ladder.

26. Produce Your warranty agreements with Your retailers and other third parties for
the 60” EZ Deck Step Ladder.

27. Produce all product safety reviews for or relating to the 60” EZ Deck Step
Ladder, whether performed by You or a third party.

28. Produce all risk analysis, risk assessment, safety reports or memoranda for or
relating to the 60” EZ Deck Step Ladder.

29. Produce all protocols, manuals, policies, and procedures related to the following:

a. Manufacturing and production of the 60” EZ Deck Step Ladder;
b. Quality assurance, quality management and quality improvement,
including but not limited to, testing, inspection, and failure rates of

the 60” EZ Deck Step Ladder;

 
Case 1:19-cv-00218-WS-MU Doguym@ntnrs Filed 05/06/19 Page 59 of 154

c, Complaints and inquiries, including but not limited to, adjustments
and claim rates, from customers and employees pertaining to the
| 60° EZ Deck Step Ladder;
d. Marketing and sales of the 60” EZ Deck Step Ladder; and
e, Training pertaining to the manufacturing, production, quality

assurance, management and improvement of the 60” EZ Deck Step

Ladder.
30. Produce ali documents reflecting Your risk and safety analysis for the 60” EZ
Deck Step Ladder.
31. Produce Your quality assurance guidelines and protocols.
32, Produce Your product recall guidelines, policies, and procedures.

33. Produce all recall notices for any EZ Deck Step Ladder products.

34, Produce Your communications with Your insurer(s) that relate to i) this lawsuit.

35. Produce all insurance policies providing liability coverage to you, including
declarations pages, which were in effect on December 18, 2018,

36. Produce a copy of Your policies and procedures for: (a) receipt of claims, incident
reports, accident reports, and warranty claims; (b) internal company communication and
distribution of information concerning incident reports, accident reports, and warranty claims; (c)
investigation and analysis of incident reports, accident reports, and watranty claims; (d)
corrective action for design issues identified by incident reports, accident reports, and warranty
claims; (e) product recalls; and (f) post sale warnings to dealers and consumers.

37. =f You contend that the Subject Ladder involved in the Incident was misused at

the time of or on the day of the Incident, produce all documents supporting Your contention.

 
Case 1:19-cv-00218-WS-MU Dogumantts2 Filed 05/06/19 Page 60 of 154

38. Produce all reports of injurics (including Your initial summary of reports and
disclosures to government agencies) to users while using the 60° EZ Deck Step Ladder.

39. Produce all standards, codes, regulations, treatises, publications, and/or other
supporting data or documents relied upon by each expert You will or may call at the trial of this
action.

40. Any and all videotapes, videos and records depicting Mr. Zirlott and/or the scene
of the accident for the 48-hour period of December 17 and December 18, 2018.

41. Ali documents evidencing the purchase of any materials from Southern Gas and
Supply, Inc., and/or DiscountRamps.com, LLC,

42. Any and all statements or other communications between this Defendant and any
other regulatory entity, including OSHA.

43. Any and all documents or other communication in any way related to any
investigation conducted into the incident made the basis of this case, and any investigation
conducted by OSHA.

44, Any and all file materials pertaining to Richard Matthew Zirlott.

45, All materials and documents pertaining to any contractor agreement between this
Defendant and Cypress Employment Services, LLC.

46. Any and all communications between this Defendant and Cypress Employment
Services, LLC, related to Richard Matthew Zirlott.

47. Any and all communications between this Defendant and any person employed
with Metais USA relating to the death of Richard Matthew Zirlott.

48. Any documents, receipts, or other materials related to the purchase of the subject

ladder.

 
Case 1:19-cv-00218-WS-MU Dogymainr4 Filed 05/06/19 Page 61 of 154

49, — All employee manuals, training manuals, policies and procedures relating in any
way to Richard Matthew Zirlott.
50, All emails, text messages, or any other form of communication between

employees of this Defendant pertaining to Richard Matthew Zirlott.

51. Any and all documents you contend support your responses to the Interrogatories.
52. Produce a privilege log identifying any documents withheld on the basis of
privilege.

ATTORNEYS FOR PLAINTIFF

/s Desmond V. Tobias
DESMOND V. TOBIAS (TOB002)

desi@tmclawyers.com

JASON S. McCORMICK (MCC118)
jason@tmclawyers.com

BRYAN E. COMER (COMO15)
bryan@tmclawyers.com

Tobias, McCormick & Comer, LLC
1203 Dauphin Street

Mobile, Alabama 36604

Telephone: (251) 432-5001
Facsimile: (251) 432-0714

TO BE SERVED WITH THE COMPLAINT.

10

 
————~Case 1:19-cv-00218:WS+MIU--Dogentaninr? Fited 05/06/19 Page 62 of 154-—-—-
§€%, ELECTRONICALLY FILED
( ek A12/2019 4:06 PM

02-CV-2019-900917.00
CIRCUIT COURT OF
MOBILE COUNTY, ALABAMA
JOJO SCHWARZAUER, CLERK
IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

  

REGINA ZIRLOTT, as Personal
Representative of the Estate of RICHARD
MATTHEW ZIRLOTT, deceased; REGINA
ZIRLOTY, in her individual capacity and
REGINA ZIRLOTT, as dependent spouse of
RICHARD MATTHEW ZIRLOTT; 02-CV-2019-

Plaintiff,
V.

DISCGUNTRAMPS.COM, LLC; HD
RAMPS, LLC, A SUBSIDIARY OF
DISCOUNTRAMPS.COM, LLC; METALS
USA PLATES AND SHAPES, INC;
SOUTHERN GAS AND SUPPLY, INC;
CYPRESS EMPLOYMENT SERVICES,
LLC; et al.

CO? 80D SON COD SOD LOn 600 4Oe 760A ton oo 5Oo bon oo ton oo coe oe oo co

Defendants.

 

INTERROGATORIES TO DEFENDANT
HD RAMPS, LLC

 

Plaintiff in the above styled cause, pursuant to Rule 33 of the Alabama Rules of Civil
Procedure, propound the following interrogatories to Defendant HD Ramps, LLC, a subsidiary
of DiscountRamps, LLC, (“HD Ramps”) to be answered and responded to fully and completely
within the time required by law:

You are reminded that under the provisions of Rule 26 you are under a duty to seasonably
supplement your response with respect to any question directly addressed to: (a) the identity and

location of persons having knowledge of discoverable matters; and (b) the identity of each

 

 
Case 1:19-cv-00218-WS-MU Doguyume@nine32 Filed 05/06/19 Page 63 of 154

person expected to be called as an expert witness at trial, the subject matter on which they are
expected to testify and the substance of their testimony.

You are under a duty to seasonably amend a prior response if you obtain information
upon the basis of which: (a) you know that the response was incorrect when made; or (b) you
know that the response, though correct when made is no longer true, and the circumstances are
such that a failure to amend the response is, in substance, a knowing concealment.

Any such supplemental response is to be filed and served upon counsel of record for the
Plaintiff within fifteen (15) days after receipt of such information.

DEFINIFIONS AND INSTRUCTIONS

lL. Unless otherwise indicated, the use in the interrogatories of the name of any party,
person or business organization shall specifically include all agents, employees, shareholders,
owners, officers, directors, joint venturers, representatives, general partners, limited partners,
predecessors, successors, attorneys, divisions, subsidiaries, parent corporations, affiliates and all
other persons acting or purporting to act through, on behalf of, at the direction of, or under the
control of the subject party, person or business organization, and this includes, and is not limited
to those entities operating under or for Defendant HD Ramps, LLC,

2, For purposes of interpreting or construing the scope of the interrogatories, all
terms shall be given their most expansive and inclusive interpretation unless otherwise
specifically limited by the language of an individual interrogatory. This includes, without

limitation, the following:

a. Construing "and" as well as "or" in the disjunctive or conjunctive
as necessary to make the interrogatory more mclusive;
b. Construing the singular form of the word to include the plural and

the plural form to include the singular;

 
Case 1:19-cv-00218-WS-MU Dogumanins3 Filed 05/06/19 Page 64 of 154

C. Construing the masculine to include the feminine and vice versa;
and
d. Construing the term "including" to mean including, but not limited
to,
3. ‘The term "person” includes natural persons, groups of natural persons acting in a

collegial capacity (e.g., a committee or council), corporations, partnerships, associations, joint
ventures, and any other incorporated or unincorporated business, governmental, public, social or
legal entity. A reference to any person shall include, when applicable, its subsidiaries, controlled
persons, controlling persons, shareholders, officers, directors, employees, agents, or other
persons acting or purporting to act on its behalf,

4, “Document” includes without limitation the original and all copies, including
non-identical copy (whether different from the original because of notes made on or attached to
such copy or otherwise) or all papers, emails, electronic information created, stored, or retrieved
and processed in electronic, magnetic or digital form, computer files, books, accounts, graphs,
charts, photographs, electronic or videotape recordings, data, and other data compilations
(including electronic data) from which information can be obtained; all notes handwritten or
otherwise, memoranda, analyses, reports, studies, forecasts, work papers and minutes of
meetings and all other writings, however denominated. Documents located on premises other
than your premises and non-privileged documents possessed by your agents, representatives or
attorneys, but in your possession, custody and control, are specifically included.

5, The term “communication,” or any variant thereof, means any contact between
two or more persons by which any information or knowledge is transmitted or conveyed between
two or more persons and shall include, without limitation, written contact by means such as

letters, memoranda, telegrams, telecopies, telexes, e-mails, or any other document, and any oral

 
Case 1:19-cv-00218-WS-MU Dogume@nti2 Filed 05/06/19 Page 65 of 154

contact, such as face-to-face meetings or telephone conversations and any writing, documents, or
notes reflecting such communications.
6. “Identify” or “Identification,” as used herein means:

(a) when used in reference to a natural person, to state (i) the person’s
name, (ii) occupation and employment position, (iii) educational
and professional background, (tv) present or last known residential
and employment addresses, (v) telephone numbers, and (vi) the
relevant facts which the person possesses;

(b) when used in reference to an entity other than a natural person, to
State (4) its full name and type of entity, (i) present or last known
address of its principal office or place of business, (fii) state and
date of incorporation ff a corporation, and (iv) the relevant facts
which the entity possesses;

(c) when used in reference to a document, to state (i) its date of
authorship/execution and author or signatories, (ii) subject matter,
(iii) all names and address of recipients, (iv) type of document (for
example, letter, memorandum, telegram, chart, facsimile) and any
other means of identifying it, (v) Its present location and custodian,
and (vi) the name and address of each person having custody or
control of each copy of the document. If the document is not an
original, identify the person having custody or control of the
original. If any such document was but is no longer in your
possession or subject to your control, state what disposition was
made of it;

(d) when used in reference to an oral communication, to state (i) the
speaker, (ii) the person spoken to, (iii) the medium of the
communication, (iv) any other persons who were present or in a
position to hear, (v) the date, (vi) the place of communication, and
(vii) the substance of such communication; :

(e) when used in reference to a written communication, identify (i) it
and all documents which relate in any way to the communication,
consistent with paragraph (c) above, (i) identify all persons who
have seen each such written communication, and (iti) the substance
of each such written communication; and

(f) when used in reference to a fact to: (i) state the substance of the
fact, and (ii) state how, when and from whom you jearned of the

 
Case 1:19-cv-00218-WS-MU Dogumahtinr4 Filed 05/06/19 Page 66 of 154

fact, including the identification of any document or
communication from which you learned of the fact.

7. “Plaintiff? means Regina Zirlott, as Personal Representative of the Estate of
Richard Matthew Zirlott, and her agents and representatives.

8. “Defendant,” “you” and “your’ mean Defendant HD Ramps, LLC, and all
persons and entities described in instruction number one.

9, “Incident” means the December 18, 2018 incident involving Richard Matthew
Zirlott and Detendant’s 60” EZ Deck Step Tratler Rub Rail Portable Ladder.

10. The “Subject Ladder” means the 60° EZ Deck Step Trailer Rub Rail Portable
Ladder that was involved in the Incident giving rise to this case,

INTERROGATORIES

L. Is your name or corporate name, as the case may be, stated correctly in the

Complaint filed in this action? If not, please state the correct name by which you may sue or be

sued in a court of law.

ANSWER:
2. State the name, address and relationship to you of all persons answering these

interrogatories or contributing information to the answers to these interrogatories.

ANSWER:

3, State your role in the design, manufacture, assembly, distributive chain, sale,

repair and/or maintenance of the 60” “EZ Deck Step” Trailer Rub Rail Portable Ladder (“Subject

 
Case 1:19-cv-00218-WS-MU Dogumahins4 Filed 05/06/19 Page 67 of 154

Ladder”) and/or its component parts. If you claim that you have had no such role, identify the
person or entity that did have such role.

ANSWER:

4, Please list any and all standards which pertain to the design, manufacture,
assembly, repair, service, inspection and/or maintenance of the Subject Ladder or other similar
EZ Deck Step Ladders, including, but not limited to, all standards promulgated by local, state or
governmental agencies, bureaus, commissions or industry groups.

ANSWER:

5. Please state whether any notice, warning, brochure, instruction, pamphlet or other
printed material has ever been published and/or distributed which contains warnings concerning
the possibility of injury resulting from the operation and/or use of the Subject Ladder or other
similar EZ Deck Step Ladders. If so, please identify each publication and/or item distributed,
including, but not limited to, the title and date of each such publication and/or item, who
published the material and to whom the material was distributed.

ANSWER:

6. Please state the dates and places where the Subject Ladder was designed,
assembled, manufactured, distributed, serviced, maintained and/or inspected.

ANSWER:

 
Case 1:19-cv-00218-WS-MU Dogyumantins4 Filed 05/06/19 Page 68 of 154

7, State the name, business address, business telephone number, business
occupation, residence address and residence telephone number of cach individual known to you,
your attorneys, your insurance adjusters, or any of your agents, servants or employees who has
any knowledge concerning the allegations in the Complaint and, as to each such person so

identified, state what you understand or believe to be the substance of such knowledge.

ANSWER:
8. identify each and every unsafe condition or defect in the Subject Ladder as the

same existed on the date of the incident made the basis of this suit. .

ANSWER:

9, Identify the name, last known address, and telephone number of each and every
person who made any complaint or criticism to you regarding the EZ Deck Step Ladder product

line.

ANSWER:

10. Identify the name, last known address, and telephone number of each and every
person who made any complaint or criticism to you regarding the risk of an EZ Deck Step
Ladder product disengaging from a flatbed.

ANSWER:

 
Case 1:19-cv-00218-WS-MU DoguRmaint:s Filed 05/06/19 Page 69 of 154

1]. Identify the person or persons with the most knowledge relating to the decision to
hot provide the 60° EZ Deck Step Ladder with a lock through opening and a fastener and
describe said person or persons job title and role in said decision.

ANSWER: |

12. Identify the person or persons with the most knowledge relating to the decision to
shorten the length of the rub rail mounting members on the Subject Ladder and describe said

person’s job title and job description.

ANSWER:

13, Do you contend that the act or acts of any party other than you in any way caused
and/or contributed to the incident made the basis of this suit? If so, please state the full name and
last known address of such other party and describe in detail the act or acts of such other party
which you contend caused and/or contributed to the incident made the basis of this suit.

ANSWER:

14, State whether you contend Richard Matthew Zirlott was guilty of any negligence,
carelessness, etc., which in any way contributed to his injuries and death on December 18, 2018,
and, if so, describe with specificity the nature of such negligence, carelessness, etc., upon which

you rely in so contending.

ANSWER:

 
Case 1:19-cv-00218-WS-MU DOGUMEnt 1:4 Filed 05/06/19 Page 70 of 154

15, Please state whether you have ever been cited, criticized, reprimanded or had any
action taken against you by anyone whatsoever because of alleged violations of any federal, state
or local statute or regulation with regard to the design, manufacture, distribution, sale, repair or
maintenance of EZ Deck Step Ladders similar to the Subject Ladder. If so, please state the
details of cach action, including, but not limited to, the nature of each action, by whom each
action was taken, the reason for cach action, and the disposition of each action.

ANSWER:

16. Please state whether any other claims or lawsuits of any type or kind have been
filed against you arising from the same or substantially similar allegations as those contained in
Plaintiffs Complaint. Ifso, please specify the following:

(a) The identities of the parties;

(b) The identities of the parties' attorneys (including names, addresses and
telephone numbers);

(c) The present legal status of such claim or lawsuit (e.g., in pretrial
discovery, on appeal, etc.); and

(d) Please attach a copy of the claim/complaint and your response to the claim
or complaint to your answers to these interrogatories,

ANSWER:

17. Are you a parent company, subsidiary, branch, division or affiliated in any way,
either directly or indirectly, to another corporation or other form of business entity? If your

answer is in the affirmative, please state the following:

 
Case 1:19-cv-00218-WS-MU Document 4:4 Filed 05/06/19 Page 71 of 154°

(a) The name, address and telephone number of the principal place of business
of each such business entity; and

(b) Your relationship with each business entity (i.e., parent, subsidiary,
branch, division, etc.}.

ANSWER:

18. Please give the name, last known address, and telephone number of all witnesses
from whom any of the Defendants, or anyone acting on behalf of the Defendants, have obtained
statements regarding the incident made the basis of this action.

ANSWER:

19. At the time of the incident made the basis of this action, did you have liability
insurance which covered the incident made the basis of Plaintiff's Complaint? If so, please state
the names and addresses of any and all insurance companies which furnished you with liability

insurance coverage, the policy number and the limits of each such policy.

ANSWER:

20. State the name and address of each person you expect to call as an expert witness
at the trial of this matter and, for each such expert, please state the qualifications of each expert,
the subject matter on which they are expected to testify and the substance of the facts and
opinions to which they are expected to testify.

ANSWER:

16

 
Case 1:19-cv-00218-WS-MU Dogumgnt 454 Filed 05/06/19 Page 72 of 154

21. Deseribe in detail each and every adjustment, repair, modification, service and/or
maintenance made on the Subject Ladder involved in the incident made the basis of this action.
Include in your response the person/entity that made same and the date of each such adjustment,
repair, modification, service and maintenance.

ANSWER:

22. Describe the sale of the subject ladder, including the dates it was sold, shipped
and delivered and to whom the sale occurred.

ANSWER:

23. State why the subject ladder did not include a through opening and fastener.

ANSWER:

24, Describe all materials shipped with the subject ladder, including manuals,
warnings, and pamphlets, including any information on the product.

ANSWER:

25. Describe any testing or engineering analysis conducted by this Defendant on the
subject ladder.

ANSWER:

i

 
Case 1:19-cv-00218-WS-MU Document 1:4 Filed 05/06/19 Page 73 of 154

26. Describe any information available electronically regarding the subject ladder and

produce same.

ANSWER:

27, List the number of products shipped to the State of Alabama by this Defendant in
the past five years.

ANSWER:

28. — Identify the person with the most knowledge of drafting the warnings on the

Subject Ladder.

ANSWER:

ATTORNEYS FOR PLAINTIFF

/s Desmond V. Tobias
DESMOND V. TOBIAS (TOB002)
desi(@tmclawyers.com
JASON S. McCORMICK (MCC118)
jason@tmclawyers.com
BRYAN E. COMER (COM015)
bryan(@tmclawyers.com
Tobias, McCormick & Comer, LLC
1203 Dauphin Street
Mobile, Alabama 36604
Telephone: (251) 432-5001
Facsimile: (251) 432-0714

TO BE SERVED WITH THE COMPLAINT.

12

 
“Case 1:19-cv-00218-WS-MU--Dogum@iints Filed 05/06/19 Page 74-0f454——-—~

§@&. ELECTRONICALLY FILED
Be 4/2/2019 4:06 PM

SEs! 92-CV-2019-900917,00
CIRCUIT COURT OF

MOBILE COUNTY, ALABAMA

JOJO SCHWARZAUER, CLERK

IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

 

REGINA ZIRLOTT, as Personal
Representative of the Estate of RICHARD -
MATTHEW ZIRLOTT, deceased,

Plaintiff,
02-CV-2019-
ve

DISCOUNTRAMPS.COM, LLC; HD
RAMPS, LLC, A SUBSIDIARY OF
DISCOUNTRAMPS, LLC; METALS USA
PLATES AND SHAPES, INC.; SOUTHERN
GAS AND SUPPLY, INC.; CYPRESS
EMPLOYMENT SERVICES, LLC; et al.

Defendants.

OR 60? OG BOR GOR 60? t0e LOD 4Oe bon OO GOR 60) GO) Loe 4on ton

 

REQUEST FOR PRODUCTION TO DEFENDANT
HD RAMPS, LLC

 

Plaintiff in the above styled cause, pursuant to Rule 34 of the Alabama Rules of Civil
Procedure, propounds the following requests for production to Defendant HD Ramps, LLC, a
subsidiary of DiscountRamps, LLC, (“HD Ramps”) to be answered and responded to fully and
completely within the time required by law. The following requests for production include all
items and/or documents, whether available and/or maintained in written form, via computer

technology, by electronic and/or digital means or otherwise.

DEFINITIONS AND INSTRUCTIONS
1. Unless otherwise indicated, the use in the requests of the name of any party,
person or business organization shall specifically include all agents, employees, shareholders,

owners, officers, directors, joint venturers, representatives, general partners, limited partners,

 

 
Case 1:19-cv-00218-WS-MU Dogumeinds2 Filed 05/06/19 Page 75 of 154

predecessors, successors, attorneys, divisions, subsidiaries, parent corporations, affiliates and all
other persons acting or purporting to act through, on behalf of, at the direction of, or under the
control of the subject party, person or business organization, and this includes, and is not limited
to those entities operating under or for Defendant HD Ramps, LLC.

2. For purposes of interpreting or construing the scope of the requests, all terms shall
be given their most expansive and inclusive interpretation unless otherwise specifically limited

by the language of an individual request. This includes, without limitation, the following:

a. Construing "and" as well as "or" in the disjunctive or conjunctive
as necessary to make the Request more inclusive;
b. Construing the singular form of the word to include the plural and
the plural form to include the singular;
C. Construing fhe masculine to include the feminine and vice versa;
and
d. Construing the term "including" to mean including, but not limited
to.
3. The term "person" includes natural persons, groups of natural persons acting in a

collegial capacity (e.g., a committee or council), corporations, partnerships, associations, joint
ventures, and any other incorporated or unincorporated business, governmental, public, social or
legal entity. A reference to any person shall include, when applicable, its subsidiaries, controlled
persons, controlling persons, shareholders, officers, directors, employees, agents, or other
persons acting or purporting to act on its behalf,

4, “Document” includes without limitation the original and all copies, including
non-identical copy (whether different from the original because of notes made on or attached to
such copy or otherwise) or all papers, emails, electronic information created, stored, or retrieved
and processed in electronic, magnetic or digital form, computer. files, books, accounts, graphs,
charts, photographs, electronic or videotape recordings, data, and other data compilations

(including electronic data} from which information can be obtained; all notes handwritten or

 
Case 1:19-cv-00218-WS-MU Dogumenitss Filed 05/06/19 Page 76 of 154

otherwise, memoranda, analyses, reports, studies, forecasts, work papers and minutes of
meetings and ail other writings, however denominated. Documents located on premises other
than your premises and non-privileged documents possessed by your agents, representatives or
attorneys, but in your possession, custody and control, are specifically included.

5. The term “communication,” or any variant thereof, means any contact between
two or more persons by which any information or knowledge is transmitted or conveyed between
two or more persons and shall include, without limitation, written contact by means such as
letters, memoranda, telegrams, telecopies, telexes, e-mails, or any other document, and any oral
contact, such as face-to-face meetings or telephone conversations and any writing, documents, or
notes reflecting such communications.

6. “Identify” or “Identification,” as used herein means:

(a) when used in reference to a natural person, to state (i) the person’s
name, (if) occupation and employment position, (ili) educational
and professional background, (iv) present or last known residential
and employment addresses, (v} telephone numbers, and (vi) the
relevant facts which the person possesses;

(b) when used in reference to an entity other than a natural person, to
state (i) its full name and type of entity, (ii) present or last known
address of its principal office or place of business, (iii) state and
date of incorporation if a corporation, and (iv) the relevant facts
which the entity possesses;

(c) when used in reference to a document, to state (i) its date of
authorship/execution and author or signatories, (ii) subject matter,
(iif) all names and address of recipients, (iv) type of document (for
example, letter, memorandum, telegram, chart, facsimile} and any
other means of identifying it, (v) its present location and custodian,
and (vi) the name and address of each person having custody or
control of each copy of the document. If the document is not an
original, identify the person having custody or control of the
original. If any such document was but is no longer in your
possession or subject to your control, state what disposition was
made of it;

 
Case 1:19-cv-00218-WS-MU Dogyumehines Filed 05/06/19 Page 77 of 154

(d) when used in reference to an oral communication, to state (i) the
speaker, (if) the person spoken to, (iii) the medium of the
communication, (iv) any other persons who were present or in a
position to hear, (v) the date, (vi) the place of communication, and
(vii) the substance of such communication;
{e) when used in reference to a written communication, identify (i) it
and all documents which relate in any way to the communication,
consistent with paragraph (c) above, (ii} identify all persons who
have seen each such written communication, and (iii) the substance
of each such written communication; and
(fH) when used in reference to a fact to: (é) state the substance of the
fact, and Gi) state how, when and from whom you learned of the
fact, including the identification of any document or
communication from which you learned of the fact.
7. “Plaintiff”? means Regina Zirlott, as Personal Representative of the Estate of
Richard Matthew Zirlott, and her agents and representatives.
8. “Defendant,” “you” and “your”? mean Defendant HD Ramps, LLC, and all
persons and entities described in instruction number one.
9D, “Incident” means the December 18, 2018 incident involving Richard Matthew
Zirlott and Defendant’s 60” EZ Deck Step Trailer Rub Rail Portable Ladder.
10. The “Subject Ladder” means the 60” EZ Deck Step Trailer Rub Rail Portable
Ladder that was involved in the Incident giving rise to this case.
REQUESTS FOR PRODUCTION
1. Produce all purchase and sales documents, invoices, contracts, warranty records,
service records, and other documents and communications that refer to, discuss or reflect the
Subject Ladder.

2. Produce all advertising and promotional documents, including but not limited to

literature, brochures, pamphlets, photographs, video, internet and magazine campaigns,

 
Case 1:19-cv-00218-WS-MU DoguMeninee Filed 05/06/19 Page 78 of 154

television advertisements and catalogs provided to authorized dealers and/or potential end-
consumers for the 60” “EZ Deck Step” Trailer Rub Rail Portable Ladder from 2010-present.

3, Produce all documents requested or obtained by You from any third-party in
connection with Your efforts to discover information from third parties regarding this case,
whether obtained informally through the use of authorizations provided by Plaintiff, or through

formal process, subpoena, deposition on written questions or other third party discovery

technique.
4, Produce all photographs and videos that reflect any Plaintiff or the Incident.
5, Produce all photographs, diagrams, drawings, and videos of i) the Subject Ladder

or i) the Incident scene.

6. Produce all accident reports, investigation reports, notes of investigation, or
witness statements relating to the Incident or Plaintiff.

7, Produce all communications and documents exchanged with or obtained from any
third party relating to the Incident or Plaintiff, including but not limited to, any witnesses to the
Incident, parents or family members of witnesses to the Incident, Plaintiffs medical care
providers, or first responders appearing at the Incident scene.

8. Produce all documents supporting each of Your affirmative defenses.

9. Produce all documents that reflect the patents and/or design specifications of the
60” “EZ Deck Step” Trailer Rub Rail Portable Ladder.

10. Produce all documents distributed to consumers, retailers or distributors that refer
to, discuss, or reflect safety notices and communications or user instructions for the Subject

Ladder.

 
Case 1:19-cv-00218-WS-MU DoguMentid:2 Filed 05/06/19 Page 79 of 154

11. Produce the Owners Manuals (and supplements thereto) for the Subject Ladder
for all years from the date of initial manufacture to present.

12. Produce all internal ematls, memoranda, and other documents showing what You
knew about hazards regarding the 60” “EZ Deck Step Ladder,” and when You knew.

13. Produce copies of depositions of Your employees and officers from any other
lawsuits filed against arising out of falls associated with Your EZ Deck Step Ladder products.

14. For the Subject Ladder, produce the Bill of Lading, Unit Inquiry, Purchase Order,
Invoice for Original Sale, and Certificate of Origin.

15. Produce all Engineering Change Orders and Manufacturing Documents related to
the 60” EZ Deck Step Ladder.

16. Produce all Service Bulletins applicable to the Subject Ladder.

17. Produce all documents and communications between You and any other
Defendant in this action.

18. Produce alf documents relating to Your field testing (or field testing conduct on
Your behalf by third parties) of safety devices to address the risk of ladders disengaging from
flatbed trucks.

19. Produce all documents and communications addressing consumer complaints
regarding the risk of an EZ Deck Step Ladder product disengaging from a flatbed.

20. Produce all documents received by You wherein it was determined or alleged that
on any of Your EZ Deck Step Ladder products disengaged from a flatbed and injured the
product’s user(s).

21, Produce all marketing planning documents for the 60” EZ, Deck Step Ladder.

22. Produce the product overview for the 60” EZ Deck Step Ladder.

 
Case 1:19-cv-00218-WS-MU Dogymentdss Filed 05/06/19 Page 80 of 154

23. Produce all training and instructional documents, photographs and videos
provided to consumers or authorized dealers of the 60° EZ Deck Step Ladder.

24. Produce ail reports, studies, analysis, research and memoranda regarding Your
marketing strategies for the 60° EZ Deck Step Ladder.

25, Produce all draft and final post-sale warnings, recall notices, advisories, safety
alerts, or similar documents prepared or issued by You, one of Your retailers, or any government
agency for the 60” EZ Deck Step Ladder. —

26. Produce Your watranty agreements with Your retailers and other third parties for
the 60” EZ Deck Step Ladder.

27. Produce all product safety reviews for or relating to the 60” EZ Deck Step
Ladder, whether performed by You or a third party.

28. Produce all tisk analysis, risk assessment, safety reports or memoranda for or

relating to the 60” EZ Deck Step Ladder.

29, Produce all protocols, manuals, policies, and procedures related to the following:
a. Manufacturing and production of the 60” EZ Deck Step Ladder;
b. Quality assurance, quality management and quality improvement,

including but not limited to, testing, inspection, and faiiure rates of
the 60” EZ Deck Step Ladder;

c. Complaints and inquiries, including but not limited to, adjustments
and claim rates, from customers and employees pertaining to the
60” EZ Deck Step Ladder;

d. Marketing and sales of the 60” EZ Deck Step Ladder; and

 
Case 1:19-cv-00218-WS-MU Dogyumentdse Filed 05/06/19 Page 81 of 154

c Training pertaining to the manufacturing, production, quality
assurance, management and improvement of the 60° EZ Deck Step
Ladder.

30, Produce all documents reflecting Your risk and safety analysis for the 60° LZ
Deck Step Ladder.

31. Produce Your quality assurance guidelines and protocols.

32. Produce Your product recall guidelines, policies, and procedures.

33. Produce all recall notices for any EZ Deck Step Ladder products.

34, Produce Your communications with Your insurer(s) that relate to i) this lawsuit.

35. Produce ail insurance policies providing liability coverage to you, including
declarations pages, which were in effect on December 18, 2018.

36. Produce a copy of Your policies and procedures for: (a) receipt of claims, incident
reports, accident reports, and warranty claims; (b) internal company communication and
distribution of information concerning incident reports, accident reports, and warranty claims; (c)
investigation and analysis of incident reports, accident reports, and warranty claims; (d)
corrective action for design issues identified by incident reports, accident reports, and warranty
claims; (e)} product recalls; and ({) post sale warnings to dealers and consumers.

37. If You contend that the Subject Ladder involved in the Incident was misused at
the time of or on the day of the Incident, produce all documents supporting Your contention.

38. Produce all reports of injuries (including Your initial summary of reports and

disclosures to government agencies) to users while using the 60” EZ Deck Step Ladder.

 
Case 1:19-cv-00218-WS-MU Dogumentd;2 Filed 05/06/19 Page 82 of 154

39. Produce all standards, codes, regulations, treatises, publications, and/or other
supporting data or documents relicd upon by each expert You will or may call at the trial of this
action.

4Q. Any and all videotapes, videos and records depicting Mr. Zirlott and/or the scene
of the accident for the 48-hour period of December 17 and December 18, 2018.

41. All documents evidencing the purchase of any materials from Southern Gas and
Supply, Inc., and/or DiscountRamps.com, LLC.

42. Any and all statements or other communications between this Defendant and any
other regulatory entity, including OSHA.

43. Any and all documents or other communication in any way related to any
investigation conducted into the incident made the basis of this case, and any investigation
conducted by OSHA.

44. Any and all file materials pertaining to Richard Matthew Zirlott.

4S, All materials and documents pertaining to any contractor agreement between this
Defendant and Cypress Employment Services, LLC.

46. Any and all communications between this Defendant and Cypress Employment
Services, LLC, related to Richard Matthew Zirlott.

47. Any and all communications between this Defendant and any person employed
with Metals USA relating to the death of Richard Matthew Zirlott.

48. Any documents, receipts, or other materials related to the purchase of the subject
ladder.

49, All employee manuals, training manuals, policies and procedures relating in any

way to Richard Matthew Zirlott.

 
Case 1:19-cv-00218-WS-MU Dogyumentd;s Filed 05/06/19 Page 83 of 154

50. All emails, text messages, or any other form of communication between

employees of this Defendant pertaining to Richard Matthew Zirlott.

51. Any and all documents you contend support your responses to the Interrogatories.
52. Produce a privilege log identifying any documents withheld on the basis of
privilege.

ATTORNEYS FOR PLAINTIFF

/s Desmond V. Tobias
DESMOND VY. TOBIAS (TOB002)

desi@tmclawyers.com
JASON S. McCORMICK (MCC118)

jason@tmclawyers.com

BRYAN E. COMER (COMO015)
bryan(@tmclawyers.com

Tobias, McCormick & Comer, LLC
1203 Dauphin Street

Mobile, Alabama 36604

Telephone: (251) 432-5001
Facsimile: (251) 432-0714

TO BE SERVED WITH THE COMPLAINT.

10

 
~—~Case Tigs-cv-00218-WS-MU —Dasentenini¢es Filed 05/06/19 Page 84 of 154 >
| = ELECTRONICALLY FILED
4/2/2019 4:06 PM
02-CV-2019-900917.00
CIRCUIT COURT OF
MOBILE COUNTY, ALABAMA |
JOJO SCHWARZAUER, CLERK

IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

 

REGINA AIRLOTT, as Personal
Representative of the Estate of RICHARD
MATTHEW ZIRLOTT, deceased; REGINA
ZIRLOTT, in her individual capacity and
REGINA ZIRLOTT, as dependent spouse of
RICHARD MATTHEW ZIRLOTT; 02-CV-2019-

Plaintiff,
v.

DISCOUNTRAMPS,.COM, LLC; HD
RAMPS, LLC, A SUBSIDIARY OF
DISCOUNTRAMPS,COM, LLC: METALS
USA PLATES AND SHAPES, INC
SOUTHERN GAS AND SUPPLY, INC.;
CYPRESS EMPLOYMENT SERVICES,
LLC; et al.

CGA KD CGA GOR Oe 6? Od Sn 60 6Ge Bon Woe 6G GO? 6o? 6G? ton bon bon LoD

Defendants.

 

INTERROGATORIES TO DEFENDANT
_ METALS USA PLATES AND SHAPES, INC.

 

Plaintiff in the above styled cause, pursuant to Rule 33 of the Alabama Rules of Civil
Procedure, propound the following interrogatories to Defendant Metals USA Plates and Shapes,
Inc., (“Metals USA”), to be answered and responded to fully and completely within the time
required by law: |

You are reminded that under the provisions of Rule 26 you are under a duty to seasonably
supplement your response with respect to any question directly addressed to: (a) the identity and

location of persons having knowledge of discoverable matters; and (b) the identity of each

 
Case 1:19-cv-00218-WS-MU Daguraepini-2 Filed 05/06/19: Page 85 of 154

person expected to be called as an expert witness at trial, the subject matter on which they are
expected to testify and the substance of their testimony.

You are under a duty to seasonably amend a prior response if you obtain information
upon the basis of which: (a) you know that the response was incorrect when made; or (b) you
know that the response, though correct when made is no longer true, and the circumstances are
such that a failure to amend the response is, in substance, a knowing concealment.

Any such supplemental response is to be filed and served upon counsel of record for the
Plaintiff within fifteen (15) days after receipt of such information.

DEFINITIONS AND INSTRUCTIONS

1, Unless otherwise indicated, the use in the interrogatories of the name of any party,
person or business organization shall specifically include all agents, employees, shareholders,
owners, officers, directors, joint venturers, representatives, general partners, limited partners,
predecessors, successors, attorneys, divisions, subsidiaries, parent corporations, affiliates and all
other persons acting or purporting to act through, on behalf of, at the direction of, or under the
control of the subject party, person or business organization, and this includes, and is not limited
to those entities operating under or for Defendant Metals USA.

2. For purposes of interpreting or construing the scope of the interrogatories, all
terms shall be given their most expansive and inclusive interpretation unless otherwise
specifically limited by the language of an individual interrogatory. This includes, without

limitation, the following:

a. Construing "and" as well as “or" in the disjunctive or conjunctive
as necessary to make the interrogatory more inclusive;
b. Construing the singular form of the word to include the plural and

the plural form to inciude the singular;

 
Case 1:19-cv-00218-WS-MU Dagaunenivy-? Filed 05/06/19 Page 86 of 154

C. Construing the masculine to include the feminine and vice versa;
and
d. Construing the term “including” to mean including, but not limited
to.
3. ‘The term "person" includes natural persons, groups of natural persons acting in a

collegial capacity (e.g., a committee or council), corporations, partnerships, associations, joint
ventures, and any other incorporated or unincorporated business, governmental, public, social or
legal entity. A reference to any person shall include, when applicable, its subsidiaries, controlled
persons, controlling persons, shareholders, officers, directors, employees, agents, or other
persons acting or purporting to act on is behalf,

4, “Document” includes without limitation the original and all copies, including
non-identical copy (whether different from the original because of notes made on or attached to
such copy or otherwise) or all papers, emails, electronic information created, stored, or retrieved
and processed in electronic, magnetic or digital form, computer files, books, accounts, graphs,
charts, photographs, electronic or videotape recordings, data, and other data compilations
(including electronic data) from which information can be obtained; all notes handwritten or
otherwise, memoranda, analyses, reports, studies, forecasts, work papers and minutes of
meetings and all other writings, however denominated. Documents located on premises other
than your premises and non-privileged documents possessed by your agents, representatives or
attorneys, but in your possession, custody and control, are specifically included.

5, The term “communication,” or any variant thereof, means any contact between
two or more persons by which any information or knowledge is transmitted or conveyed between
two or more persons and shail include, without limitation, written contact by means such as

letters, memoranda, telegrams, telecopies, telexes, e-mails, or any other document, and any oral

 
Case 1:19-cv-00218-WS-MU D@gumentid-?, Filed 05/06/19 Page 87 of 154

contact, such as face-to-face meetings or telephone conversations and any writing, documents, or
notes reflecting such communications.
6, “Identify” or “Identification,” as used hercin means:

(a) when used in reference to a natural person, to state (i) the person’s
name, (il) occupation and employment position, (iii) educational
and professional background, (iv) present or last known residential]
and employment addresses, (v) telephone numbers, and (vi) the
relevant facts which the person possesses;

(b) when used in reference to an entity other than a natural person, to
state (ft) its full name and type of entity, (11) present or last known
address of its principal office or place of business, (iii) state and
date of incorporation if a corporation, and (iv} the relevant facts
which the entity possesses;

(c) when used in reference to a document, to state (1) its date of
authorship/execution and author or signatories, (ii) subject matter,
(iit) all names and address of recipients, (iv) type of document (for
example, letter, memorandum, telegram, chart, facsimile) and any
other means of identifying it, (v) its present location and custodian,
and (vi) the name and address of each person having custody or
control of each copy of the document. Hf the document is not an
original, identify the person having custody or control of the
original. If any such document was but is no longer in your
possession or subject to your control, state what disposition was
made of it;

{d} | when used in reference to an oral communication, to state (i) the
, speaker, (ii) the person spoken to, (iii) the medium of the
communication, (iv) any other persons who were present or in a
position to hear, (v) the date, (vi) the place of communication, and
(vii) the substance of such communication;

(e} when used in reference to a written communication, identify (i) it
and all documents which relate in any way to the communication,
consistent with paragraph (c) above, (ii) identify all persons who
have seen each such written communication, and (iii) the substance
of each such written communication; and

(f) when used in reference to a fact to: (i) state the substance of the
fact, and (ii) state how, when and from whom you learned of the

 
Case 1:19-cv-00218-WS-MU Document te Filed 05/06/19 Page 88 of 154

fact, including the identification of any document or
communication from which you learned of the fact. -

7. “Plainuff’ means Regina Zirlott, as Personal Representative of the Estate of

Richard Matthew Zirlott, and her agents and representatives.

8. “Defendant,” “you” and “your” mean Defendant Metals USA, and all persons and

entities described in instruction number one.

9. “Incident” means the December [8, 2018 incident involving Richard Matthew
Zirlott and Defendant's 60” EZ Deck Step Traifer Rub Rail Portable Ladder.

10, The “Subject Ladder” means the 60” EZ Deck Step Trailer Rub Rail Portable

Ladder that was involved in the Incident giving rise to this case.

INTERROGATORIES
l, Is your name or corporate name, as the case may be, stated correctly in the
Complaint filed in this action? If not, please state the correct name by which you may sue or be

sued in a court of law.

ANSWER:
2, State the name, address and relationship to you of all persons answering these

interrogatories or contributing information fo the answers to these interrogatories.

ANSWER:

 
Case 1:19-cv-00218-WS-MU Document 1-4, Filed 05/06/19 Page 89 of 154

3. State your role in the purchase and maintenance of the subject 60” “EZ Deck
Step” Trailer Rub Ratl Portable Ladder (“Subject Ladder”) and/or tts component parts. If you
claim that you have had no such role, identify the person or entity that did have such role.

ANSWER:

4. State whether any notice, warning brochure, instruction pamphlet or other
material was received regarding the Subject 60” EZ Deck Step Ladder. If so, please identify each
such item and to whom it was distributed.

ANSWER:

5. Please state the dates and places where the Subject Ladder was designed,

assembled, manufactured, distributed, serviced, maintained and/or inspected.

ANSWER:
6. State the name, business address, business telephone number, business

occupation, residence address and residence telephone number of each individual known to you,
your attorneys, your insurance adjusters, or any of your agents, servants or employees who has
any knowledge concerning the allegations in the Complaint and, as to each such person so
identified, state what you understand or believe to be the substance of such knowledge.

ANSWER:

 
Case 1:19-cv-00218-WS-MU Dacument trey Filed 05/06/19 Page 90 of 154

7. Identify the name, fast known address, and telephone number of cach and every
person who made any complaint or criticism to you regarding the EZ Deck Step Ladder product

line.

ANSWER:

8. Identify the name, last known address, and telephone number of each and every
person who made any complaint or criticism to you regarding the risk of an EZ Deck Step
Ladder product disengaging from a flatbed.

ANSWER:

9, State whether you contend Richard Matthew Zirlott was guilty of any negligence,
carelessness, etc., which in any way contributed to his injuries and death on December 18, 2018,
and, if so, describe with specificity the nature of such negligence, carelessness, etc., upon which

you rely in so contending.

ANSWER:

10. Please give the name, last known address, and telephone number of all witnesses
from whom any of the Defendants, or anyone acting on behalf of the Defendants, have obtained
statements regarding the incident made the basis of this action.

ANSWER:

 
Case 1:19-cv-00218-WS-MU Document 1-f Filed 05/06/19 Page 91 of 154

li. At the time of the incident made the basis of this action, did you have liability
insurance which covered the incident made the basis of Plaintiff's Complaint? Ifso, please state
the names and addresses of any and all insurance companies which furnished you with liability
insurance coverage, the policy number and the limits of each such policy.

ANSWER:

12, State the name and address of each person you expect to call as an expert witness
at the trial of this matter and, for each such expert, please state the qualifications of each expert,
the subject matter on which they are expected to testify and the substance of the facts and
opinions to which they are expected to testify.

ANSWER:

13. Describe in detail each and every adjustment, repair, modification, service and/or
maintenance made on the Subject Ladder involved in the incident made the basis of this action.
Include in your response the person/entity that made same and the date of each such adjustment,
repair, modification, service and maintenance.

ANSWER:

14. Describe the sale of the subject ladder, including the dates it was sold, shipped
and delivered and from whom the ladder was purchased.

ANSWER:

 
Case 1:19-cv-00218-WS-MU Document ae? Filed 05/06/19 Page 92 of 154

15. Describe pre and post event buffers on the motion triggered recording system |
and/or surveillance within the warehouse of the subject premises at the time of the incident,
identify the location of and custodian of all surveillance video capturing the accident, and state
whether any of said evidence has been altered, destroyed, or otherwise deleted.

ANSWER:

16. Describe all materials shipped with the subject ladder, including manuals,
warnings, and pamphlets, including any information on the product.

ANSWER:

17. Describe and identify the sensitivity settings of the motion triggered recording
system and/or surveillance on the subject premises at the time of the incident.

ANSWER:

18. Describe any and all editing conducted on the videotape produced to Plaintiff by

this Defendant.

ANSWER:

19. Describe each and every reason why the video .agi files produced to Plaintiff was
not watermarked and give a date when each event occurred and identify the person responsible.

ANSWER:

 
Case 1:19-cv-00218-WS-MU DOGUNEM dP Filed 05/06/19 Page 93 of 154

20. Describe any investigation conducted into this incident, including any

investigation conducted by OSHA, and the status of said investigation.

ANSWER:

21. Deseribe in detail all actions taken by you or your employees to obtain emergency
medical treatment for Mr. Zirlott and the name of your employees doing so.

ANSWER:

22, Identify all of your employees who arrived at the hospital before Mrs. Zirlott and
identify the employees who failed to contact Mrs. Zirlott.

ANSWER:

23. Identify the names and contact information of any persons on the premises at the

time of the subject incident and further list all actions they took to respond to the incident.

ANSWER:

24. Describe your understanding of how the subject incident occurred.

ANSWER:

10

 
Case 1:19-cv-00218-WS-MU Document 4-8 Filed 05/06/19 ‘Page 94 of 154

ATTORNEYS FOR PLAINTIFF

/s Desmond V. Tobias
DESMOND V. TOBIAS (TOB002)

desi@tmclawyers.com
JASON 8. McCORMICK (MCC118)

jason@tmclawyers.com
BRYAN E. COMER (COMO0O15)

bryan@tmclawyers.com

Tobias, McCormick & Comer, LLC
1203 Dauphin Street

Mobile, Alabama 36604
Telephone: (251) 432-5001
Facsimile: (251) 432-0714

TO BE SERVED WITH THE COMPLAINT.

ll

 
ELECTRONICALLY FILED
4/2/2019 4:06 PM
02-CV-2019-900917.00
CIRCUIT COURT OF
MOBILE COUNTY, ALABAMA
JOIG SCHWARZAUER, CLERK

IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

 

REGINA ZIRLOTT, as Personal §
Representative of the Estate of RICHARD §
MATTHEW ZIRLOTT, deceased: REGINA §
ZIRLOTT, in her individual capacity and §
REGINA ZIRLOTT, as dependent spouse of §

RICHARD MATTHEW ZIRLOTT; § 02-CV-2019-
§
Plaintiff, §
§
v. 8
§
DISCOUNTRAMPS.COM, LLC; HD §
RAMPS, LLC, A SUBSIDIARY OF §
DISCOUNTRAMPS.COM, LLC; METALS §
USA PLATES AND SHAPES, [FNC.; §
SOUTHERN GAS AND SUPPLY, INC.; §
CYPRESS EMPLOYMENT SERVICES, §
LLC; et al. §
§
Defendants. §

 

REQUEST FOR PRODUCTION TO DEFENDANT
METALS USA PLATES AND SHAPES, INC.

 

Plaintiff in the above styled cause, pursuant to Rule 34 of the Alabama Rules of Civil
Procedure, propounds the following requests for production to Defendant Metals USA Plates and
Shapes, Inc., to be answered and responded to fully and completely within the time required by
law. The following requests for production include all items and/or documents, whether
available and/or maintained in written form, via computer technology, by electronic and/or

digital means or otherwise.

 
Case 1:19-cv-00218-WS-MU Dasammenin-2, Filed 05/06/19 Page 96 of 154

DEFINITIONS AND INSTRUCTIONS

lL. Unless otherwise indicated, the use in the requests of the name of any party,
person or business organization shall specifically include all agents, employees, shareholders,
owners, officers, directors, joint venturers, representatives, general partners, limited partners,
predecessors, successors, attorneys, divisions, subsidiaries, parent corporations, affiliates and all
other persons acting or purporting to act through, on behalf of, at the direction of, or under the
control of the subject party, person or business organization, and this includes, and is not limited
to those entities operating under or for Defendant Metals USA.

2, For purposes of interpreting or construing the scope of the requests, all terms shall
be given their most expansive and inclusive interpretation unless otherwise specifically limited

by the language of an individual request. This includes, without limitation, the following:

a. Construing "and" as well as "or" in the disjunctive or conjunctive
as necessary to make the Request more inclusive;
b. Construing the singular form of the word to include the plural and
the plural form to include the singular;
c. Construing the masculine to include the feminine and vice versa;
and
d. Construing the term "including" to mean including, but not limited
to.
3. The term "person" includes natural persons, groups of natural persons acting in a

collegial capacity (e.g., a committee or council), corporations, partnerships, associations, joint
ventures, and any other incorporated or unincorporated business, governmental, public, social or
legal entity. A reference to any person shail include, when applicable, its subsidiaries, controlled
persons, controlling persons, shareholders, officers, directors, employees, agents, or other
persons acting or purporting to act on its behalf.

4, “Document” includes without limitation the original and all copies, including

non-identical copy (whether different from the original because of notes made on or attached to

 
Case 1:19-cv-00218-WS-MU Dasaynepinh-?), Filed 05/06/19 Page 97 of 154

such copy or otherwise) or all papers, emails, electronic information created, stored, or retrieved
and processed in electronic, magnetic or digital form, computer files, books, accounts, graphs,
charts, photographs, electronic or videotape recordings, data, and other data compilations
(including electronic data) from which information can be obtained; all notes handwritten or
otherwise, memoranda, analyses, reports, studies, forecasts, work papers and minutes of
meetings and all other writings, however denominated. Documents located on premises other
than your premises and non-privileged documents possessed by your agents, representatives or
attorneys, but in your possession, custody and control, are specifically included.

a

5, The term “communication,” or any variant thereof, means any contact between

two or more persons by which any information or knowledge is transmitted or conveyed between
two or more persons and shall include, without limitation, written contact by means such as
letters, memoranda, telegrams, telecopies, telexes, e-mails, or any other document, and any oral
contact, such as face-to-face meetings or telephone conversations and any writing, documents, or
notes reflecting such communications,

6. “Identify” or “Identification,” as used herein means:

(a) when used in reference to a natural person, to state (f) the person’s
name, (ii) occupation and employment position, (iii) educational
and professional background, (iv) present or last known residential
and employment addresses, (v) telephone numbers, and (vi) the
relevant facts which the person possesses;

(b) when used in reference to an entity other than a natural person, to
state (i) its full name and type of entity, (it) present or last known
address of its principal office or place of business, (iii) state and
date of incorporation if a corporation, and (iv) the relevant facts
which the entity possesses;

(c) when used in reference to a document, to state (i) its date of
authorship/execution and author or signatories, (ii) subject matter,
(iii) all names and address of recipients, (iv) type of document (for
example, letter, memorandum, telegram, chart, facsimile) and any

 
Case 1:19-cv-00218-WS-MU Da@gyumenid-2 Filed 05/06/19 Page 98 of 154

other means of identifying it, (v) its present location and custodian,
and (vi) the name and address of each person having custody or
control of each copy of the document. If the document is not an
original, identify the person having custody or control of the
original. If any such document was but is no longer in your
possession or subject to your control, state what disposition was
made of it;

(d) when used in reference to an oral communication, to state (i) the
speaker, (ii) the person spoken to, (ili) the medium of the
communication, (iv) any other persons who were present or in a
position to hear, (v) the date, (vi) the place of communication, and
(vii) the substance of such communication;

(e) when used in reference to a written communication, tdenttfy (4) it
and all documents which relate in any way to the communication,
consistent with paragraph (c) aboye, (ii) identify all persons who
have seen each such written communication, and (iti) the substance
of each such written communication; and

(H when used in reference to a fact to: (i) state the substance of the
fact, and (ii) state how, when and from whom you learned of the

fact, including the identification of any document or
communication from which you learned of the fact.

7. “Plaintiff? means Regina Zirlott, as Personal Representative of the Estate of
Richard Matthew Zirlott, and her agents and representatives.

8. “Defendant,” “you” and “your” mean Defendant Metals USA, and all persons and
entities described in instruction number one.

9, “Incident” means the December 18, 2018 incident involving Richard Matthew
Zirlott and Defendant’s 60” EZ Deck Step Trailer Rub Rail Portable Ladder.

10. The “Subject Ladder” means the 60” EZ Deck Step Trailer Rub Rail Portable

Ladder that was involved in the Incident giving rise to this case.

 
Case 1:19-cv-00218-WS-MU Dasumenia-?, Filed 05/06/19 Page 99 of 154

REQUESTS FOR PRODUCTION

1, Produce ali purchase and sales documents, invoices, contracts, warranty records,
service records, and other documents and communications that refer to, discuss or reflect the
Subject Ladder or the purchase of any other rub rail ladders from the Defendants.

2. Produce all advertising and promotional documents, including but not limited to
literature, brochures, pamphlets, photographs, video, internet and magazine campaigns,
television advertisements and catalogs received by this Defendant referring or related to rub rail
ladders.

3, Produce all documents requested or obtained by You from any third-party in
connection with Your efforts to discover information from third parties regarding this case,
whether obtained informally through the use of authorizations provided by Plaintiff, or through
formal process, subpoena, deposition on written questions or other third party discovery
technique.

4. Produce all photographs and videos that capture the Plaintiff or the Incident. This
Request specifically includes all photographs or video depicting the lading of the trailer, the
securing of the Subject Ladder, the fall, the removal of Mr. Zirlott after the fall, and the
alteration of the scene after Mr. Zirlott’s body was removed.

5. Produce all photographs, diagrams, drawings, and videos of i) the Subject Ladder
or it) the Incident scene depicting the condition of same at the time of the fall.

6. Produce all accident reports, investigation reports, notes of investigation, or
witness statements relating to the Incident or Plaintiff.

7. Produce all communications and documents exchanged with or obtained from any

 
| Case 1:19-cv-00218-WS-MU Documentid? Filed 05/06/19 Page 100 of 154

third party relating to the Incident or Plaintiff, including but not limited to, any witnesses to the
incident, parents or family members of witnesses to the Incident, Plaintiff's medical care
providers, or first responders appearing at the Incident scene.

8, Produce all documents supporting each of Your affirmative defenses.

9, Produce the Owners Manuals (and supplements thereto) for the Subject Ladder
for all years from the date of initial manufacture to present.

10. Produce all internal emails, memoranda, and other documents showing what
Metals USA, knew about hazards regarding the 60° “EZ Deck Step Ladder,” and when they
knew.

ll. For the Subject Ladder, produce the Bill of Lading, Unit Inquiry, Purchase Order,
Invoice for Original Sale, and Certificate of Origin.

12. Any and all videotapes, videos and records depicting Mr. Zirlott and/or the scene
of the accident for the 48-hour period of December 17 and December 18, 2018.

13. All documents evidencing the purchase of any materials from Southern Gas and
Supply, Inc., and/or DiscountRamps.com, LLC.

14. Any and all statements or other communications between this Defendant and any
other regulatory entity, including OSHA.

15, Any and ail documents, file materials, statements, or other communication in any
way related to any investigation conducted into the incident made the basis of this case, and any
investigation conducted by OSHA,

16. Any and all file materials pertaining to Richard Matthew Zirlott.

17. All materials and documents pertaining to any agreement between this Defendant

and Cypress Employment Services, LLC.

 
Case 1:19-cv-00218-WS-MU Dogumentd:2 | Filed 05/06/19 Page 101 of 154

18. Any and all statements or other communications between this Defendant and any
other regulatory entity, including OSHA.

19. Any and all communications between this Defendant and Cypress Employment
Services, LLC, related to Richard Matthew Zirlott.

20. — Any and all communications between this Defendant and any person employed or
representing Metals USA relating to the death of Richard Matthew Zirlott.

21, Any documents, receipts, or other materials related to the purchase of the subject
ladder and any other item from HD Ramps, DiscountRamps.com, LLC.

22. All employee manuals, training manuals, policies and procedures relating in any
way to Richard Matthew Zirlott.

23. All employee manuals, training manuals, policies and procedures relating in any
way to employee duties following a work accident on the premises.

24, Any and all file materials pertaining to OSHA citations regarding the subject
premises and this Defendant in the past five years.

25. All emails, text messages, or any other form of communication between
employees of this Defendant pertaining to Richard Matthew Zirlott.

26. Produce the watermarked files from any motion triggered recording system in the
warehouse on the subject premises for the 12-hour period beginning at 5:00 p.m. on December
17, 2018 and ending at 5:00 a.m. on December 18, 2018.

27, Produce any archiver from the network of the subject video system for the period
of 5:00 p.m. on December 17, 2018 and ending at 5:00 a.m. on December 18, 2018.

28. Produce the subject video system for a digital forensic inspection.

29. Produce all documents you contend support your response to the Interrogatories.

 
Case 1:19-cv-00218-WS-MU Document di | Filed 05/06/19 Page 102 of 154

30. Produce all emails, text messages, voicemails, memos, or other similar documents
relating to the subject incident, your failure to notify Mrs. Zirlott, and your responses to
Interrogatories 21 and 22 in particular.

31. Any and all file materials pertaining to Richard Matthew Zirlott.

32. All documents and materials pertaining to any contractor agreement between this
Defendant and Cypress Employment Services, LLC.

33. Any text, video or email taken by an employee of this Defendant pertaining in any
way to the death of Richard Matthew Zirlott.

34. Any materials pertaining to contact between this Defendant and an emergency

responder or hospital pertaining to Richard Matthew Zirlott.

ATTORNEYS FOR PLAINTIFF

/s Desmond V. Tobias
DESMOND V. TOBIAS (TOB002)

desi@tmclawyers.com
JASON 8S. McCORMICK (MCC118)

jason@tmclawyers.com
BRYAN E. COMER (COM015)

bryan@tmclawyers.com

Tobias, McCormick & Comer, LLC
1203 Dauphin Street

Mobile, Alabama 36604
Telephone: (251) 432-5001
Facsimile: (251) 432-0714

TO BE SERVED WITH THE COMPLAINT.

 
REGINA ZIRLOTT, as Personal
Representative of the Estate of RICHARD
MATTHEW ZIRLO'VYD, deceased; REGINA
ZIRLOTT, tn her individual capacity and
REGINA ZIRLOTT, as dependent spouse of
RICHARD MATTHEW ZIRLOTT;

Plaintiff,
Vv.

DISCOUNTRAMPS.COM, LLC; uD
RAMPS, LLC, A SUBSIDIARY OF
DISCOUNTRAMPS.COM, LLC; METALS
USA PLATES AND SHAPES, INC;
SOUTHERN GAS AND SUPPLY, INC;
CYPRESS EMPLOYMENT SERVICES,
LLC; et al.

Defendants.

2G 000 002 CGP GOR S08 UG Gn Gon LOe 8O 6 6G Loe Uo bon Con

02-CV-2019-

 

4/2/2019 4:06 PM
02-CV-20 19-9009 17.06
CIRCUIT COURT OF

MOBILE COUNTY, ALABAMA
IQJO SCHWARZAUER, CLERK

IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

 

INTERROGATORIES TO DEFENDANT
SOUTHERN GAS AND SUPPLY, INC.

 

Plaintiff in the above styled cause, pursuant to Rule 33 of the Alabama Rules of Civil

Procedure, propound the following interrogatories to Defendant Southern Gas and Supply, Inc.,

to be answered and responded to fully and completely within the time required by law:

You are reminded that under the provisions of Rule 26 you are under a duty to seasonably

supplement your response with respect to any question directly addressed to: (a) the identity and

location of persons having knowledge of discoverable matters; and (b) the identity of each

person expected to be called as an expert witness at trial, the subject matter on which they are

expected to testify and the substance of their testimony.

 

 
Case 1:19-cv-00218-WS-MU Dogamaiine42 Filed 05/06/19 Page 104 of 154

You are under a duty to seasonably amend a prior response if you obtain information
upon the basis of which: (a) you know that the response was incorrect when made; or (b} you
know that the response, though correct when made is no fonger true, and the circumstances are
such that a failure to amend the response is, in substance, a knowing concealment,

Any such supplemental response is to be filed and served upon counsel of record for the
Plaintiff within fifteen (15) days after receipt of such information.

DEFINITIONS AND INSTRUCTIONS

I. Unless otherwise indicated, the use in the interrogatories of the name of any party,
person or business organization shall specifically include all agents, employees, shareholders,
owners, officers, directors, joint venturers, representatives, general partners, limited partners,
predecessors, successors, attorneys, divisions, subsidiaries, parent corporations, affiliates and all
other persons acting or purporting to act through, on behalf of, at the direction of, or under the
control of the subject party, person or business organization, and this includes, and is not limited
to those entities operating under or for Defendant Southern Gas and Supply, Inc.

2. For purposes of interpreting or construing the scope of the interrogatories, all
terms shall be given their most expansive and inclusive interpretation unless otherwise
specifically limited by the language of an individual interrogatory. This includes, without

limitation, the following:

a. Construing "and” as well as “or" in the disjunctive or conjunctive
as necessary to make the interrogatory more inclusive;

b. Construing the singular form of the word to include the plural and
the plural form to include the singular;

&. Construing the masculine to include the feminine and vice versa;
and

d. Construing the term "Including" to mean including, but not limited
to.

 
Case 1:19-cv-00218-WS-MU Dogumentnds > Filed 05/06/19 Page 105 of 154

3. ‘The term "person" inciudes natural persons, groups of natural persons acting in a
collegial capacity (e.g., a committee or council), corporations, partnerships, associations, joint
ventures, and any other incorporated or unincorporated business, governmental, public, social or
jegal entity. A reference to any person shall include, when applicable, its subsidiaries, controlled
persons, controlling persons, shareholders, officers, directors, employees, agents, or other
persons acting or purporting to act on its behalf.

4, “Document” includes without limitation the original and all copies, including
non-identical copy (whether different from the original because of notes made on or attached to
such copy or otherwise) or all papers, emails, electronic information created, stored, or retrieved
and processed in electronic, magnetic or digital form, computer files, books, accounts, graphs,
charts, photographs, electronic or videotape recordings, data, and other data compilations
(including electronic data) from which information can be obtained; all notes handwritten or
otherwise, memoranda, analyses, reports, studies, forecasts, work papers and minutes of
meetings and all other writings, however denominated. Documents located on premises other
than your premises and non-privileged documents possessed by your agents, representatives or
attorneys, but in your possession, custody and control, are specifically included.

5. The term “communication,” or any variant thereof, means any contact between
two or more persons by which any information or knowledge is transmitted or conveyed between
two or more persons and shall include, without limitation, written contact by means such as
letters, memoranda, telegrams, telecopies, telexes, e-mails, or any other document, and any oral
contact, such as face-to-face meetings or telephone conversations and any writing, documents, or
notes reflecting such communications.

6. “Identify” or “Identification,” as used herein means:

 
Case 1:19-cv-00218-WS-MU Dogumentt2., Filed 05/06/19 Page 106 of 154

(a) when used In reference to a natural person, to state (i) the person’s
name, (ii} occupation and employment position, (iif} educational
and professional background, (iv) present or last known residential
and employment addresses, (v) telephone numbers, and (vi) the
relevant facts which the person possesses;

(b) when used in reference to an entity other than a natural person, to
state (i) its full name and type of entity, (i) present or last known
address of its principal office or place of business, (iii) state and
date of incorporation if a corporation, and (iv) the relevant facts
which the entity possesses;

(c) when used in reference to a document, to state (i) its date of
authorship/execution and author or signatories, (ii) subject matter,
(iti) all names and address of recipients, (iv) type of document (for
exainple, letter, memorandum, telegram, chart, facsimile) and any
other means of identifying it, (v) its present location and custodian,
and (vi) the name and address of each person having custody or
contro] of each copy of the document. If the document is not an
original, identify the person having custody or control of the
original. If any such document was but is no longer in your
possession or subject to your control, state what disposition was
made of it;

(d) when used in reference to an oral communication, to state (i) the
speaker, (ii) the person spoken to, (ili) the medium of the
communication, (iv) any other persons who were present or in a
position to hear, (v) the date, (vi) the place of communication, and
(vit) the substance of such communication;

(e) when used in reference to a written communication, identify (i) it
and ail documents which relate in any way to the communication,
consistent with paragraph (c) above, (ii) identify all persons who
have seen each such written communication, and (iii) the substance
of each such written communication; and

(f) when used in reference to a fact to: (i) state the substance of the
fact, and (ii) state how, when and from whom you learned of the
fact, including the identification of any document or
communication from which you learned of the fact.

7, “Plaintiff” means Regina Zirlott, as Personal Representative of the Estate of

Richard Matthew Zirlott, and her agents and representatives.

 
Case 1:19-cv-00218-WS-MU DoguMegins4s Filed 05/06/19 Page 107 of 154

8. “Defendant,” “you” and “your” mean Southern Gas and Supply, Inc., and all
persons and entities described in instruction number one.

9, “Incident” means the December 18, 2018 incident involving Richard Matthew
Zirlott and Defendant’s 60” EZ Deck Step Trailer Rub Ratl Portable Ladder.

10. The “Subject Ladder” means the 60° EZ Deck Step Trailer Rub Rail Portable

Ladder that was involved in the Incident giving rise to this case.

INTERROGATORIES
L. Is your name or corporate name, as the case may be, stated correctly in the
Complaint filed in this action? If not, please state the correct name by which you may sue or be

sued in a court of law.

ANSWER:

2, State the name, address and relationship to you of all persons answering these
interrogatories or contributing information to the answers to these interrogatories.

ANSWER:

3. State your role in the design, manufacture, assembly, distributive chain, sale,
repair and/or maintenance of the 60” “EZ Deck Step” Trailer Rub Rail Portable Ladder (“Subject
Ladder”) and/or its component parts. If you claim that you have had no such role, identify the
person or entity that did have such role.

ANSWER:

 
Case 1:19-cv-00218-WS-MU Document 132, Filed 05/06/19 Page 108 of 154

4, Please list any and all standards which pertain to the design, ‘manufacture,
assembly, repair, service, inspection and/or maintenance of the Subject Ladder or other similar
EZ Deck Step Ladders, including, but not limited to, all standards promulgated by focal, state or
governmental agencies, bureaus, commissions or industry groups.

ANSWER:

5, Please state whether any notice, warning, brochure, instruction, pamphlet or other
printed material has ever been published and/or distributed which contains warnings concerning
the possibility of injury resulting from the operation and/or use of the Subject Ladder or other
similar EZ Deck Step Ladders. If so, please identify each publication and/or item distributed,
including, but not limited to, the tithe and date of each such publication and/or item, who
published the material and to whom the material was distributed.

ANSWER:

6. Please state the dates and places where the Subject Ladder was designed,
assembied, manufactured, distributed, serviced, maintained and/or inspected.

ANSWER:

7, State the name, business address, business telephone number, business
occupation, residence address and residence telephone number of each individual known to you,

your attorneys, your insurance adjusters, or any of your agents, servants or employees who has

 
Case 1:19-cv-00218-WS-MU Document d-2. Filed 05/06/19 Page 109 of 154

any knowledge concerning the allegations in the Complaint and, as to each such person so
identified, state what you understand or believe to be the substance of such knowledge.

ANSWER:

8. Identify each and every unsafe condition or defect in the Subject Ladder as the
same existed on the date of the incident made the basts of this suit.

ANSWER:

9. Identify the name, last known address, and telephone number of each and every
person who made any complaint or criticism to you regarding the EZ Deck Step Ladder product

line.

ANSWER:

10. Identify the name, last known address, and telephone number of each and every
person who made any complaint or criticism to you regarding the risk of an EZ Deck Step
Ladder product disengaging from a flatbed.

ANSWER:

11. Identify the person or persons with the most knowledge relating to the decision to
not provide the 60” EZ Deck Step Ladder with a lock through opening and a fastener and
describe said person or persons job title and role in said decision.

ANSWER:

 
Case 1:19-cv-00218-WS-MU Document 1.4 Filed 05/06/19 Page 110 of 154

ANT 12

12. Do you contend that the act or acts of any party other than you in any way caused
and/or contributed to the incident made the basis of this suit? If 50, please state the full name and
last known address of such other party and describe in detail the act or acts of such other party
which you contend caused and/or contributed to the incident made the basis of this suit.

ANSWER:

13. State whether you contend Richard Matthew Zirlott was guilty of any negligence,
carelessness, etc., which in any way contributed to his injuries and death on December 18, 2018,
and, tf so, describe with specificity the nature of such negligence, carelessness, etc., upon which
you rely in so contending.

ANSWER:

14. Please state whether you have ever been cited, criticized, reprimanded or had any
action taken against you by anyone whatsoever because of alleged violations of any federal, state
or local statute or regulation with regard to the design, manufacture, distribution, sale, repair or
maintenance of EZ Deck Step Ladders similar to the Subject Ladder. If so, please state the
details of each action, including, but not limited to, the nature of each action, by whom each
action was taken, the reason for each action, and the disposition of each action.

ANSWER:

 
Case 1:19-cv-00218-WS-MU Document t54> Filed 05/06/19 Page 111 of 154

[5. Please state whether any other claims or lawsuits of any type or kind have been
filed against you arising from the same or substantially similar allegations as those contained tn
PlaintifPs Complaint. Ifso, please specify the following:

fa) The identities of the parties;

(b) The identities of the parties’ attorneys (including names, addresses and
telephone numbers);

(c) The present legal status of such claim or lawsuit (e.g., in pretrial
discovery, on appeal, etc.); and

(d) Please attach a copy of the claim/complaint and your response to the claim
or complaint to your answers to these interrogatories.

ANSWER:

16. Are you a parent company, subsidiary, branch, division or affiliated in any way,
either directly or indirectly, to another corporation or other form of business entity? If your
answer is in the affirmative, please state the following:

(a) The name, address and telephone number of the principal place of business

of each such business entity; and

(b) Your relationship with each business entity (i.c¢., parent, subsidiary,

branch, division, etc.).

ANSWER:

17. Please give the name, last known address, and telephone number of ali witnesses
from whom any of the Defendants, or anyone acting on behalf of the Defendants, have obtained

statements regarding the incident made the basis of this action.

 
Case 1:19-cv-00218-WS-MU Document 4-4. Filed 05/06/19 Page 112 of 154

ANSWER:

{8 At the time of the incident made the basis of this action, did you have liability
insurance which covered the incident made the basis of Plaintiffs Complaint? If so, please state
the names and addresses of any and all insurance companies which furnished you with liability
insurance coverage, the policy number and the limits of each such policy.

ANSWER:

19. State the name and address of each person you expect to call as an expert witness
at the trial of this matter and, for each such expert, please state the qualifications of each expert,
the subject matter on which they are expected to testify and the substance of the facts and
opinions to which they are expected to testify.

ANSWER:

20, Describe in detail each and every adjustment, repair, modification, service and/or
maintenance made on the Subject Ladder involved in the incident made the basis of this action.
Include in your response the person/entity that made same and the date of each such adjustment,
repair, modification, service and maintenance,

ANSWER:

2t. Describe the sale of the subject ladder, including the dates it was sold, shipped

and delivered and to whom the sale occurred.

10

 
.Case 1:19-cv-00218-WS-MU Dogument 4-2 , Filed 05/06/19 Page 113 of 154

ANSWER:

22. State why the subject ladder did not include a through opening and fastener.
ANSWER:

23. Describe all materials shipped with the subject ladder, including manuals,

warnings, and pamphlets, including any information on the product.

ANSWER:

24. Describe any testing or engineering analysis conducted by this Defendant on the
subject ladder.

ANSWER:

25. Describe any information available electronically regarding the subject ladder and

produce same.

ANSWER:

26. List the number of products shipped to the State of Alabama by this Defendant in

the past five years.

ANSWER:

El

 
Case 1:19-cv-00218-WS-MU Dogument 1-2 Filed 05/06/19 Page 114 of 154

ATTORNEYS FOR PLAINTIFF

/s Desmond V. Tobias
DESMOND V. TOBIAS (TOB002)

desi(@tmclawyers.com
JASON S. McCORMICK (MCC118)

jason@tmclawyers.com
BRYAN E. COMER (COM015)

bryan@tmclawyers.com

Tobias, McCormick & Comer, LLC
1203 Dauphin Street

Mobile, Alabama 36604
Telephone: (251) 432-5001
Facsimile: (251) 432-0714

TO BE SERVED WITH THE COMPLAINT.

12

 
 

— Case '1:19-cv-00218-WS-MU- Dopweantst23 Filed 05/06/49Page 115 of 154. --—_—___-
(ge ELECTRONICALLY FILED

4/2/2019 4:06 PM
02-CV-2019-900917.06
CIRCUIT COURT OF
MOBILE COUNTY, ALABAMA,
JOJO SCH IWARZAUER, CLERK

IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

REGINA ZIRLOTT, as Personal
Representative of the Estate of RICHARD
MATTHEW ZIRLOTT, deceased; REGINA
ZIRLOTT, in her individual capacity and

REGINA ZIRLOTT, as dependent spouse of

RICHARD MATTHEW ZIRLOTT;
Plaintiff,
Vv.

DISCOUNTRAMPS.COM, LLC; HD
RAMPS, LLC, A SUBSIDIARY OF
DISCOUNTRAMPS.COM, LLC; METALS
USA PLATES AND SHAPES,  INC.;
SOUTHERN GAS AND SUPPLY, INC.;
CYPRESS EMPLOYMENT SERVICES,
LLC; et al.

Defendants.

§ 02-CV-2019-

200 600 6G 60 600 GG tor tn C00 GON Oo LOD Bon bon

 

REQUEST FOR PRODUCTION TO DEFENDANT

SOUTHERN GAS AND SUPPLY, INC.

 

Plaintiff in the above styled cause, pursuant to Rule 34 of the Alabama Rules of Civil

Procedure, propounds the following requests for production to Defendant Southern Gas and

Supply, Inc., to be answered and responded to fully and completely within the time required by

law. The following requests for production include all items and/or documents, whether

available and/or maintained in written form, via computer technology, by electronic and/or

digital means or otherwise.

 
Case 1:19-cv-00218-WS-MU Dogyume@nind 4, Filed 05/06/19 Page 116 of 154

DEFINITIONS AND INSTRUCTIONS

I. Unless otherwise indicated, the use in the requests of the name of any party,
person or business organization shall specifically include all agents, employees, shareholders,
owners, officers, directors, joint venturers, representatives, general partners, limited partners,
predecessors, successors, attorneys, divisions, subsidiaries, parent corporations, affiliates and all
other persons acting or purporting to act through, on behalf of, at the direction of, or under the
control of the subject party, person or business organization, and this includes, and is not limited
to those entities operating under or for Defendant Southern Gas and Supply, Inc.

2. For purposes of interpreting or construing the scope of the requests, all terms shall
be given their most expansive and inclusive interpretation unless otherwise specifically limited

by the language of an individual request. This includes, without limitation, the following:

a. Construing "and" as well as “or" in the disjunctive or conjunctive
as necessary to make the Request more inclusive;
b. Construing the singular form of the word to include the plural and
the plurai form to include the singular;
c. Construing the masculine to include the feminine and vice versa:
and
d. Construing the term "including" to mean including, but not limited
to.
3, The term "person" includes natural persons, groups of natural persons acting in a

collegial capacity (e.g., a committee or council), corporations, partnerships, associations, joint
ventures, and any other incorporated or unincorporated business, governmental, public, social or
legal entity. A reference to any person shall include, when applicable, its subsidiaries, controlled
persons, controlling persons, shareholders, officers, directors, employees, agents, or other
persons acting or purporting to act on its behalf.

4, “Document” includes without limitation the original and all copies, including

non-identical copy (whether different from the original because of notes made on or attached to

 
Case 1:19-cv-00218-WS-MU Document. 44, Filed 05/06/19 Page 117 of 154°

such copy or otherwise) or all papers, emails, electronic information created, stored, or retrieved
and processed in electronic, magnetic or digital form, computer files, books, accounts, graphs,
charts, photographs, electronic or videotape recordings, data, and other data compilations
(including electronic data) from which information can be obtained; all notes handwritten or
otherwise, memoranda, analyses, reports, studies, forecasts, work papers and minutes of
meetings and all other writings, however denominated. Documents located on premises other
than your premises and non-privileged documents possessed by your agents, representatives or
attorneys, but in your possession, custody and control, are specifically included,

5. The term “communication,” or any variant thereof, means any contact between
two or more persons by which any information or knowledge is transmitted or conveyed between
two or more persons and shall include, without limitation, written contact by means such as
letters, memoranda, telegrams, telecopies, telexes, e-mails, or any other document, and any oral
contact, such as face-to-face meetings or telephone conversations and any writing, documents, or
notes reflecting such communications.

6, “Identify” or “Identification,” as used herein means:

(a) when used in reference to a natural person, to state (i) the person’s
name, (ii} occupation and employment position, (iii} educational
and professional background, (iv) present or last known residential
and employment addresses, (v) telephone numbers, and (vi) the
relevant facts which the person possesses;

(b) when used in reference to an entity other than a natural person, to
state (i) its full name and type of entity, Gi) present or last known -
address of its principal office or place of business, (iii) state and
date of incorporation if a corporation, and (iv) the relevant facts
which the entity possesses;

(c) when used in reference to a document, to state (i) its date of
authorship/execution and author or signatories, (11) subject matter,

(iii) all names and address of recipients, (iv) type of document (for
example, letter, memorandum, telegram, chart, facsimile) and any

 
Case 1:19-cv-00218-WS-MU Document 4, Filed 05/06/19 Page 118 of 154

other means of identifying it, (v) its present location and custodian,
and (vi) the name and address of each person having custody or
control of each copy of the document. Hf the document is not an
original, identify the person having custody or control of the
original. If any such document was but is no longer in your
possession or subject to your control, stale what disposition was
made of it;

(d) when used in reference to an oral communication, to state (i) the
speaker, (ii) the person spoken to, (iii) the medium of the
communication, {iv} any other persons who were present or in a
position to hear, (v) the date, (vi) the place of communication, and
(vil) the substance of such communication;

) when used in reference to a written communication, identify (i) it
and all documents which relate in any way to the communication,
consistent with paragraph (c) above, (11) identify all persons who
have seen each such written communication, and (iii) the substance
of each such written communication; and

(f) when used in reference to a fact to: (1) state the substance of the
fact, and (ii) state how, when and from whom you learned of the
fact, including the . identification of any document or
communication from which you learned of the fact.

7. “Plaintiff” means Regina Zirlott, as Personal Representative of the Estate of

Richard Matthew Zirlott, and her agents and representatives.

8. “Defendant,” “you” and “your” mean Defendant Southern Gas and Supply, Inc.,
and all persons and entities described in instruction number one.

9. “Incident” means the December 18, 2018 incident involving Richard Matthew
Zirlott and Defendant’s 60” EZ Deck Step Trailer Rub Rail Portable Ladder.

10. The “Subject Ladder” means the 60° EZ Deck Step Trailer Rub Rail Portable

Ladder that was involved in the Incident giving rise to this case.

 
Case 1:19-cv-00218-WS-MU Document 4-2 3 Filed 05/06/19 Page 119 of 154

REQUESTS FOR PRODUCTION

l. Produce all purchase and sales documents, invoices, contracts, warranty records,
service records, and other documents and communications that refer to, discuss or reflect the
Subject Ladder.

2, Produce all purchase and sale documents, invoices, contracts, warranty records,
service records, and other documents and communications that reflect transactions of any type
with any other Defendants in the past five years.

3, Produce all advertising and promotional documents, including but not limited to
literature, brochures, pamphlets, photographs, video, internet and magazine campaigns,
television advertisements and catalogs provided to authorized dealers and/or potential end-
consumers for the 60” “EZ Deck Step” Trailer Rub Rat! Portable Ladder from 2010-present.

4, Produce all documents requested or obtained by You from any third-party in
connection with Your efforts to discover information from third parties regarding this case,
whether obtained informally through the use of authorizations provided by Plaintiff, or through
formal process, subpoena, deposition on written questions or other third party discovery
technique.

5. Produce all photographs and videos that reflect any Plaintiff or the Incident.

6. Produce all photographs, diagrams, drawings, and videos of i) the Subject Ladder
or 11) the Incident scene.

7. Produce all accident reports, investigation reports, notes of investigation, or
witness statements relating to the Incident or Plaintiff.

8. Produce all communications and documents exchanged with or obtained from any

 
Case 1:19-cv-00218-WS-MU Document 44 Filed 05/06/19 Page 120 of 154

third party relating to the Incident or Plaintiff, including but not limited to, any witnesses to the
Incident, parents or family members of witnesses to the Incident, Plaintiff’s medical care
providers, or first responders appearing at the Incident scene.

9 Produce ali documents supporting each of Your affirmative defenses.

10. Produce all documents that reflect the design specifications of the 60” “EZ Deck
Step” Tratler Rub Rail Portable Ladder.

ll. Produce all documents distributed to consumers, retailers or distributors that refer
to, discuss, or reflect safety notices and communications or user instructions for the Subject
Ladder.

12. Produce the Owners Manuals (and supplements thereto) for the Subject Ladder
for all years from the date of initial manufacture to present.

13. Produce all internal emails, memoranda, and other documents showing what
Southern Gas knew about hazards regarding the 60” “EZ Deck Step Ladder,” and when it knew.

14. — Produce copies of depositions of Your employees and officers from any other
lawsuits filed against You arising out of falls associated with EZ Deck Step Ladder products.

15. For the Subject Ladder, produce the Bill of Lading, Unit Inquiry, Purchase Order,
Invoice for Original Sale, and Certificate of Origin.

16. Produce all Engineering Change Orders and Manufacturing Documents related to
the 60” EZ Deck Step Ladder.

17. Produce all Service Bulletins applicable to the Subject Ladder.

18. Produce all documents and communications between You and any other

Defendant in this action.

 
Case 1:19-cv-00218-WS-MU Dogument.1:2, Filed 05/06/19 Page 121 0f 154

19. Produce alf documents relating to Your field testing (or field testing conduct on
Your behalf by third parties) of safety devices to address the risk of ladders disengaging from
flatbed trucks. |

20. Produce all documents and communications addressing consumer complaints
regarding the risk of an EZ Deck Step Ladder product disengaging from a flatbed.

21. Produce afl documents received by You wherein it was determined or alleged that
any of Your EZ Deck Step Ladder products disengaging from a flatbed and injured the product’s
user{s).

22. Produce all marketing planning documents for the 60” EZ Deck Step Ladder.

23, Produce the product overview for the 60” EZ Deck Step Ladder,

24. Produce all training and instructional ‘documents, photographs and videos
provided to consumers or authorized dealers of the 60” EZ Deck Step Ladder.

25. Produce ail reports, studies, analysis, research and memoranda regarding Your
marketing strategies for the 60” EZ, Deck Step Ladder.

26. Produce all draft and final post-sale warnings, recall notices, advisories, safety
alerts, or similar documents prepared or issued by You, one of Your retailers, or any government
agency for the 60” EZ Deck Step Ladder.

27, Produce Your warranty agreements with Your retailers and other third parties for
the 60” EZ Deck Step Ladder.

28, Produce ail product safety reviews for or relating to the 60° EZ Deck Step
Ladder, whether performed by You or a third party.

29. Produce all risk analysis, risk assessment, safety reports or memoranda for or

relating to the 60” EZ Deck Step Ladder.

 
Case 1:19-cv-00218-WS-MU Document 4-2 Filed 05/06/19 Page 122 of 154

30. Produce all protocols, manuals, policies, and procedures related to the following:
a. Manufacturing and production of the 60” EZ Deck Step Ladder;
b. Quality assurance, quality management and quality improvement,
including but not limited to, testing, inspection, and failure rates of
the 60” EZ Deck Step Ladder;
c. Complaints and inquiries, including but not limited to, adjustments
and claim rates, from customers and employees pertaining to the
60" EZ Deck Step Ladder;
d. Marketing and sales of the 60” EZ Deck Step Ladder; and
e, Training pertaining to the manufacturing, production, quality
assurance, management and improvement of the 60” EZ Deck Step
Ladder.
31. Produce all documents reflecting Your risk and safety analysis for the 60° EZ
Deck Step Ladder.
32. Produce Your quality assurance guidelines and protocols.
33. Produce Your product recall guidelines, policies, and procedures.
34, Produce all recall notices for any EZ Deck Step Ladder products.
35. | Produce Your communications with Your insurer(s) that relate to i) this lawsuit.
36. Produce all insurance policies providing liability coverage to you, including

declarations pages, which were in effect.on December 18, 2018.

37,

Produce a copy of Your policies and procedures for: (a) receipt of claims, incident

reports, accident reports, and warranty claims; (b) internal company communication and

distribution of information concerning incident reports, accident reports, and warranty claims; (c)

 
Case 1:19-cv-00218-WS-MU Document 4.4, Filed 05/06/19 Page 123 of 154

investigation and analysis of incident reports, accident reports, and warranty claims; (d)
corrective action for design issues identified by incident reports, accident reports, and warranty
claims; (e} product recalls; and (f} post sale warnings to dealers and consumers.

38. If You contend that the Subject Ladder involved in the Incident was misused at
the time of or on the day of the Incident, produce all documents supporting Your contention.

39. Produce all reports of injuries (including Your initial summary of reports and
disclosures to government agencies) to users while using the 60” EZ Deck Step Ladder.

40, Produce all standards, codes, regulations, treatises, publications, and/or other
supporting data or documents relied upon by each expert You will or may call at the trial of this
action.

41. Any and all videotapes, videos and records depicting Mr. Zirlott and/or the scene
of the accident for the 48-hour period of December 17 and December 18, 2018.

42. All documents evidencing the purchase of any materials from
DiscountRamps.com, LLC.

43, Any and all statements or other communications between this Defendant and any
other regulatory entity, including OSHA.

44. Any and all documents or other communication in any way related to any
investigation conducted into the incident made the basis of this case, and any investigation
conducted by OSHA.

45, Any and all file materials pertaining to Richard Matthew Zirlott.

46. Ail materials and documents pertaining to any contractor agreement between this

Defendant and Cypress Employment Services, LLC.

 
Case 1:19-cv-00218-WS-MU Document 4.4. Filed 05/06/19 Page 124 of 154

47. Any and all communications between this Defendant and Cypress Employment
Services, LLC, related to Richard Matthew Zirlott.

48. — Any and all sommutiiations between this Defendant and any wenn employed
with Metals USA relating to the death of Richard Matthew Zirlott.

49, Any documents, receipts, or other materials related to the purchase of the subject
ladder.

50. All employee manuals, training manuals, policies and procedures relating in any
way to Richard Matthew Zirlott.

Sl. All emails, text messages, or any other form of communication between

employees of this Defendant pertaining to Richard Matthew Zirlott.

ATTORNEYS FOR PLAINTIFF

/s Desmond V. Tobias
DESMOND V. TOBIAS (TOB002)
desi@tmclawyers.com
JASON 8S. McCORMICK (MCC118)

jason@tmclawyers.com
BRYAN E. COMER (COMO15)

bryan@tmclawyers.com

Tobias, McCormick & Comer, LLC
1203 Dauphin Street

Mobile, Alabama 36604
Telephone: (251) 432-5001
Facsimile: (251) 432-0714

 

TO BE SERVED WITH THE COMPLAINT.

10

 

 

 
~-Case 1:19-cv-00218-WS-MU Dogypigiigras Filed 05/06/49-Page 425-0f 154
& ELECTRONICALLY FILED

  

a ele a
ar
ze

is)

  

4/2/2019 4:06 PM
02-CV-20 19-9009 17.00
CIRCUIT COURT OF
MOBILE COUNTY, ALABAMA
JOJO SCHWARZAUER, CLERK

IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

REGINA ZIRLOTT, as Personal
Representative of the Estate of RICHARD
MATTHEW ZIRLOTT, deceased; REGINA
ZIRLOTT, in her individual capacity and
REGINA ZIRLOTT, as dependent spouse of
RICHARD MATTHEW ZIRLOTT;

Plaintiff,

Vv.

DISCOUNTRAMPS.COM, LLC; HD
RAMPS, LLC, A SUBSIDIARY OF
DISCOUNTRAMPS.COM, LLC; METALS
USA PLATES AND SHAPES, — INC,;
SOUTHERN GAS AND SUPPLY, INC.;
CYPRESS EMPLOYMENT SERVICES,
LLC; et al.

Defendants.

02-CV-2019-

 

INTERROGATORIES TO DEFENDANT
CYPRESS EMPLOYMENT SERVICES, LLC

 

Plaintiff in the above styled cause, pursuant to Rule 33 of the Alabama Rules of Civil

Procedure, propound the following interrogatories to Defendant Cypress Employment Services,

LLC, (“Cypress”), to be answered and responded to fully and completely within the time

required by law:

You are reminded that under the provisions of Rule 26 you are under a duty to seasonably

supplement your response with respect to any question directly addressed to: (a) the identity and

location of persons having knowledge of discoverable matters; and (b) the identity of each

 

 

 
Case 1:19-cv-00218-WS-MU Document 454 4 Filed 05/06/19 Page 126 of 154

person expected to be called as an expert witness at trial, the subject matter on which they are
expected to testify and the substance of their testimony.

You are under a duty to seasonably amend a prior response if you obtain information
upon the basis of which: (a) wat know that the response was incorrect when made; or (b) you
know that the response, though correct when made is no longer true, and the circumstances are
such that a failure to amend the response is, in substance, a knowing concealment.

Any such supplemental response is to be filed and served upon counsel of record for the
Plaintiff within fifteen (15) days after receipt of such information.

DEFINITIONS AND INSTRUCTIONS

l, Unless otherwise indicated, the use in the interrogatories of the name of any party,
person or business organization shall specifically include all agents, employees, shareholders,
owners, officers, directors, joint venturers, representatives, general partners, limited partners,
predecessors, successors, attorneys, divisions, subsidiaries, parent corporations, affiliates and all
other persons acting or purporting to act through, on behalf of, at the direction of, or under the
control of the subject party, person or business organization, and this includes, and is not limited
to those entities operating under or for Defendant Cypress.

2. For purposes of interpreting or construing the scope of the interrogatories, all
terms shall be given theit most expansive and inclusive interpretation unless otherwise
specifically limited by the language of ‘an individual interrogatory. This includes, without

limitation, the following:

a. Construing "and" as well as "or" in the disjunctive or conjunctive
as necessary to make the interrogatory more inclusive;
b. Construing the singular form of the word to include the plural and

the plural form to include the singular;

 
Case 1:19-cv-00218-WS-MU Document d34 4 Filed 05/06/19 Page 127 of 154

G. Construing the masculine to include the feminine and vice versa;
and
d, Construing the term "Including" to’ mean including, but not limited
to.
3, The term "person" includes natural persons, groups of natural persons acting in a

collegial capacity (e.g., 4 committee or council), corporations, partnerships, associations, jomt
ventures, and any other incorporated or unincorporated business, governmental, public, social or
legal entity. A reference to any person shall include, when applicable, its subsidiaries, controlled
persons, controlling persons, shareholders, officers, directors, employees, agents, or other
persons acting or purporting to act on its behalf.

4. “Document” includes without limitation the original and all copies, including
non-identical copy (whether different from the original because of notes made on or attached to
such copy or otherwise) or all papers, emails, electronic information created, stored, or retrieved
and processed in electronic, magnetic or digital form, computer files, books, accounts, graphs,
charts, photographs, electronic or videotape recordings, data, and other data compilations
(including electronic data} from which information can be obtained; all notes handwritten or
otherwise, memoranda, analyses, reports, studies, forecasts, work papers and minutes of
meetings and all other writings, however denominated. Documents located on premises other
than your premises and non-privileged documents possessed by your agents, representatives or
attorneys, but in your possession, custody and control, are specifically included.

3. The term “communication,” or any variant thereof, means any contact between
two or more persons by which any information or knowledge is transmitted or conveyed between
two or more persons and shall include, without limitation, written contact by means such as

letters, memoranda, telegrams, telecopies, telexes, e-mails, or any other document, and any oral

 
Case 1:19-cv-00218-WS-MU Document 1-2 4 Filed 05/06/19 Page 128 of 154

contact, such as face-to-face meetings or telephone conversations and any writing, documents, or
notes reflecting such communications.
G. “Identify” or “Identification,” as used herein means:

(a) when used in reference to a natural person, to state (t) the person’s
name, (ii) occupation and employment position, (iii) educational
and professional background, (iv) present or last known residential
and employment addresses, (v) telephone numbers, and (vi) the
relevant facts which the person possesses;

(b) when used in reference to an entity other than a natural person, to
state (i) its full name and type of entity, (il) present or last known
address of its principal office or place of business, (iii) state and
date of incorporation if a corporation, and (iv) the relevant facts
which the entity possesses;

(c) when used in reference to a document, to state (i) Its date of
authorship/execution and author or signatories, (ii) subject matter,
(iti) all names and address of recipients, (iv) type of document (for
example, letter, memorandum, telegram, chart, facsimile) and any
other means of identifying it, (v) its present location and custodian,
and (vi) the name and address of each person having custody or
control of each copy of the document. If the document Is not an
original, identify the person having custody or control of the
original. If any such document was but is no longer in your
possession or subject to your control, state what disposition was
made of it;

(d) when used in reference to an oral communication, to state (i) the
speaker, (1) the person spoken to, {iii} the medium of the
communication, (iv) any other persons who were present or in a
position to hear, (v) the date, (vi) the place of communication, and
(vil) the substance of such communication;

(e) when used in reference to a written communication, identify (i) it
and all documents which relate in any way to the communication,
consistent with paragraph (c) above, (ii) identify all persons who
have seen each such written communication, and (iii) the substance
of each such written communication; and

(f) when used in reference to a fact to: (i) state the substance of the
fact, and (ii) state how, when and from whom you learned of the

 
. Case 1:19-cv-00218-WS-MU Dogument de 4 Filed 05/06/19 Page 129 of 154

fact, ineluding the identification of any document or
communication from which you learned of the fact.

7. “Plaintiff? means Regina Zirlott, as Personal Representative of the Estate of
Richard Matthew Zirlott, and her agents and representatives.

8. “Defendant,” “you” and “your” mean Defendant Cypress, and all persons and
entities described in instruction number one.

9, “Incident” means the December 18, 2018 incident involving Richard Matthew
Zirtott and Defendant’s 60° EZ Deck Step Trailer Rub Rail Portable Ladder.

10. The “Subject Ladder” means the 60” EZ Deck Step Trailer Rub Rail Portable

Ladder that was involved in the Incident giving rise to this case.

INTERROGATORIES
1. State the name, address, and job title of the person answering these
Interrogatortes.
ANSWER:

2. Did Richard Matthew Zirlott, the Plaintiff's decedent, suffer injury by accident

while employed with Plaintiff? Ifnot, state in detail the reason for your denial.

ANSWER:
3. State when this accident first came to the attention of the Defendant or any

representative of the Defendant, by whom it was reported, and to whom it was reported.

ANSWER:

 
Case 1:19-cv-00218-WS-MU DOCUMENT dr 4 Filed 05/06/19 Page 130 of 154

4, Describe each and every contact you had with Metals USA and/or their
representatives or employees following notice of any Incident regarding Richard Matthew
Zirlott,

ANSWER:

5. Describe the actions taken on behalf of this Defendant following notice of the
incident regarding Richard Matthew Zirlott and name any person taking said actions.

ANSWER:

6. Was the Plaintiff's decedent your employee on the date of the accident? If so,
please provide the inclusive dates of employment, the Plaimtiff's decedent’s job description,
including before and after the accident, rates of pay, and the gross earnings for the 52 weeks
prior to this accident.

ANSWER:

7. if your answer to the preceding Interrogatory is in the negative, please state in
detail your reasons for denying that the Plaintiff was an employee.

ANSWER:

8. Was Richard Matthew Zirlott acting in the course of employment at the time of
the accident and, if so, did his injuries arise out of the employment? If not, state in detail the

reason for your denial.

 
Case 1:19-cv-00218-WS-MU Document d2 Filed 05/06/19 Page 131 of 154

ANSWER:

9, Describe any and all contact between this Defendant and a representative of
OSHA at any time following this incident.

ANSWER:

10. Please specify the “average weekly earnings” that you contend Richard Matthew
Zirlott had on the date of the accident that forms the basis of this litigation, and the amount of
compensation benefits paid, exclusive of medical expenses, itemizing the rate, and periods of
payment.

ANSWER:

Il. Do you contend that the mjuries suffered by Richard Matthew Zirlott are due to an
accident or condition other than the injuries incurred as a result of the subject accident? If so,
describe each accident or condition with particularity and give the name and address of each
witness that has knowledge of such events.

ANSWER:

12. State whether or not Richard Matthew Zirlott was given any physical examination
in connection with his employment by you prior to the date of this accident. If so, as to each
examination, please state the date, name, and address of the examining physician, and attach

copies of any reports, records, or memoranda prepared in connection with the examination.

 
Case 1:19-cv-00218-WS-MU Document 4-2 , Filed 05/06/19 Page 132 of 154

ANSWER:

13. Do you or your attorneys have in your possession or custody any report or records
from any hospitals or doctors concerning the examinations or treatment of Richard Matthew
Zirkott to the date of the accident made the basis of this suit? If so, state the name of each
physician or hospital preparing the report or records, the date and the finding, or, in the
alternative, attach copies of all such reports or records to your answers hereto.

ANSWER:

14. Do you contend that Plaintiff is not entitled to receive workers compensation
death benefits? If so, please state in detail each and every reason you contend the Plaintiff's
decedent is not entitled to receive workers compensation death benefits.

ANSWER:

4

15. State in detail the information you or any of your representatives have or are
aware of relating to the accident, as to how the accident occurred, the facts leading up to the
accident and set forth all such information, whether or not it is conflicting.

ANSWER:

16. State whether any witnesses were interviewed in connection with the alleged
accident and, if so, state the name and job classification of the persons interviewing them, and

the names and addresses of their representative employers if not in your employ, whether such

 
Case 1:19-cv-00218-WS-MU Dogument.:2 , Filed 05/06/19 Page 133 of 154

statement was recorded or hand written, where each such statement is located, and the person

having custody.

ANSWER:

17. Identéfy all expert witnesses you anticipate calling to testify at the trial of this case
stating their name, complete address, a summary of their testimony and qualifications, and attach
to these answers a copy of any and all reports generated by that expert, including, but not limited
to, any and all documents, records, photographs, statements, brochures, pamphlets, standards,
laws, regulations or statutes, or any other documents or tangible evidence of any kind, character,
or description used by him or which he consulted, relied upon, or reviewed in the preparation of

his opinion in this case,

ANSWER:
18. State whether you are aware of any statement or remark made by or on behalf of

any party to this lawsuit concerning any issue in this lawsuit. If so, state the names, residence
addresses, and telephone numbers of each person who made the statement or statements, state the
names, residence addresses, and telephone numbers of each person who heard it, and the date,

time, place, and substance of each statement.

ANSWER:

19. Describe in detail all actions taken by you to obtain emergency medical treatment

for Mr. Zirlott and the name of your employees doing so.

 
Case 1:19-cv-00218-WS-MU Document ti4 r Filed 05/06/19 Page 134 of 154

ANSWER:

20. Identify all of your employees who arrived at the hospital before Mrs. Zirlott and
identify the employees who failed to contact Mrs. Zirlott.
ANSWER:
ATTORNEYS FOR PLAINTIFF

/s Desmond V. Tobias
DESMOND V. TOBIAS (TOBO002)

desi@tmclawyers.com
JASON S. McCORMICK (MCC118)

jason@tmclawyers.com .

BRYAN E. COMER (COM015)
bryan@tmclawyers.com

Tobias, McCormick & Comer, LLC
1203 Dauphin Street

Mobile, Alabama 36604
Telephone: (251) 432-5001
Facsimile: (251) 432-0714

TO BE SERVED WITH THE COMPLAINT.

10

 

 
Case 1:19-cv-00218-WS-MU-—Dogument.4.2 . Filed 05/06/19-—Rage-435-of 154

4/2/2019 4:06 PM
02-CV-2019-900917.00
CIRCUIT COURT OF
MOBILE COUNTY, ALABAMA
JOIO SCHWARZAUER, CLERK

 

IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

REGINA ZIRLOTT, as Personal
Representative of the Estate of RICHARD
MATTHEW ZIRLOTI, deceased; REGINA
ZIRLOTT, in her individual capacity and
REGINA ZIRLOTT, as dependent spouse of
RICHARD MATTHEW ZIRLOTT;

Plaintiff,
Vv.

DISCOUNTRAMPS.COM, LLC; HD
RAMPS, LLC, A SUBSIDIARY OF
DISCGUNTRAMPS.COM, LLC; METALS
USA PLATES AND SHAPES,  INC.;
SOUTHERN GAS AND SUPPLY, INC.;
CYPRESS EMPLOYMENT SERVICES,
LLC; et al.

Defendants.

GA 000 GOn 607 6G COn On UG 0Oon tie tO 60D 6G? SO? GOD Gon Gon S00 toe OT

02-CV-2019-

 

REQUEST FOR PRODUCTION TO DEFENDANT
CYPRESS EMPLOYMENT SERVICES, LLC

 

Plaintiff in the above styled cause, pursuant to Rule 34 of the Alabama Rules of Civil

Procedure, propounds the following requests for production to Defendant Cypress Employment

Services, LLC, to be answered and responded to fully and completely within the time required

by law. The following requests for production include all items and/or documents, whether

available and/or maintained in written form, via computer technology, by electronic and/or

digital means or otherwise.

 

 
Case 1:19-cv-00218-WS-MU Doguméent.d:2 Filed 05/06/19 Page 136 of 154

REQUESTS FOR PRODUCTION

1. Produce any and all accident or incident reports or other documents which
describe or reflect the incident occurring on or about December 18, 2018, and/or concerning the
injuries of Richard Matthew Zirlott, the Plaintiff's decedent. |

2, Produce for inspection or copying the entire personnel file maintained on Richard
Matthew Zirlott in this cause, including, but not limited to, all payroll records, all W-2 forms for
Richard Matthew Zielott from the date. he began employment through the date of the accident, to
include all notes, memoranda, reprimands, reports of injury, rates of pay, and job descriptions.

3, Preduce all medical, hospital, and doctor bills received by you pertaining to the
treatment of the Richard Matthew Zirlott’s injuries resulting from the accident that is the subject
of this lawsuit.

4, Produce all accident reports concerning the Richard Matthew Zirlott’s injuries
that are the subject of this litigation, including, but not limited to, the Employer’s First Report of
Injury.

5. Produce all photographs, motion pictures, video movies, and/or audio recordings,
taken of Richard Matthew Zirlott in connection with the accident and injuries that are the subject
of this lawsuit.

6. Produce all statements taken from any witness or persons that you or your agents,
servants, or employees have interviewed concerning the facts and injuries that are the subject of
this litigation.

7. Produce all photographs, motion pictures, video movies, and/or audio recordings,

taken in connection with the subject matter of this lawsuit.

 
Case 1:19-cv-00218-WS-MU DOCU RR dE 5 Filed 05/06/19 Page 137 of 154

&. Produce all written communications, notes, and/or memoranda of any kind made
or received by the Defendant to or from anyone other than the Plaintiff's attorney concerning the
accident and the injuries of Richard Matthew Zirlott, the Plaintiffs decedent, that are the subject
of this lawsuit.

9, Produce any and all documents which relate, in any way, to the injuries sustained
by Richard Matthew Zirlott, the Plaintiff's decedent.

10. Produce any and all documents, emails, and texts pertaining to this Defendant’s
contact with OSHA following the incident.

fl. Produce any contracts, agreements, emails, texts or any other similar type of
documents between this Defendant and any other Defendant, including Metals USA.

12. Produce any documents, email or text communication between this Defendant and
any other entity in any way pertaining to Richard Matthew Zirlott.

13. Produce all documents you contend support your response to the Interrogatories.

14, Produce all emails, text messages, voicemails, memos, or other similar documents
relating to the subject incident, your failure to notify Mrs. Zirlott, and your responses to
Interrogatories 21 and 22 in particular.

15. Produce any and all documents, contracts, emails and texts between this

Defendant and Metals USA, which relate in any way to Richard Matthew Zirlott.

 
Case 1:19-cv-00218-WS-MU Dogumentat72 ; Filed 05/06/19 Page 138 of 154

ATTORNEYS FOR PLAINTIFF

/s Desmond V. Tobias
DESMOND V. TOBIAS (TOB002)

desi(@tmclawyers.com
JASON S. McCORMICK (MCC118)

jason@tmclawyers.com
BRYAN E. COMER (COM015)

bryan@tmclawyers.com

Tobias, McCormick & Comer, LLC
1203 Dauphin Street

Mobile, Alabama 36604
Telephone: (251) 432-5001
Facsimile: (251) 432-0714

TO BE SERVED WITH THE COMPLAINT.

 
 

E

 

ana

1

 

 

ESG0 EShT DODD Deve 2toe |

+

|

4

(jeer SOMES LUOU ASUaH} ABQLUNN SY 7s

 

= idiassy) LuNiey oyseluog .
— sameveerrereeni a
‘i ” wey TTT
L Aaneg pansy fared paouiseyy [EY Peumsul-L]
TOREUUIUOD GmeUBIS FF [ey] Pamsuy []
Fy HORUS almeuiig D HBAS PeOUIREH Arsaqeg ue 72609 C1]
d SSURYOISyY fuonleg ud sya Fj
Jol sheoay wmey TI AdSHIed Pass” IP] PEULeS 0
B Aoared Qi] PeEvSO 1
Tpapuissy may] peaisiisd [} = fuseg peyujsey auqeuBls ynpy [1
mulleAl PSSISGee Cy eIneUog NPY
gesorthg [ER Aoud £1

adi] SOWMES *E

 

 

No pote sseuppe fuenyep

yy

 

  

_

09 Gece Coos FLOP GOP 06E6

TL Le

TS gtowea_- ay ¥ot |
te SauaOLSTYHO O/>
¢ INENAO'IUNS SoatdAv

 

0] PESSeUpDYy SOBAy “f+

 

 

A Toy & i Ws wed 1ueseyP Seenpe fesmon si ¢ |

Tray TO

fouieyy pequg) Aq peace”

       

 

 

 

 

  

PCE en. se ec IPR R Lee

 

 

 

N
Sunes IS '¥ i|

 

SEE fhe cro Tepe eens ccm

*‘eosid pews eu JO. 492q OU O} Peo SI} UORLY
‘NOs 0] PIO SUL WIN UPI OM EOS
S1eA@) SU] UG SSSIPe pur SUEY INCA Wd Wl

CY) OC) epee 2 suey sieicwoo wm’

|
|
"Syd cords JI UOH OULU IO.
|
|
 

 

     

   

USPS TRACKNG#

MI I

T4G Fee Wei 8323 3239 40

  

 

 

 

 

First-Class Mail
‘Postage & Fees Paid

Permit No, G-40

 

 

 

op LL ee

: United States © i? Sender Please print your name, address, and ZIP44° in this box® |
& Postal Servic ie 2 doo Schwarzaver, Circuit Cler

a Ol 1 j sta MPL Pp ns

= wie — - *« AGRE COUNT iva. i AVISION
paoe a = ,

e ae x| ° Mobile Governmen nl Plaza

; Ske, -

8 ae aad Bog am 0936

5 aie a5 i GOVE pment Strost

= he . 2

8 — a F ind ~

> 3

o wee Gy hee Sat ¥ T= _ —— ee Micdeenda i Bertran ikea ican
ol — ae et En

se B®
5 13

Alp Hi

iila!lbel phan fh Hiilslpel[etfehepj derek

 
 

 

 

   

 

 iutegopuod OT aeD ESHT ODDD D242 TDL

a ee ge

Arena parsigsey Alana pepe EY pansy]
LONSLALUOD SMyeUBS C1 ey PERSyy] ]

at

faces SO/LI8S WOH 45jSuesE} equN apny %

foie? ©
o_o

vo

 

SSUCIS HY AMeAlad Uo pooped [TF
Jo) wisosy] winsy Meno] PAOLISSY [EK] PeuReS LC]
fussed orH pany]

IOUIseY REP] DSSISH FT] «= Alege] peqoujsey eumpeubig yop
el Pamisibsy Snqeubis YAP
esse (ey spond Ti odky eaves “¢

Lio-by
~ SISO

 

I
"
jg LCHBUUBUO Smyeubig (SRA papas Aeaneg uo wefleo T] |

 

 

THT

ES Goc8 Scls FLOP cr 0696

CU

: ceS9 £ WW aaOdOaeL

ACGHNNAA NTAH 0/3

i “ONT ‘K1dd08 CNY SYD NaaHLO

oN CJ  3nojeq ssuppe Geajep seve Saag |
| SoA FW £1 ei Ladi ay ssalppe ARADO Ss] ‘¢ }

703 PASSSIDPY OPIHAY “E

. .
Me, en TT

 

 

; Aang fo 2c “3 fouepy pend) Ag pee a)

a

 

ww A OY

 
       

| sessaIppy
yueby I]

  

 

FI deaid

 

vel

Pecado ese ces Tee ee

4 : J

 

‘syed aokds J] judy su) UG J6

‘Sool Ol Sur JO HOR SUL O} DAES STUL UOeLY

TOA CL PUBS SU UNIS] UEO oA FEU] OF

SHAG! SUL UO SSaippe DUP SLWUIBLEINOA TUL |

> pure 2 “| Sway SIPIHUOS: .

KY

se i ESE REIL

   

 
 

 

USPS

 

 

 

 

 

siete

 

 

  

ase ue

$ * * won yee
BR hart Peete

  

“3 AI

Cove: PTE H ny &:

i. af ey
ig, Bia? i nt Sea i

|
e

wh
id
Mi

LERK SIRGUIT

a

 

oe

(19 APR

ram 2S Le ld:
'
‘
,
' ]

Case 1:19-cv-00218-WS-MU Dogweantss (-Ftles-O5/06A9 Ra ge-14 2-0 bc Oxthmer arrestee

 

   

| Fisiclss Hail
Postage & Fees Paid

Permit No. G-10

   

ee, Oe

 

|
J
?
E
?
=
z
f

a ee ee Te
 

 

 

 

E

© ydisooy wumey onseued]

 

USF EShT OOOD D242 ¢toe

   

 

 

 

 

     

— 7 gg gg aru)
ss AsBryjeq paplaseyy AUBATST] PRISiysey (FY PSUS] TF]
UOHELIUELIOg sumeusic [j eA] Beunisu] [1] . . .
quVpreUumcg amreutig Cy] Dened peaysey Aeayeg ve Peyoo TF] (fede! SOIAIeS Wiad Jepsied} OQUEIN SII “es
° SSIDLIBYOIOPY i Aenyeq ve weyeo 1] |
Jay cheasy Winey TI ARSC PAOMISeY [PA] PSVSS 1
PeOHISeH [EN PERsGey (] «6 Asaleg peruissy eameubis unpy TD | i
: Lleyy Peueisibey (7. exmEubig ynpy 1] |
@ssedxg (eR aueny 0 odfy Sones “t i : |
tb -W-
= rPOTSE Te AYHHODLNOK

MPS

oN = #ADIeq ssquppe AIRAISD ome osan

 

309 HIS “LS NOSYD¥E N

LSAS NOILYAQdHOD LD O/5

ONI ‘SHU¥VHS GNW SHLVId VSA SIvi

        

01 PASSRIRDY SOU "L .

 

$3, [] éL wieh Woy justeyip sseuppe Aayep s] “gq

 

 

| . es 2 : Lg
; Aneq ig.sitgcg... (URN petiel) Aq pensoey ‘g

 

     

  

 

 

j sessappy—] EP ae SPE x
a wety F] ey
| eaeUlig “¥

BPC en ole tkencks Tse ge 0

     

"sulued eords Jy JUOL, OU] UG JO
feQgid Pei 24] Jo youd Sl] Of Peo Sila UOREY
NA OL PURS SUT LUIS! UES SAA TRL] OS
Sal SU] UO SSSUPPe PUP SLUBU INOA IU

OC "S pur ‘Z "| SUSY agS/CUOD

Bette cecil ETE RE ew eee aE Se

     

  

 
 

 

WN I

~

ee §3e3 3¢59 ¢7

      

 

oe

 

Case 1:19-cv-00218-WS-MU. -Dogument dads, File LOS/06/ 10 Rao al era

mA BITE bsestiyathoglr ah bball

ned
Be

 

‘ 3 epee print your name, address, and ZIPH4® in this box*

“zauer, Circuit Clork
CON OHV, CNVISION
Mobile Goverment Piazg

Room Ca3e

Ho. ley Set aieat

First-class Maa
‘Postage & Fees ait
USPS
Permit No. G10

 

ee ge

mil

 

 

1 de blacat \Esiediallet abet sia

fa =

Fayed lpesaagl HHik alpala li hisidih
 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

   

Wdiessy WINE Cnseueg 4
a BERD ESHT ODDD pe%2 “0.
| fuenieq passe Jcanged paouissy |ey] pansy 1] . |
Aisi] to
| RET amie ee | _—_—_—_ eT sones way ey) RN OR
” sceruseyi a Janog us pew O : “I
a SAG DLT 2 a
migiegumed]  AareqPRepET 1 Oy BEZE EZES FLOP ZOREOBSe |
: PSuissy ev paeisibsy 5 AlgalsG Posey SmBUeS } CF i a
See
3 eeseuc| EVE AOl Fj adh, sovuEg "e ! i
tbo iat X20
A j
S60es IM, Cee “O94 |
aAY oY i 6 2
e 4 xaIOgL Z_Oy ease Le

1 “Id 40 AWNIGIsaNs ¥ ‘ol |
ONT] — :mojeq sseippe A) ae |
Q SA, oO é&L Wek HOY PEP SSuPPE - MEAS TOT] (Ol pessauppy spy “| |
<4 "SHULIEC SOBds J] JUGY SUL Ud JO |
: fusajag io seq "5 ‘o | "SOSIGHELU OU JO YOeY Sul OL DIES SHA YORITY a. 1
& SaSSSIpPY CI] , ‘TOA 01 PIO SUL LIM URO SM IB OS
“ weby % | SSi0A8) SU] UO SSeIPPE PUR SLEW INCA TU mY

6 ms { | *S pus: a L SWS} syejdwog x

eee me Meiers Brn TE: Bes

 

 

 

 

   

  

ete coat Eero EEE
 

 

a4

RR a oe ~Gase-1:19-cv-00218-WS-MU—Dogumentt.. «Filed 05/06/19. Page 146 of 154

United states

Postal Servite

 

 

 

#T
i

Fist Cless Mall

| Postage & Feas |

USPS
Permit No, G10

 

    

Paid

 

 

.
Im dn SU CTTREAL eyviagte Io:
Wek a. feet SIDI cas
eet > rhooyt Re ET
2 Yu fir} = ‘¢ ty ew 7

Masi, tak. Bek LS OF

Rion HHS e Goy ATTY
Banm Mourn

 

 

 

ml Lad ay tad pt ey

 

i I
‘ -
a =
* ---
1 "
r - -
E z * . a thea ~ wear
i ni a wT okt and a icant a ”
eo . us
>
Se Pe
hn _ 4 mm a
= wl od
at iad
~ ia
“. oo . :
¥ a a :
a wii
7s

 

tie

ee ee eee
 

 

= “ ae

 

er

 

 

 

 

 

 

 

 

oN] — smojeq ssauppe Alene wsque ‘SA |
Seq] é} Wall lung juelelp seesppe Aesiep 5] “¢
| LFS OD Fé, 7 ae

‘

 

 

} Aanjaq 10 eg “9

V-00218-\WS-

 

    

sessqiopy []

weby Ty

         

i

“yr xX
~—

/Pmieubig “¥

ge

  

Ef

_Case.1:19-c¢

 

 

wa!
cette
oa

(ouely puna) fa pee -g

 

F cjeoeu wim - —_ mnt |
SoSY UITTSY SySSHIOG | |
es —— PED ESHT ODDO Oey toe 4
| eae papusay AGONIST] PepUyseY TeV PeaTsu] LF]
A Jmpmunies arms © Abtyaa peatyees Any] o ete (eqey eqyues wou sqsumys) sequNN eR Z|
d | I moby UTE HeAeG vescuasau Ray Domes 5 {
1 ong enema’ 66 GELE SZES FOF ZOPE OGSE
PSMPISeH TEV] Paisibey T] —_Aleaer PejouseY emeubig ynpy FI Wai
ST MM
+ gssaiaxg Pl Aoug Oo ads] sores "¢ i f
E PS60ES TM GNHa LSHM
OS \ YY : HAY VNVIONT “s 09, }
| BRTPHIZ, OM OTeuRS O75
| QUT THOS: sarwatinoosta

      

2 PSSSAIDPY SDMA “|

"SUBS Soeds It JUCUE SUL LO 10
‘SOSICPeU SU} JO ORG Sl} OF Palo SKN YOR TTY wm
TOA O] PES SUL LUNISL UES Oy TUT OS
OSISGG) OU] LO SSeUPPe Hue eluBU NOA IU

 

eel

Eh eee ETc Cee El

 

"eS DUB 2 *L SUSI S1A/CLuOS yy

       

  

 

SE eee ro ETE ET ee
 

  

r ————---Case. 1.19-cv-00218-WS-MU.. Document 44; Filed 05/06/19 Page 148 of 154

1 he Mey ag

tee

j

4540 que ety

’ United States

Postal Service.

 

2m
a

 

 

 

 

t . po
aioe ae

§323 3237.35 2 oD

os

Mole ( Govern: od ‘Pigad

. Sender: Please ‘print your Feria, “ane

 

 

 

 

24S

USPS.

ee

Gs<5,

oun

    

[| First-Claés Mail
Postage & Fees Paid

| Permit No. 640

Te DOT |

  

 

 

dl co:
<r ek c mr.

 

i iT gl

ipa ly Hifilay fl

2 eer

*
a ee

dest

 

emer LR creer aie A AL tg LAY TRL
Case 1:19-cv-00218-WS-MU—Dogument.4.2 Filed.05/06/19...Page 149-of.154. ....-——_..-_._ —

ELECTRONICALLY FILED
5/3/2019 12:01 PM
02-CV-2019-9009 17.00
CIRCUIT COURT OF
MOBILE COUNTY, ALABAMA
JOJO SCHWARZAUER, CLERK

IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

 

REGINA ZIRLOTEH, as Personal
Representative of the Estate of
RICHARD MATTHEW ZIRLOTT,
et al.

Plaintiff,

V. 02-CV-2019-900917
DEISCOUNTRAMPS.COM LLC,
HD RAMPS, LLC, A SUBSIDIARY
OF DISCOUNTRAMPS.COM LLC,
METALS USA PLATES AND
SHAPES, INC.; SOUTHERN GAS
AND SUPPLY, INC.; CYPRESS
EMPLOYMENT SERVICES, LLC,
et al.,

Defendants.

Smee? “me? “emer! “ume” “me! “ape” Sige” Smee” “nme” Some” Se” Spee” Shee” Sine” Ne” Ne! Ngee” gga” ee”

DEFENDANT’S, CYPRESS EMPLOYMENT SERVICES, LLC’S, MOTION TO
DISMISS COUNT VIL OF PLAINTIFE’S COMPLAINT

COMES NOW, the Defendant, Cypress Employment Services, LLC (hereinafter
referred to as “Cypress” or “Defendant”), by and through its undersigned counsel of record,
and file this Motion to Dismiss Count VI of Plaintiffs Complaint pursuant to Rule 12(b)(6)
of the Alabama Rules of Civil Procedure and in support thereof states as follows:

L, Plaintiff filed the Complaint on April 2, 2019, asserting claims for relief
under the Alabama Extended Manufacturers’ Liability Doctrine (Counts I and ID,
negligence (Count II), wantonness (Count IV), outrage (Count VI), and workers’

compensation (Count VII). [See Complaint, Doc. 2].'

 

' Plamtiff’s initial Complaint does not include a Count V. [Doc. 2].

 

 
Case 1:19-cv-00218-WS-MU Dogument.d.2, Filed 05/06/19 Page 150 of 154

2. Plaintiffs Complaint asserts the decedent, Richard Matthew Zirlott, suffered —
fatal injuries while working in the line and scope of his employment with Defendant,
Cypress on December 18, 2018, [Doc. 2 at | 62-65].

3. Plaintiff seeks workers’ compensation death benefits from Cypress under the
Alabama Workers’ Compensation Act, §25-5-60. |[Doc. 2 at | 62-67]. This motion to
dismiss does not address or affect Plaintiff's claim for death benefits under the Act.

4, In addition, Plaintiff seeks damages for outrage related to the Defendants’,
Cypress’ and Metals USA’s, alleged conduct immediately following the fall of Mr. Zirlott.
[Doc. 2 at § 60].

5. Specifically, Plaintiff alleges a “failure to inform Plaintiff Regina Zirlott of
the accident, failed to inform her that Mr. Zirlott’s injuries were life-threatening, failed to
inform her that Mr. Zirlott had been taken to the hospital, failed to inform the hospital of
Mr. Zirlott’s actual name, and failed to inform her that Mr. Zirlott was dying until it was
too late.” [Doe. 2 at 7 60].

6. As a result of this alleged failure by Defendants, Cypress and Metals USA,
“Mrs. Zirlott found her husband, already expired, admitted to the hospital under an alias
name.” [Doc. 2 at 4 60].

7. Specifically, Plaintiff alleges Mrs. Zirlott had to “conduct a personal search
for her husband in the middle of the night, only to find him already deceased at the hospital
with Metals USA and Cypress already there. [Doc. 2 at | 60]; [emphasis added].

8. Plaintiffs Complaint sets forth no motive or intent for the alleged

communication failure on the part of Cypress and Metals USA, [Doc. 2 at | 59-61].

2

 
Case 1:19-cv-00218-WS-MU Dogumentd<2, Filed 05/06/19 Page 151 of 154

9, In essence, Plaintiff alleges that immediately following the accident, in the
middle of the night, Defendants’ failed to timely notify Mrs. Zirlott of her’ husband’s
accident, the nature of his injuries, that he was being taken to the hospital and to notify the
hospital of his identity prior to hts death on December 18, 2018, thereby depriving her’an
opportunity to be with him before he died. [Doc. 2 at 4 60].

LEGAL ARGUMENT

i Plaintiff's allegations, even if true, do not rise to the threshold level of
conduct required to maintain a claim based upon the tort of outrage.

With few exceptions, the Alabama Workers’ Compensation Act provides the
exclusive remedy against their employer to injured workers for work related injuries. See
Ala, Code 25-5-52 (1975). While the Alabama Supreme Court has allowed tort of outrage
cases to proceed against an employer in the worker’s compensation setting, it is only
allowed in very limited, fact-specific situations.

To establish a claim for outrage, a plaintiff must prove:

(1) that the defendant’s conduct was intentional or reckless; (2) that it was

extreme and outrageous; and (3) that it caused emotional distress so severe

that no reasonable person could be expected to endure it.
American Road Service Co. v. Inmon, 624 So. 2d 361, 365 (Ala. 1980). The question of
whether conduct rises to the level of outrageous conduct is a question that should
initially be decided by the trial court. Continental Cas. Co. v. McDonald, 567 So, 2d
1208, 1221 (citing Zumon, supra, at 365); (emphasis added). The Alabama Supreme Court

has recognized the tort of outrage in three areas: (1) wrongful conduct within the context

of family burials; (2) an insurance agent's coercing an insured into settling an insurance

 
Case 1:19-cv-00218-WS-MU DogumMenints4o Filed 05/06/19 Page 152 of 154

claim; and (3) egregious sexual harassment. See Thomas v. BSE Indus. Contractors, Inc.,
624 So.2d 1041 (Ala.1993}. The Alabama Supreme Court has limited the outrage cause of
action to egregious circumstances,

The tort “is viable only when the conduct is ‘so outrageous in character and so
extreme in degree as to go beyond all possible bounds of decency, and to be regarded
as atrocious and utterly intolerable in a civilized society.’” Jnmon, 624 So. 2d at 365
(emphasis added); Horne v. TGM Assoes., L.P., 56 So.3d 615, 631 (Ala. 2010) (citation
omitted). Alabama courts have made it clear that “the tort of outrage was not developed to
provide a personal remedy for the trivial emotional distresses that are common to each
person in his everyday life. Such [distresses are] the price of living among people.” U.S.A.
Oil, Inc. v. Smith, 415 So. 2d 1098, 1101 (Ala. Civ. App. 1982). The test is to be applied
very strictly. Ex parte Crawford & Co., 693 So. 2d 458 (Ala. 1997).

Plaintiffs Complaint makes no allegation of an improper motive or intent on the
part of Cypress Employment. To the contrary, Plaintiff alleges this occurred in the middle
of the night and that the failure occurred immediately following the alleged fall. [Doc. 2
at § 60}. Assuming Plaintiffs allegation to be true and capable of being supported by the
evidence, the conduct does not rise to the level at which Alabama courts have allowed
recovery for the tort of outrage. See Thomas v. Williams, 21 So. 3d 1234, 1240 (Ala. 2008)
(affirming trial court’s dismissal of outrage claim pursuant to Rule 12(b)(6) of the Alabama
Rules of Civil Procedure).

In Callens v. Jefferson Cnty. Nursing Home, 769 So, 2d 273, 281 (Ala. 2000), the

Alabama Supreme Court addressed allegations virtually identical to Plaintiffs claims

4

 
Case 1:19-cv-00218-WS-MU Dogumentd2, Filed 05/06/19 Page 153 of 154

against Cypress. In that case, the Court held that a nursing home's actions, which included
failure to notify plaintiff of her mother's injuries and misrepresentations about the cause of
said injuries, were not actionable under the tort of outrage. fd,

The tort of outrage does not recognize recovery for “mere insults, indignities,
threats, annoyances, petty oppressions, or other trivialities.” Horne, 56 So. 3d at 630
(internal and external citations omitted). ‘The tort “applies only to unprivileged, intentional
or reckless conduct of an extreme and oulrageous nature” which is notably absent in the
allegations of this case. Despite Plaintiff's conclusory statements about the outragcousness
of Cypress's alleged conduct in her Complaint, the application of settled Alabama law
makes clear that the allegations asserted in support of Plaintiff's outrage claim, even when
considered in the light most favorable to Plaintiff, do not rise to the level of egregious
intentional or reckless conduct required for the tort of outrage.

WHEREFORE, PREMISESS CONSIDERED, Defendant respectfully requests this
Honorable Court dismiss Count VI of Plaintiff's Complaint claims against Defendant,
Cypress Employment, for failure to state a claim based upon the aforementioned grounds.

Respectfully submitted,
/s/ Michael H. Gregory
Michael H. Gregory (GRE085)
John W. Dodson (DODO12)

Attorneys for Cypress Employment
Services, LLC

 
Case 1:19-cv-00218-WS-MU Dogument d2, Filed 05/06/19 Page 154 of 154

OF COUNSEL:

DODSON GREGORY, LLP
P.O, Box 530725
Birmingham, AL 35253-0725
(205) 834-9170
mhg@dodsongregory.com

 

CERTIFICATE OF SERVICE
I hereby certify that on this the 3rd day of May, 2019, I caused a copy of the

foregoing to be served upon all counsel of record via Alafile.

Desmond V. Tobias, Esq.

Jason $8. McCormick, Esq.

Bryan E. Comer, Esq.

Tobias, McCormick & Comer, LLC
1203 Dauphin Street

Mobile, Alabama 36604

/s/ Michael H. Gregory
Of Counsel

 

 

 
